19-12226-scc         Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                     Main Document
                                                Pg 1 of 141

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Shana A. Elberg
Evan A. Hill
Edward P. Mahaney-Walter
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

Counsel for Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                  Chapter 11

STEARNS HOLDINGS, LLC, et al.,                                         Case No. 19-12226 (SCC)

                   Debtors.1                                           Jointly Administered

                                                                       Related Docket Nos. 30, 31, 32, 98, 116 &
                                                                       208

           NOTICE OF FILING OF DISCLOSURE STATEMENT WITH RESPECT
              TO THE JOINT CHAPTER 11 PLAN OF REORGANIZATION
                       OF STEARNS HOLDINGS, LLC ET AL.

                   PLEASE TAKE NOTICE that on July 9, 2019 the above-captioned debtors and

debtors in possession (the “Debtors”) filed the following:

                   1.       Joint Chapter 11 Plan of Reorganization of Stearns Holdings, LLC, et al.

[Docket No. 30] (the “Plan”);

                   2.       Disclosure Statement With Respect to the Joint Chapter 11 Plan of

Reorganization of Stearns Holdings, LLC et al. [Docket No. 31] (the “Disclosure Statement”);

and



1
      The Debtors and the last four digits of their taxpayer identification numbers are: Stearns Holdings, LLC (8219);
      Stearns Co-Issuer Inc. (7096); Stearns Lending, LLC (1773); Stearns Ventures, LLC (2386); Protos Acquisition
      LLC (4941); bSNAP, LLC (2498); and Private Mortgage Advisors, LLC (7493). The address of Protos
      Acquisition LLC is 345 Park Avenue, New York, NY 10154. The address of the other Debtors is c/o Stearns
      Lending, LLC, 750 East Highway, 121 Bypass, Suite 150, Lewisville, TX 75067.
19-12226-scc    Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37           Main Document
                                          Pg 2 of 141

               3.      Debtors’ Motion for Order Scheduling the Disclosure Statement Hearing,

Approving the Form and Manner of Notice of the Disclosure Statement Hearing, and Granting

Related Relief [Docket No. 32].

               PLEASE TAKE FURTHER NOTICE that a hearing was held on July 10, 2019

(the “First Day Hearing”) and following the First Day Hearing the Court entered an Order

Scheduling the Disclosure Statement Hearing, Approving the Form and Manner of Notice of the

Disclosure Statement Hearing, and Granting Related Relief [Docket No. 98] (the “Disclosure

Statement Hearing Order”). The Disclosure Statement Hearing Order scheduled a hearing on the

approval of the Disclosure Statement to be held before the Honorable Shelley C. Chapman,

United States Bankruptcy Judge in the United States Bankruptcy Court for the Southern District

of New York, One Bowling Green, Courtroom 623, New York, New York 10004 (the

“Bankruptcy Court”), on August 22, 2019 at 10:00 a.m. (Eastern Time) (the “Hearing”), or as

soon thereafter as counsel may be heard.

               PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to

the Disclosure Statement must be made in writing and (a) filed with the Bankruptcy Court no

later than August 9, 2019 at 4:00 p.m. (Eastern Time) (the “Objection Deadline”) and (b)

served so as to be actually received by the following parties by the Objection Deadline:

               (i) Debtors’ counsel, Skadden, Arps, Slate, Meagher & Flom LLP, Four Times
Square, New York, New York 10036, Attention: Jay Goffman, Mark McDermott, and Shana
Elberg;
               (ii) counsel to any statutory committee appointed by the United States Trustee, or
until such time as any committee is appointed, the entities listed on the consolidated list of 30
largest unsecured creditors filed by the Debtors in these Chapter 11 Cases;

            (iii) counsel to Blackstone, Simpson Thacher & Bartlett LLP, 425 Lexington
Avenue, New York, NY 10017, Attention: Elisha Graff;

            (iv) counsel to Barclays Bank PLC, Hunton Andrews Kurth LLP, 200 Park
Avenue, New York, NY 10166, Attention: Peter S. Partee, Sr., Brian Clarke;




                                                2
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                          Pg 3 of 141

              (v) co-counsel to Nomura Corporate Funding Americas LLC, Milbank LLP, 55
Hudson Yards, New York, NY 10001, Attention: Mark Shinderman and Lauren C. Doyle and
Alston & Bird LLP, 90 Park Avenue, New York, NY 10016, Attention: Karen Gelernt; and

              (vi) William K. Harrington, United States Trustee For Region 2, United States
Department of Justice, Office of the United States Trustee, 201 Varick Street, Room 1006, New
York, New York 10014, Attention: Brian Masumoto and Andy Velez-Rivera.

               PLEASE TAKE FURTHER NOTICE that on August 1, 2019 the Debtors filed

the Debtors’ Motion for Order (I) Approving the Disclosure Statement; (II) Scheduling Hearing

on Confirmation of the Plan; (III) Establishing Deadlines and Procedures for Filing Objections

to Confirmation of the Plan; (IV) Establishing Deadlines and Procedures for Voting on the Plan;

(V) Approving Solicitation Procedures; (VII) Establishing Procedures for Tabulation of Votes;

and (VII) Granting Related Relief [Docket No. 208], in further support of the Disclosure

Statement and Plan.

               PLEASE TAKE FURTHER NOTICE that the Debtors hereby file an updated

draft of the Disclosure Statement, a copy of which is attached hereto as Exhibit 1.

               PLEASE TAKE FURTHER NOTICE that a redline version of the updated

Disclosure Statement marked against the version filed on July 9, 2019 is attached hereto as

Exhibit 2.




                                                3
19-12226-scc   Doc 220   Filed 08/08/19 Entered 08/08/19 14:18:37   Main Document
                                      Pg 4 of 141

Dated: New York, New York
       August 8, 2019

                                 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                 /s/ Jay M. Goffman
                                 Jay M. Goffman
                                 Mark A. McDermott
                                 Shana A. Elberg
                                 Evan A. Hill
                                 Edward P. Mahaney-Walter
                                 Four Times Square
                                 New York, New York 10036-6522
                                 Telephone: (212) 735-3000
                                 Fax: (212) 735-2000

                                 Counsel to Debtors
                                 and Debtors-in-Possession




                                         4
19-12226-scc   Doc 220   Filed 08/08/19 Entered 08/08/19 14:18:37   Main Document
                                      Pg 5 of 141


                                    EXHIBIT 1

                                Disclosure Statement
19-12226-scc        Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                     Main Document
                                               Pg 6 of 141


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                 Chapter 11

STEARNS HOLDINGS, LLC, et al.,                                        Case No. 19-12226 (SCC)

                  Debtors.1                                           (Jointly Administered)

    DISCLOSURE STATEMENT WITH RESPECT TO THE JOINT CHAPTER 11 PLAN
          OF REORGANIZATION OF STEARNS HOLDINGS, LLC, ET AL.

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Shana A. Elberg
Evan A. Hill
Edward P. Mahaney-Walter
4 Times Square
New York, NY 10036
Telephone: (212) 735-3000
Fax: (212) 735-2000

Counsel for Debtors and Debtors in Possession
Dated: August 8, 2019
       New York, New York




1
     The Debtors and the last four digits of their taxpayer identification numbers are: Stearns Holdings, LLC (8219);
     Stearns Co-Issuer Inc. (7096); Stearns Lending, LLC (1773); Stearns Ventures, LLC (2386); Protos Acquisition
     LLC (4941); bSNAP, LLC (2498); and Private Mortgage Advisors, LLC (7493). The address of Protos
     Acquisition LLC is 345 Park Avenue, New York, NY 10154. The address of the other Debtors is c/o Stearns
     Lending, LLC, 750 East Highway, 121 Bypass, Suite 150, Lewisville, TX 75067.
19-12226-scc   Doc 220   Filed 08/08/19 Entered 08/08/19 14:18:37   Main Document
                                      Pg 7 of 141



                                  DISCLAIMER

THIS DISCLOSURE STATEMENT WITH RESPECT TO THE JOINT CHAPTER 11 PLAN
OF REORGANIZATION OF STEARNS HOLDINGS, LLC AND ITS AFFILIATED
DEBTORS CONTAINS SUMMARIES OF CERTAIN PROVISIONS OF THE DEBTORS’
JOINT CHAPTER 11 PLAN OF REORGANIZATION AND CERTAIN OTHER
DOCUMENTS AND FINANCIAL INFORMATION. THE INFORMATION INCLUDED IN
THIS DISCLOSURE STATEMENT IS PROVIDED FOR THE PURPOSES OF SOLICITING
ACCEPTANCES OF THE PLAN AND SHOULD NOT BE RELIED UPON FOR ANY
PURPOSES OTHER THAN TO DETERMINE WHETHER AND HOW TO VOTE ON THE
PLAN.

THE DEBTORS BELIEVE THAT THESE SUMMARIES ARE FAIR AND ACCURATE. THE
SUMMARIES OF THE FINANCIAL INFORMATION AND THE DOCUMENTS WHICH
ARE ATTACHED TO, OR INCORPORATED BY REFERENCE IN, THIS DISCLOSURE
STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO SUCH
INFORMATION AND DOCUMENTS. IN THE EVENT OF ANY INCONSISTENCY OR
DISCREPANCY BETWEEN A DESCRIPTION IN THIS DISCLOSURE STATEMENT AND
THE TERMS AND PROVISIONS OF THE PLAN OR THE OTHER DOCUMENTS AND
FINANCIAL INFORMATION INCORPORATED IN THIS DISCLOSURE STATEMENT BY
REFERENCE, THE PLAN OR THE OTHER DOCUMENTS AND FINANCIAL
INFORMATION, AS THE CASE MAY BE, SHALL GOVERN FOR ALL PURPOSES.

THE STATEMENTS AND FINANCIAL INFORMATION CONTAINED IN THIS
DISCLOSURE STATEMENT HAVE BEEN MADE AS OF THE DATE OF THIS
DISCLOSURE STATEMENT UNLESS OTHERWISE SPECIFIED. HOLDERS OF CLAIMS
AND INTERESTS REVIEWING THIS DISCLOSURE STATEMENT SHOULD NOT
ASSUME AT THE TIME OF SUCH REVIEW THAT THERE HAVE BEEN NO CHANGES
IN THE FACTS SET FORTH IN THIS DISCLOSURE STATEMENT SINCE THE DATE OF
THIS DISCLOSURE STATEMENT.

EACH HOLDER OF A CLAIM ENTITLED TO VOTE ON THE PLAN SHOULD
CAREFULLY REVIEW THE PLAN AND THIS DISCLOSURE STATEMENT IN THEIR
ENTIRETIES BEFORE CASTING A BALLOT. THIS DISCLOSURE STATEMENT DOES
NOT CONSTITUTE LEGAL, BUSINESS, FINANCIAL, OR TAX ADVICE. ANY ENTITIES
DESIRING ANY SUCH ADVICE SHOULD CONSULT WITH THEIR OWN ADVISORS.

NO REPRESENTATIONS CONCERNING THE DEBTORS OR THE VALUE OF THEIR
PROPERTY HAVE BEEN AUTHORIZED BY THE DEBTORS OTHER THAN AS SET
FORTH IN THIS DISCLOSURE STATEMENT AND THE DOCUMENTS ATTACHED TO
THIS DISCLOSURE STATEMENT.

WITH RESPECT TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND
OTHER PENDING, THREATENED, OR POTENTIAL LITIGATION OR OTHER ACTIONS,
THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT BE
CONSTRUED AS, AN ADMISSION OF FACT, LIABILITY, STIPULATION, OR WAIVER,
19-12226-scc   Doc 220   Filed 08/08/19 Entered 08/08/19 14:18:37   Main Document
                                      Pg 8 of 141


BUT RATHER AS A STATEMENT MADE IN THE CONTEXT OF SETTLEMENT
NEGOTIATIONS UNDER RULE 408 OF THE FEDERAL RULES OF EVIDENCE.

THE FINANCIAL INFORMATION CONTAINED IN OR INCORPORATED BY
REFERENCE INTO THIS DISCLOSURE STATEMENT HAS NOT BEEN AUDITED,
UNLESS SPECIFICALLY INDICATED OTHERWISE.

THE FINANCIAL PROJECTIONS, WHICH WILL BE FILED AS A SUPPLEMENT TO THIS
DISCLOSURE STATEMENT PRIOR TO THE DISCLOSURE STATEMENT HEARING,
WILL BE PREPARED BY THE DEBTORS’ MANAGEMENT TOGETHER WITH THEIR
ADVISORS. THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL
SPECIFICITY, ARE NECESSARILY BASED ON A VARIETY OF ESTIMATES AND
ASSUMPTIONS WHICH, THOUGH CONSIDERED REASONABLE BY THE DEBTORS’
MANAGEMENT AND THEIR ADVISORS, MAY NOT ULTIMATELY BE REALIZED,
AND ARE INHERENTLY SUBJECT TO SIGNIFICANT BUSINESS, ECONOMIC,
COMPETITIVE,   INDUSTRY,   REGULATORY,     MARKET,    AND   FINANCIAL
UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE BEYOND THE
DEBTORS’ CONTROL.

THE DEBTORS CAUTION THAT NO REPRESENTATIONS CAN BE MADE AS TO THE
ACCURACY OF THE PROJECTIONS OR TO THE ABILITY TO ACHIEVE THE
PROJECTED RESULTS. SOME ASSUMPTIONS INEVITABLY WILL NOT
MATERIALIZE. FURTHER, EVENTS AND CIRCUMSTANCES OCCURRING
SUBSEQUENT TO THE DATE ON WHICH THE FINANCIAL PROJECTIONS ARE
PREPARED MAY BE DIFFERENT FROM THOSE ASSUMED OR, ALTERNATIVELY,
MAY HAVE BEEN UNANTICIPATED, AND, THUS, THE OCCURRENCE OF THESE
EVENTS MAY AFFECT FINANCIAL RESULTS IN A MATERIALLY ADVERSE OR
MATERIALLY BENEFICIAL MANNER. THEREFORE, THE FINANCIAL PROJECTIONS
MAY NOT BE RELIED UPON AS A GUARANTEE OR OTHER ASSURANCE OF THE
ACTUAL RESULTS THAT WILL OCCUR. EXCEPT WHERE SPECIFICALLY NOTED,
THE FINANCIAL INFORMATION CONTAINED HEREIN HAS NOT BEEN AUDITED BY
A CERTIFIED PUBLIC ACCOUNTANT AND MAY NOT HAVE BEEN PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

PLEASE REFER TO ARTICLE VII OF THIS DISCLOSURE STATEMENT, ENTITLED
“RISK FACTORS TO BE CONSIDERED,” FOR A DISCUSSION OF CERTAIN FACTORS
THAT A CREDITOR VOTING ON THE PLAN SHOULD CONSIDER.
19-12226-scc   Doc 220   Filed 08/08/19 Entered 08/08/19 14:18:37   Main Document
                                      Pg 9 of 141


                                     VOTING

FOR A VOTE ON THE PLAN TO BE COUNTED, THE BALLOT INDICATING
ACCEPTANCE OR REJECTION OF THE PLAN MUST BE RECEIVED BY PRIME CLERK
LLC (“PRIME CLERK”), THE DEBTORS’ CLAIMS, NOTICING, AND SOLICITATION
AGENT, NO LATER THAN 4:00 P.M. (EASTERN TIME) ON SEPTEMBER 20, 2019 (THE
“VOTING DEADLINE”). SUCH BALLOTS SHOULD BE CAST IN ACCORDANCE WITH
THE SOLICITATION PROCEDURES DESCRIBED IN FURTHER DETAIL IN ARTICLE
VIII OF THIS DISCLOSURE STATEMENT AND IN THE SOLICITATION PROCEDURES
ORDER. ANY BALLOT RECEIVED AFTER THE VOTING DEADLINE SHALL NOT BE
COUNTED UNLESS OTHERWISE DETERMINED BY THE DEBTORS IN THEIR SOLE
AND ABSOLUTE DISCRETION.

                                 CONFIRMATION

THE CONFIRMATION HEARING WILL COMMENCE ON OCTOBER 3, 2019 AT 10:00
A.M. (EASTERN TIME), BEFORE THE HONORABLE SHELLEY C. CHAPMAN, UNITED
STATES BANKRUPTCY JUDGE, IN THE UNITED STATES BANKRUPTCY COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, ONE BOWLING GREEN, NEW YORK,
NEW YORK 10004. THE DEBTORS MAY CONTINUE THE CONFIRMATION HEARING
FROM TIME TO TIME WITHOUT FURTHER NOTICE OTHER THAN AN
ADJOURNMENT ANNOUNCED IN OPEN COURT OR A NOTICE OF ADJOURNMENT
FILED WITH THE BANKRUPTCY COURT AND SERVED ON THE MASTER SERVICE
LIST AND THE ENTITIES WHO HAVE FILED AN OBJECTION TO THE PLAN. THE
BANKRUPTCY COURT, IN ITS DISCRETION AND BEFORE THE CONFIRMATION
HEARING, MAY PUT IN PLACE ADDITIONAL PROCEDURES GOVERNING THE
CONFIRMATION HEARING. THE PLAN MAY BE MODIFIED, IF NECESSARY, PRIOR
TO, DURING, OR AS A RESULT OF THE CONFIRMATION HEARING, WITHOUT
FURTHER NOTICE TO PARTIES IN INTEREST.

THE PLAN OBJECTION DEADLINE IS SEPTEMBER 24, 2019 AT 4:00 P.M. (EASTERN
TIME). ALL PLAN OBJECTIONS MUST BE FILED WITH THE BANKRUPTCY COURT
AND SERVED ON THE DEBTORS AND CERTAIN OTHER PARTIES IN INTEREST IN
ACCORDANCE WITH THE SOLICITATION PROCEDURES ORDER SO THAT THEY
ARE RECEIVED ON OR BEFORE THE PLAN OBJECTION DEADLINE.

THE PLAN, THIS DISCLOSURE STATEMENT, THE PLAN SUPPLEMENT AND
EXHIBITS, ONCE FILED, AND OTHER DOCUMENTS AND MATERIALS RELATED
THERETO MAY BE OBTAINED BY: (A) ACCESSING THE DEBTORS’
RESTRUCTURING WEBSITE AT HTTPS://CASES.PRIMECLERK.COM/STEARNS, (B)
EMAILING STEARNSINFO@PRIMECLERK.COM, (C) CALLING THE DEBTORS’
RESTRUCTURING HOTLINE AT (844) 234-1461, OR (D) ACCESSING THE
BANKRUPTCY COURT’S WEBSITE AT HTTP://WWW.NYSB.USCOURTS.GOV. COPIES
OF SUCH DOCUMENTS AND MATERIALS MAY ALSO BE EXAMINED BETWEEN THE
HOURS OF 8:00 AM AND 4:00 PM, MONDAY THROUGH FRIDAY, EXCLUDING
FEDERAL HOLIDAYS, AT THE OFFICE OF THE CLERK OF THE BANKRUPTCY
COURT, ONE BOWLING GREEN, NEW YORK, NEW YORK 10004.
19-12226-scc        Doc 220          Filed 08/08/19 Entered 08/08/19 14:18:37                               Main Document
                                                  Pg 10 of 141



                                              TABLE OF CONTENTS

                                                                                                                               Page

I.     INTRODUCTION ...............................................................................................................1

II.    OVERVIEW OF THE DEBTORS’ BUSINESS AND CAPITAL STRUCTURE .............4
       A.  The Debtors’ Operations ..........................................................................................4
       B.  Employees ................................................................................................................5
       C.  Debtors’ Organizational Structure ...........................................................................5
       D.  Regulation of the Company’s Business ...................................................................6
       E.  Capital Structure ......................................................................................................6

III.   QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE
       STATEMENT AND PLAN.................................................................................................7
       A.   What Is Chapter 11?.................................................................................................7
       B.   Why Are the Debtors Sending Me this Disclosure Statement? ...............................7
       C.   What Happens to My Recovery If the Plan Is Not Confirmed or Does Not
            Become Effective? ...................................................................................................8
       D.   If the Plan Provides that I Get a Distribution, Do I Get It Upon
            Confirmation or When the Plan Becomes Effective, and What Is Meant By
            “Confirmation,” “Effective Date,” and “Consummation”? .....................................8
       E.   Is There Potential Litigation Related to the Plan? ...................................................8
       F.   Will There Be Releases and Exculpation Granted to Parties in Interest as
            Part of the Plan? .......................................................................................................8
       G.   What Is the Deadline to Vote on the Plan? ..............................................................9
       H.   How Do I Vote for or Against the Plan?..................................................................9
       I.   Why Is the Bankruptcy Court Holding a Confirmation Hearing and When
            Will It Occur? ........................................................................................................10
       J.   What Is the Effect of the Plan on the Debtors’ Ongoing Business? ......................10
       K.   Who Will Serve as the Directors or Officers of the Reorganized Debtors? ..........10
       L.   Who Do I Contact If I Have Additional Questions With Respect to This
            Disclosure Statement or the Plan? .........................................................................11
       M.   Do the Debtors Recommend Voting in Favor of the Plan? ...................................11

IV.    EVENTS LEADING TO THE CHAPTER 11 FILINGS ..................................................11
       A.   The Declining Mortgage Market ...........................................................................11
       B.   Negotiations with Stakeholders .............................................................................12
       C.   Plan Sponsorship Proposal .....................................................................................13

V.     THE CHAPTER 11 CASES ..............................................................................................14
       A.   First Day Papers .....................................................................................................14
       B.   Executory Contracts and Unexpired Leases ..........................................................17
       C.   Schedules and Statements ......................................................................................17

VI.    THE PLAN OF REORGANIZATION ..............................................................................17
       A.   Plan’s Release ........................................................................................................18
19-12226-scc           Doc 220            Filed 08/08/19 Entered 08/08/19 14:18:37                                     Main Document
                                                       Pg 11 of 141


          B.         Plan’s Exculpation and Injunction .........................................................................19

VII.      RISK FACTORS TO BE CONSIDERED .........................................................................19
          A.    General ...................................................................................................................20
          B.    Bankruptcy Specific Risk Factors ..........................................................................20
          C.    Industry-Specific Risk Factors ...............................................................................23
          D.    Forward Looking Statements .................................................................................25
          E.    Disclosure Statement Disclaimer ...........................................................................26
          F.    Liquidation Under Chapter 7 .................................................................................27

VIII.     SOLICITATION AND VOTING PROCEDURES ...........................................................28
          A.   Voting Status of Each Class ...................................................................................28
          B.   Classes Entitled to Vote .........................................................................................28
          C.   Voting Procedures ..................................................................................................28

IX.       STATUTORY REQUIREMENTS FOR CONFIRMATION OF THE PLAN .................31
          A.   The Confirmation Hearing .....................................................................................31
          B.   Confirmation Standards .........................................................................................31
          C.   Liquidation Analysis ..............................................................................................33
          D.   Financial Feasibility ...............................................................................................33
          E.   Acceptance by Impaired Classes ...........................................................................34
          F.   Confirmation Without Acceptance by All Impaired Classes .................................34

X.        ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
          PLAN .................................................................................................................................35
          A.    Continuation of the Chapter 11 Cases ...................................................................35
          B.    Alternative Plans of Reorganization ......................................................................36
          C.    Liquidation Under Chapter 7 or Chapter 11 ..........................................................36

XI.       CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES.....................................37
          A.   Certain Consequences to the Debtors ....................................................................38
          B.   Consequences to Holders of Go-Forward Trade Claims .......................................38
          C.   Information Reporting and Withholding ...............................................................40

XII.      PLAN SUPPLEMENT ......................................................................................................40

XIII.     RECOMMENDATION AND CONCLUSION .................................................................42

                                                              EXHIBITS2

Exhibit A            Joint Chapter 11 Plan of Reorganization of Stearns Holdings, LLC, et al.

Exhibit B            Liquidation Analysis3

2
      Each Exhibit is incorporated herein by reference.
3
      The Debtors have requested authority to file their liquidation analysis with their Plan Supplement following the
      completion of the Auction (as defined below).

                                                                       ii
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37   Main Document
                                         Pg 12 of 141


Exhibit C      Financial Projections

Exhibit D      Organizational Chart




                                           iii
19-12226-scc        Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                     Main Document
                                               Pg 13 of 141


I.       INTRODUCTION

         On July 9, 2019 (the “Petition Date”), Stearns Holdings, LLC (“Stearns”) and certain of
its affiliates, the debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors” and together with their non-debtor affiliates, the “Company”), each
commenced a case (collectively, the “Chapter 11 Cases”) in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”) under chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”). The Debtors continue to operate their business
and manage their properties as debtors and debtors in possession under Bankruptcy Code section
1107(a) and 1108.

        The Debtors submit this disclosure statement (as amended, modified, or supplemented,
the “Disclosure Statement”) pursuant to Bankruptcy Code section 1125 in connection with the
solicitation of votes with respect to the Joint Chapter 11 Plan of Stearns Holdings, LLC, et al.
dated July 9, 2019 (as amended, modified, or supplemented, the “Plan”).4 The Plan is annexed
hereto as Exhibit A and is incorporated herein by reference.

       This Disclosure Statement contains, among other things, descriptions and summaries of
provisions of the Debtors’ proposed Plan, as attached hereto. The Debtors reserve the right to
modify the Plan consistent with Bankruptcy Code section 1127, Rule 3019 of the Federal Rules
of Bankruptcy Procedure (the “Bankruptcy Rules”), and section 11.1 of the Plan.

        The Plan provides for an equitable distribution of recoveries to the Debtors’ creditors,
preserves the value of the Debtors’ business as a going concern, and preserves the jobs of
employees. The Debtors believe that any alternative to confirmation of the Plan, such as
liquidation or attempts by another party in interest to file a plan, could result in significant
delays, litigation and costs, job loss, and/or lesser recoveries. For these reasons, the Debtors
urge you to return your ballot accepting the Plan.

         WHO IS ENTITLED TO VOTE: Under the Bankruptcy Code, only holders of
         claims or interests in “impaired” classes are entitled to vote on the Plan (unless,
         for reasons discussed in more detail below, such holders are deemed to reject the
         Plan pursuant to Bankruptcy Code section 1126(g)). Under Bankruptcy Code
         section 1124, a class of claims or interests is deemed to be “impaired” unless (a)
         the Plan leaves unaltered the legal, equitable, and contractual rights to which such
         claim or interest entitles the holder thereof or (b) notwithstanding any legal right
         to an accelerated payment of such claim or interest, the Plan, among other things,
         cures all existing defaults (other than defaults resulting from the occurrence of
         events of bankruptcy) and reinstates the maturity of such claim or interest as it
         existed before the default.

         There is one creditor group entitled to vote on the Plan whose votes are being
         solicited: holders of Go-Forward Trade Claims.


4
     Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan. To the
     extent any inconsistencies exist between this Disclosure Statement and the Plan, the Plan shall govern.


                                                         1
19-12226-scc           Doc 220        Filed 08/08/19 Entered 08/08/19 14:18:37                    Main Document
                                                   Pg 14 of 141


     THE PLAN PROVIDES THAT HOLDERS OF IMPAIRED CLAIMS WHO
ACCEPT THE PLAN AND HOLDERS OF IMPAIRED CLAIMS WHO DO NOT VOTE
TO ACCEPT OR REJECT THE PLAN AND DO NOT OPT OUT OF THE RELEASE
PROVISIONS OF THE PLAN ARE DEEMED TO HAVE GRANTED THE RELEASES
THEREIN. IF HOLDERS OF IMPAIRED CLAIMS REJECT THE PLAN, THEY WILL
NOT BE DEEMED TO HAVE ACCEPTED THE RELEASES. FOR THE SAKE OF
CLARITY, THE HOLDERS OF CLAIMS WHO ARE RELEASING PARTIES SHALL
NOT INCLUDE PERSONS IN CLASSES 1, 2, 3, 5, 6, 7, 8, 9, AND 10 THAT ARE
PRESUMED TO EITHER ACCEPT THE PLAN OR REJECT THE PLAN AND/OR
SUCH PERSONS’ RELATED PARTIES.

        The following table summarizes (a) the treatment of any claim under Bankruptcy Code
section 101(5) (“Claims”) and any equity interest in the Debtors under Bankruptcy Code section
101(16) (“Interests”) under the Plan, (b) which classes of Claims and Interests classified pursuant
to Bankruptcy Code sections 1122 and 1123(a)(1) (“Classes”) are impaired by the Plan, (c)
which Classes are entitled to vote on the Plan, and (d) the estimated recoveries for holders of
Claims and Interests. The table is qualified in its entirety by reference to the full text of the Plan.
For a more detailed summary of the terms and provisions of the Plan, see Article VI—The Plan
of Reorganization below.

        Pursuant to the Plan, a Plan Sponsor (as defined below) will inject a new money
investment into the Debtors to fund recoveries to holders of the 9.375% senior secured notes due
August 15, 2020 pursuant to an indenture (the “Notes”). The Plan provides that holders of claims
in Class 1 (Priority Non-Tax Claims), Class 2 (Notes Secured Claims), and Class 3 (Other
Secured Claims) will receive payment in full in cash on the effective date of the Plan or
reinstatement or such other treatment that the Debtors elect that results in holders of claims being
unimpaired. Claims in Class 5 (General Unsecured Claims), Class 6 (Artemis Note Claims), and
Class 8 (Existing Stearns Holding Interests) will not receive any distributions under the Plan and
are therefore deemed to have rejected the Plan. Claims in Class 7 (Intercompany Claims) are
reinstated; cancelled, released, waived, and discharged; or otherwise settled in the Debtors’ sole
discretion. Class 9 (Intercompany Interests), and Class 10 (Protos Interests) are reinstated for
administrative convenience purposes.

        Holders of Claims in Class 4 (Go-Forward Trade Claims) are impaired and therefore
entitled to vote on the Plan. For the reasons stated herein, the Debtors urge the holders of Claims
in Class 4 to accept the Plan.

                        Claim                                                          Impaired        Entitlement
                          or                                                              or          to Vote on the
 Class                 Interest                          Treatment                    Unimpaired          Plan
    1       Priority Non-Tax Claims         Except to the extent that a holder of   Unimpaired        Presumed to
                                            an allowed Priority Non-Tax Claim                         Accept
            Estimated Recovery: 100%        agrees to a less favorable treatment,
            Estimated Amount of             the holder of an allowed Priority
            Claims: $31,0005                Non-Tax Claim, at the sole option of

5
        All estimated amount values and classifications are based on current information available to the Debtors as of
        the date of filing of the Disclosure Statement and are subject to change.

                                                            2
19-12226-scc     Doc 220        Filed 08/08/19 Entered 08/08/19 14:18:37                     Main Document
                                             Pg 15 of 141


                                     the Debtors or the Reorganized
                                     Debtors (as applicable): (A) will be
                                     paid in full in cash; (B) will have
                                     such claim reinstated; or (C) will
                                     receive such other treatment so that
                                     the claim is unimpaired.
  2    Notes Secured Claims          Except to the extent that a holder of      Unimpaired     Presumed to
                                     an allowed Notes Secured Claim                            Accept
       Estimated Recovery: 100%      agrees to a less favorable treatment,
       Estimated Amount of           holders of allowed Notes Secured
       Claims: To be determined      Claims will receive cash (exclusive
       based on the results of the   of such cash as may be necessary to
       Auction, if it occurs         pay the Allowed Cash Flow DIP
                                     Claim) to be paid by the Plan
                                     Sponsor on the effective date of the
                                     Plan in accordance with the Plan
                                     Sponsor Selection Procedures.
  3    Other Secured Claims          Except to the extent that a holder of      Unimpaired     Presumed to
                                     an allowed Other Secured Claim                            Accept
       Estimated Recovery: 100%      against the Debtors agrees to a less
       Estimated Amount of           favorable treatment, allowed Other
       Claims: $58,000               Secured Claims will receive (a)
                                     payment in full in cash; (b)
                                     reinstatement of their claims; or (c)
                                     such other treatment that results in
                                     not impairing such claims.
  4    Go-Forward Trade Claims       Except to the extent that holders of       Impaired       Entitled to
                                     allowed Go-Forward Trade Claims                           Vote
       Estimated Recovery: 95%       agree to a less favorable treatment,
       Estimated Amount of           allowed Go-Forward Trade Claims
       Claims: $4,399,000            will receive cash in an amount equal
                                     to 95% of their allowed claim
                                     amount.
  5    General Unsecured Claims      General Unsecured Claims will not          Impaired       Deemed to
                                     receive any distribution under the                        Reject
       Estimated Recovery: 0%        Plan.
  6    Artemis Note Claims           Artemis Note Claims will not receive       Impaired       Deemed to
                                     any distribution under the Plan.                          Reject
       Estimated Recovery: 0%
  7    Intercompany Claims           Intercompany Claims will be, at the        Unimpaired     Presumed to
                                     debtors’ discretion, (a) reinstated; (b)                  Accept
       Estimated Recovery: N/A       cancelled; or (c) otherwise settled.
  8    Existing Stearns Holdings     Existing Stearns Holdings Interests        Impaired       Deemed to
       Interests                     will be cancelled.                                        Reject

       Estimated Recovery: 0%
  9    Intercompany Interests        Intercompany Interests will be             Unimpaired     Presumed to
                                     reinstated.                                               Accept
       Estimated Recovery: N/A
  10   Protos Interests              Protos Interests will be reinstated.       Unimpaired     Presumed to
                                                                                               Accept

                                                     3
19-12226-scc        Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37                Main Document
                                              Pg 16 of 141


          Estimated Recovery: N/A


II.       OVERVIEW OF THE DEBTORS’ BUSINESS AND CAPITAL STRUCTURE

          A.      The Debtors’ Operations

        The Debtors are a leading private, independent mortgage company that originates
residential mortgage loans through its national platform. The Company is the 20th largest
mortgage lender in the United States, and has maintained disciplined lending standards with a
focus on high credit standards and mortgage loan quality. The primary source of the Debtors’
revenue is mortgage loan production, which generates income primarily through gains upon the
sale of mortgage loans. The Debtors employ approximately 2,700 people, including employees
of their joint ventures and preferred partners. They originate loans in all 50 states.6

        The primary source of the Debtors’ revenue is mortgage loan production, which
generates income primarily through gains upon the sale of mortgage loans. The Debtors’ primary
production channels are wholesale, retail, joint venture, and preferred partners. The wholesale
channel consists of mortgage loans that are sourced and submitted to the Debtors by independent
mortgage brokers on behalf of borrowers. The retail channel originates mortgage loans directly
with borrowers through over 100 branch offices nationwide. The joint venture channel is
comprised of nine (9) joint ventures. The Debtors own 47.5% of the interests in one of those
joint ventures and they own 50% of the interests in all the others. The preferred partner channel
consists of two independent mortgage banks. The Debtors own 50.8% of the interests in one of
the preferred partners, and 51% of the interests in the other. During the twelve months ended
December 31, 2018, the wholesale, retail, joint venture and preferred partner channels
represented 55%, 14%, 23% and 5% of the Debtors’ mortgage loan production, respectively.

         Like almost all other mortgage companies that originate mortgages to borrowers with
high credit ratings, the Debtors sell the loans they originate. Between 80% and 85% of the
Debtors’ loans are sold to, or securitized through, the Federal National Mortgage Association
(“Fannie Mae”), the Federal Home Loan Mortgage Corporation (“Freddie Mac”), and the
Government National Mortgage Association (“Ginnie Mae”). Such sales are made pursuant to
industry-standard forms of agreement and guidelines that require the loans to meet detailed
eligibility criteria. The balance of the Debtors’ loans are sold to other loan aggregators and
investors, including JPMorgan Chase Bank. As described further below, the Debtors largely
exited the business of servicing loans. Accordingly, they sell over 99% of their loans on a
“servicing-released” or “flow servicing sale basis,” meaning that the Debtors do not retain the
right to service the loans after they are sold.

        Prior to 2018, the Debtors had a substantial loan servicing division which generated net
servicing income from their mortgage servicing rights (“MSR”) portfolio. The net servicing
income consisted of servicing fees and other servicing compensation less the fees paid to sub

6
      Stearns Lending, LLC and Private Mortgage Advisors, LLC employs approximately 1,099 and 16 employees,
      respectively. The remaining employees are employed by the joint venture affiliates and other non-debtor
      entities, all of whom would be severely harmed by the failure of the Debtors.


                                                      4
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                         Pg 17 of 141


servicers. On January 31, 2018, the Debtors entered into an agreement with Freedom Mortgage
Corporation to sell MSR’s for a significant portion of the Debtors’ serviced mortgage loan
portfolio. Total gross proceeds were anticipated to be approximately $224.6 million. On
February 1, 2018, the Debtors received $159.1 million of the proceeds. On May 1, 2018, the
Debtors received an additional $42.3 million. An additional $10 million of proceeds was
received on December 12, 2018 and another $8.8 million was received in June 2019. The
outstanding proceeds will come due post-petition upon delivery of the remaining servicing
documents.

       B.      Employees

       The Debtors employ approximately 2,700 people, including employees of their joint
ventures and preferred partners. As of the Petition Date, one of the Debtors, Stearns Lending (as
defined below) employs approximately 1,099 full time employees (“Stearns Full Time
Employees”), 8 part time employees (“Stearns Part Time Employees”, together with Stearns Full
Time Employees, “Stearns Eligible Employees”), and 8 temporary employees (the “Stearns
Temporary Employees”, together with Stearns Eligible Employees, the “Stearns Employees”). In
addition to Stearns Employees, the Debtors rely upon approximately 50 independent contractors,
temporary employees, and temporary staffing agencies to provide consulting services pertaining
to accounts payable, information technology, accounting, payroll, and for clerical support.
Another Debtor, Private Mortgage Advisors, LLC, employs approximately 16 full time
employees.

       C.      Debtors’ Organizational Structure

        Funds managed by Blackstone’s private equity group own approximately 70% of the
interests in the Debtors. Mr. Glenn Stearns, the Debtors’ founder, owns approximately 29%, and
three other shareholders own the balance. The Blackstone managed funds acquired their
ownership position from Mr. Stearns in December 2015. Stearns is a Delaware limited liability
company. It owns 100% of the equity interests in the primary operating entity, Stearns Lending,
LLC (“Stearns Lending”) a Delaware limited liability company. Further, the Company, through
Debtor Stearns Ventures, LLC, a Delaware limited liability company, owns interests in various
joint ventures and preferred partners. These joint ventures and preferred partners include real
estate companies, builders, relocation service providers, and financial service companies. Stearns
Lending owns the interests in one of the preferred partners, while Stearns Ventures, LLC owns
the interests in the other. The joint ventures and the preferred partners independently originate
mortgage loans utilizing their own separate sources of financing. The Debtors provide critical
back-office support to the joint ventures and preferred partners and, in some cases, fulfillment
services in exchange for arms’-length fees. None of the joint ventures or preferred partners is a
debtor in these Chapter 11 Cases. The Debtors will continue providing back-office and other
support to ensure that the joint ventures and preferred partners continue their operations in the
ordinary course without interruption.

       The organizational chart, attached hereto as Exhibit D, illustrates the Debtors’
organizational structure, as of the Petition Date.



                                                5
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                         Pg 18 of 141


       D.      Regulation of the Company’s Business

        The regulatory dynamics in the mortgage industry continue to evolve and become more
stringent in nature. The residential mortgage industry is highly regulated and these regulations
directly impact the Debtors’ business. Increased regulatory and compliance requirements in the
mortgage finance industry—resulting from the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the creation of the Consumer Finance Protection Bureau, and other legislation—
have caused many traditional bank competitors to exit or substantially reduce some of their
mortgage-related activities. Regulatory compliance requires constant monitoring, counterparty
and vendor management, and internal and external audits. A material failure to comply with
these laws or regulations could subject the Company to lawsuits, governmental actions, and/or
damage to the Company’s reputation, which could materially adversely affect the business,
financial conditions, and the results of operations.

       E.      Capital Structure

        The following description is for informational purposes only and is qualified in its
entirety by reference to the documents setting forth the specific terms of such obligations and
their respective related agreements.

               1.     The Notes

        On August 8, 2013, Stearns and Stearns Co-Issuer Inc. issued the Notes. The Notes were
issued in the amount of $250 million. Wilmington Trust, National Association is the indenture
trustee and collateral agent of the Notes. The Notes are guaranteed by debtors Stearns Lending
and Stearns Ventures, LLC (together with Stearns and Stearns Co-Issuer Inc., the “Note
Obligors”). The Notes are secured by a lien on substantially all of the Note Obligors’ assets,
other than assets securing the Prepetition Repo Facilities (as defined below), subject to certain
exceptions.

        On April 13, 2018, Stearns tendered an offer to purchase, at par, up to $80 million of the
Notes. Upon the tender offer’s expiration on May 10, 2018, Stearns purchased $60 million of the
Notes. In February 2019, Stearns purchased an additional $7 million of Notes through another
tender offer. Finally, on May 24, 2019, Stearns offered to purchase an additional $42 million of
Notes. Stearns did not purchase any Notes pursuant to this offer, having commenced these cases
prior to the required payment date of July 15, 2019.

       The current outstanding balance of the Notes is approximately $183 million. Various
funds affiliated with Pacific Investment Management Company LLC (“PIMCO”) owns
approximately 67% of the outstanding principal balance of the Notes.

               2.     The Prepetition Repo Facilities

        Similar to virtually all other mortgage lenders, the Debtors finance their mortgage
origination business through so-called warehouse facilities pursuant to repurchase agreements.
The Debtors, through Debtor Stearns Lending, collectively have four (4) repurchase agreements
with four (4) lending institutions: (i) Bank of America, N.A., (ii) Texas Capital Bank, National
Association, (iii) Wells Fargo Bank, N.A., and (iv) Barclays Bank PLC (each a “Prepetition

                                                6
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                          Pg 19 of 141


Repo Facility” and, collectively, the “Prepetition Repo Facilities”). Prior to the Petition Date,
one additional warehouse facility and one gestation facility were terminated.

        Pursuant to the Prepetition Repo Facilities, the Debtors sell newly originated mortgage
loans to the counterparty to finance the originations of the loan and typically repurchase the
loans within 30 days of origination when the Debtors sell the loans to Fannie Mae, Freddie Mac,
Ginnie Mae or another purchaser. The Debtors obtain advances of less than 100% of the
principal balance of the mortgage loans (referred to as “haircut”) from the lenders under the
Prepetition Repo Facilities, which requires the Debtors to use working capital to fund the
remaining portion of the principal balance of the mortgage loans. The amount of the advances
provided under each Prepetition Repo Facility range from 92.5% to 99% of the principal balance
of agency-eligible mortgage loans.

III.   QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT
       AND PLAN

       A.      What Is Chapter 11?

         Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.
Under chapter 11, a debtor can reorganize its business for the benefit of itself, its creditors, and
its interest holders. The commencement of a chapter 11 case creates an estate that is comprised
of all of the legal and equitable interests of a debtor as of the filing date. The Bankruptcy Code
provides that a debtor may continue to operate its business and remain in possession of its
property as a debtor in possession.

        The consummation of a plan of reorganization is the principal objective of a chapter 11
case. A plan of reorganization sets forth the means for satisfying claims against and interests in a
debtor. Confirmation of a plan of reorganization by a bankruptcy court makes such plan binding
upon a debtor and any creditor of or equity interest holder in such debtor, whether or not such
creditor or equity interest holder (a) is impaired under or has accepted the plan or (b) receives or
retains any property under the plan. Subject to certain limited exceptions, and except as
otherwise provided in the plan or the confirmation order itself, a confirmation order discharges
the debtor from any debt that arose prior to the date of confirmation of the plan and substitutes
for those debts the obligations specified under the confirmed plan.

       B.      Why Are the Debtors Sending Me this Disclosure Statement?

        During the Chapter 11 Cases, the Debtors will seek to obtain Bankruptcy Court approval
of the Plan. Before soliciting acceptances of the Plan, Bankruptcy Code section 1125 requires the
Debtors to prepare a disclosure statement containing adequate information of a kind, and in
sufficient detail, to enable a hypothetical reasonable investor to make an informed judgment
regarding acceptance of the Plan and to share such disclosure statement with all holders of
claims and interests whose votes on the Plan are being solicited. This Disclosure Statement is
being submitted in accordance with these requirements.




                                                 7
19-12226-scc        Doc 220        Filed 08/08/19 Entered 08/08/19 14:18:37                       Main Document
                                                Pg 20 of 141


        C.       What Happens to My Recovery If the Plan Is Not Confirmed or Does Not
                 Become Effective?

        In the event that the Plan is not confirmed or does not become effective, there is no
assurance that the Debtors will be able to reorganize their business. It is possible that any
alternative may provide holders of Claims and Interests with less than they would have received
pursuant to the Plan. The Liquidation Analysis will be filed as part of the Plan Supplement.

        D.       If the Plan Provides that I Get a Distribution, Do I Get It Upon Confirmation
                 or When the Plan Becomes Effective, and What Is Meant By
                 “Confirmation,” “Effective Date,” and “Consummation”?

        “Confirmation” of the Plan refers to approval of the Plan by the Bankruptcy Court
(“Confirmation”). Confirmation of the Plan does not guarantee that you will receive the
distribution indicated under the Plan. After confirmation of the Plan by the Bankruptcy Court,
several conditions need to be satisfied or waived so that the Plan can become effective. Initial
distributions will only be made on the date the Plan becomes effective (the “Effective Date”) or
as soon as reasonably practicable thereafter, as specified in the Plan. The terms “consummation”
and “substantial consummation” are sometimes used to indicate the occurrence of the Effective
Date. See Section VII.B.7 of this Disclosure Statement, entitled “Conditions Precedent to
Consummation of the Plan,” for a discussion of the conditions precedent to consummation of the
Plan.

        E.       Is There Potential Litigation Related to the Plan?

        Parties in interest may object to the approval of this Disclosure Statement and may object
to Confirmation of the Plan as well, which objections could potentially give rise to litigation.
Certain Classes7 are deemed to reject the Plan. The Debtors will seek Confirmation of the Plan
notwithstanding the dissent of such objecting Classes. The Bankruptcy Court may confirm the
Plan pursuant to the “cramdown” provisions of the Bankruptcy Code, which allow the
Bankruptcy Court to confirm a plan that has been rejected by an impaired Class if it determines
that the Plan satisfies Bankruptcy Code section 1129(b).

        F.       Will There Be Releases and Exculpation Granted to Parties in Interest as
                 Part of the Plan?

        Yes, the Plan proposes to release each of the Released Parties.8 The Debtors’ releases,
third-party releases, and exculpation provisions included in the Plan are an integral part of the


7
    Pursuant to the Plan and as used herein, a “Class” means a category of holders of Claims or Interests as set forth
    in Article III of the Plan and classified pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.
8
    As set forth in the Plan, the term Released Parties means each of: (a) the Debtors; (b) the Reorganized Debtors;
    (c) the DIP Credit Parties; (d) the Creditors’ Committee and each of its members in their capacity as such; (e)
    the Plan Sponsor; (f) the Exit Repo Facility Parties; (g) Blackstone; and (i) with respect to each of the foregoing
    clauses (a) through (g), to the fullest extent permitted by law, such Person’s Related Parties, in each case only in
    their capacity as such. All of the terms in the foregoing definition are as defined in the Plan.


                                                          8
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37               Main Document
                                           Pg 21 of 141


Debtors’ overall restructuring efforts and were an essential element of the negotiations among
the Debtors and the Released Parties in obtaining their support for the Plan.

       All of the Released Parties have made substantial and valuable contributions to the
Debtors’ restructuring through efforts to negotiate and implement the Plan, which will maximize
and preserve the going-concern value of the Debtors for the benefit of all parties in interest.
Accordingly, each of the Released Parties warrants the benefit of the release and exculpation
provisions.

       Each holder of a Claim that votes to accept the Plan shall be deemed to have
consented to the Plan’s third-party release contained in Section 9.03 of the Plan (the
“Third-Party Release”) and will be deemed to have expressly, unconditionally, generally,
individually, and collectively released and discharged all Claims and causes of action
against Released Parties. Additionally, each holder of a Claim that either (i) abstains from
voting on the plan or (ii) votes to reject the Plan but does not check the box in Item 3 of the
Class 4 will also be deemed to have consented to the Plan’s Third-Party Release and will be
deemed to have expressly, unconditionally, generally, individually, and collectively released
and discharged all Claims and causes of action against Released Parties. Regardless of
whether holders elect to opt out of the Plan’s Third-Party Release, holders recoveries
under the Plan remain unaffected. The releases are an integral element of the Plan.

        Based on the foregoing, the Debtors believe that the releases and exculpations in the Plan
are necessary and appropriate and meet the requisite legal standard promulgated by the United
States Court of Appeals for the Second Circuit. If necessary, the Debtors will present evidence at
the hearing on Confirmation of the Plan (the “Confirmation Hearing”) to further demonstrate the
basis for and propriety of the release and exculpation provisions. The Plan’s release, exculpation,
and injunction provisions are set forth in Article VI of this Disclosure Statement and in Article
IX of the Plan.

       G.      What Is the Deadline to Vote on the Plan?

       The Voting Deadline is September 20, 2019 at 4:00 p.m. (Eastern Time)

       H.      How Do I Vote for or Against the Plan?

        Detailed instructions regarding how to vote on the Plan are contained on the ballots that
will be distributed to holders of Claims that are entitled to vote on the Plan. For your vote to be
counted, your ballot must either be (a) properly completed by hand, executed, and delivered in
accordance with the instructions included in the ballot by: (i) first class mail, (ii) courier, or (iii)
personal delivery or (b) properly completed electronically using the Solicitation Agent’s (as
defined below) E-Balloting Platform. Whether completing the ballot by hand or electronically
using the Solicitation Agent’s E-Balloting Platform, each holder’s ballot must be actually
received by September 20, 2019 at 4:00 p.m. (Eastern Time) at the following address: Stearns
Holdings, LLC, c/o Prime Clerk (the “Solicitation Agent”). It is important that the holder of a
Claim in Class 4 follow the specific instructions provided on such holder’s ballot and the
accompanying instructions. Except in the Debtors’ sole discretion, ballots may not be transmitted
by facsimile, email, or other electronic means, other than the Solicitation Agent’s E-Balloting

                                                   9
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                           Pg 22 of 141


Platform. For more information regarding voting, see Article VIII of this Disclosure Statement,
entitled “Solicitation and Voting Procedures.”

        I.     Why Is the Bankruptcy Court Holding a Confirmation Hearing and When
               Will It Occur?

       Bankruptcy Code section 1128(a) requires the Bankruptcy Court to hold a Confirmation
Hearing and recognizes that any party in interest may object to Confirmation of the Plan.

        The confirmation of a plan of reorganization by a bankruptcy court binds the debtor, any
issuer of securities under a plan of reorganization, any person acquiring property under a plan of
reorganization, any creditor or equity interest holder of a debtor, and any other person or entity
as may be ordered by the bankruptcy court in accordance with the applicable provisions of the
Bankruptcy Code. Subject to certain limited exceptions, the order issued by the bankruptcy court
confirming a plan of reorganization discharges a debtor from any debt that arose before the
confirmation of such plan of reorganization and provides for the treatment of such debt in
accordance with the terms of the confirmed plan of reorganization.

        The Confirmation Hearing is scheduled for 10:00 a.m. (Eastern Time) on October 3,
2019.

        To provide additional notice to parties in interest in these cases, the Debtors will post to a
website maintained by the Solicitation Agent various chapter 11 documents, including the Plan
and this Disclosure Statement. The website address is: https://cases.primeclerk.com/stearns.
Further, the Debtors intend to request Bankruptcy Court approval to publish a notice in national
edition of the Wall Street Journal.

        J.     What Is the Effect of the Plan on the Debtors’ Ongoing Business?

        The Debtors are reorganizing under chapter 11 of the Bankruptcy Code. As a result, the
occurrence of the Effective Date means that the Debtors will continue as a going concern.
Following Confirmation, the Plan will be consummated on the Effective Date, which is a date
selected by the Debtors that is the first business day after which all conditions to the Effective
Date have been satisfied or waived. On or after the Effective Date, and unless otherwise
provided in the Plan, the Reorganized Debtors may operate their business and may use, acquire,
or dispose of property and compromise or settle any Claims, Interests, or Causes of Action
without supervision or approval by the Bankruptcy Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules. Additionally, upon the Effective Date, all actions
contemplated by the Plan will be deemed authorized and approved.

        K.     Who Will Serve as the Directors or Officers of the Reorganized Debtors?

        The composition of the board of directors or managers of each Reorganized Debtor and,
to the extent applicable, the officers of each Reorganized Debtor, will be disclosed prior to the
Confirmation Hearing in accordance with Bankruptcy Code section 1129(a)(5).

      Commencing on the Effective Date, each of the directors and managers of each of the
Reorganized Debtors shall be appointed or elected and serve pursuant to the terms of the

                                                 10
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37           Main Document
                                         Pg 23 of 141


applicable organizational documents of such Reorganized Debtor and may be replaced or
removed in accordance with such organizational documents.

       L.      Who Do I Contact If I Have Additional Questions With Respect to This
               Disclosure Statement or the Plan?

       If you have any questions regarding this Disclosure Statement or the Plan, please contact
Prime Clerk, the Debtors’ Solicitation Agent:

       By regular mail, hand delivery, or overnight mail at:

               c/o Prime Clerk LLC
               Re: Stearns Holdings, LLC
               850 3rd Avenue, Suite 412
               Brooklyn, NY 11232

       By electronic mail at:

               Stearnsinfo@primeclerk.com

       By telephone at:

               (844) 234-1461

Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in the
Chapter 11 Cases are available upon written request to the Solicitation Agent at the address
above or by downloading the exhibits and documents from the website of the Debtors’
Solicitation Agent at https://cases.primeclerk.com/stearns (free of charge) or the Bankruptcy
Court’s website at http://www.nysb.uscourts.gov (for a fee).

       M.      Do the Debtors Recommend Voting in Favor of the Plan?

       Yes. The Debtors believe the Plan provides for a larger distribution to creditors than
would otherwise result from any other available alternative. The Debtors believe the Plan, which
contemplates a significant deleveraging of the Debtors’ balance sheet and enables them to
emerge from chapter 11 expeditiously, is in the best interest of all holders of Claims, and that
any other alternatives (to the extent they exist) fail to realize or recognize the value inherent
under the Plan.

IV.    EVENTS LEADING TO THE CHAPTER 11 FILINGS

       A.      The Declining Mortgage Market

       The mortgage origination business is significantly impacted by interest rate trends. In
mid-2016, the 10-year Treasury was 1.60%. Following the U.S. presidential election, the
Treasury rate rose to a range of 2.30% to 2.45% and maintained that range throughout 2017. The
10-year Treasury rate increased to over 3.0% for most of 2018. The rise in rates during this time


                                               11
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                         Pg 24 of 141


period reduced the overall size of the mortgage market, increasing competition and significantly
reduced market revenues.

        To counter the decline in origination volumes and revenues, the Debtors implemented
several initiatives to reduce costs in the latter part of 2017 and throughout 2018. The Debtors
reduced their fixed costs by approximately 40% through employee headcount reductions; vendor
cost reductions; centralization of their corporate functions and regional operating center site
closures. These measures resulted in a reduction of over $40 million in annualized costs. During
this time period, the Debtors’ lenders under the Prepetition Repo Facilities nevertheless began to
express concerns about the impact of the market contraction on overall financial results and,
more importantly, the upcoming maturity of the Notes – August of 2020 – and the fact that the
Debtors were obligated to use $42 million of the proceeds from their MSR portfolio sale to
tender for the notes in May 2019, which would put pressure on the Debtors’ liquidity.

       This requirement to repay $42 million of the proceeds stemmed from the Notes indenture,
which required the Debtors to use the entirety of the MSR sale proceeds for certain permitted
purposes within 360 days of receipt or to otherwise offer to repay an equal amount of the Notes
with such proceeds. In the months leading up to the chapter 11 bankruptcy filings, the Debtors
explored various potential permitted uses of the proceeds. The Debtors ultimately did not apply
the proceeds to one of the purposes permitted under the Notes indenture and further were unable
to repay the $42 million in Notes using the proceeds.

        The Prepetition Repo Facilities were essential to the Debtors’ operations. Thus, the
Debtors resolved to take the steps necessary to restructure their balance sheet, including the
terms of the Notes. Timing was important to maintain the financial strength of the Debtors and to
ensure continued access to the Prepetition Repo Facilities at market terms to fund originations
and operations. The Debtors therefore engaged legal and investment banking advisors in
September 2018, far in advance of the Prepetition Repo Facilities’ maturities, and even farther in
advance of the May 2019 deadline to tender for $42 million of the Notes. The Company and its
advisors used the next few weeks to assess the Company’s alternatives and the Company worked
to finalize its three-year forecast and related business plan, which would serve as a basis for
formulating a restructuring proposal for holders of the Notes.

       B.      Negotiations with Stakeholders

       In November 2018, the Debtors approached representatives of PIMCO, by far the largest
holder of the Notes, in an effort to engage on restructuring alternatives. Over the following
months, the Debtors and PIMCO exchanged multiple proposals to restructure the Notes,
including through potential debt-for-equity exchange or sale transactions. Unable to reach
consensus with PIMCO, the Company worked with Blackstone to develop a plan to restructure
the Debtors’ affairs in a manner that the Company believes will preserve the Debtors’ as a going
concern, thereby preserving the jobs of 2,700 employees and maximizing value for all the
Debtors’ stakeholders.




                                               12
19-12226-scc      Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37                Main Document
                                            Pg 25 of 141


        C.      Plan Sponsorship Proposal

                1.      Formation of the Blackstone Investment Agreement

        While the Debtors and Blackstone worked together to consider and develop other
potential restructuring alternatives that may be acceptable to PIMCO, the Debtors, with the
assistance of their investment banker, commenced a marketing process. The Debtors solicited
potential transaction and/or financing partners interested in either investing in the Debtors,
selling the Company outright as a going concern, or undertaking any other transaction alternative
that could facilitate a restructuring of the Company’s balance sheet. However, none of the
potential transaction parties that the Debtors’ approached expressed willingness to contribute
value in an amount anywhere near what PIMCO demanded, i.e., significant new equity while
leaving the full unpaid principal balance of the Notes in place.

        In light of the Company’s inability to find a transaction partner who would satisfy
PIMCO’s requests, Blackstone offered to infuse new money into the Company by serving as a
plan sponsor. The Debtors determined that the proposed investment from Blackstone was the
best offer for the Company and in the best interest interests of stakeholders. Accordingly, the
Debtors and Blackstone negotiated terms of the proposed investment. On July 8, 2019, the
Debtors and Blackstone entered into that certain investment agreement (the “Blackstone
Investment Agreement”). Under the Blackstone Investment Agreement, Blackstone would
contribute $60 million of new money (the “New Money Investment”) in exchange for 100% of
the equity in Stearns upon the effective date of the Plan. The parties agreed that the Blackstone
Investment Agreement would be subject to a competitive process to determine if there were
higher or otherwise better investment proposals available for the Debtors, as more fully set forth
below. The New Money Investment will fund recoveries for the Company’s Notes holders in
these Chapter 11 Cases.

                2.      Plan Sponsor Selection Procedures

       On July 24, 2019, the Bankruptcy Court entered the Order (A) Approving the Plan
Sponsor Selection Procedures; (B) Establishing Notice Procedures; and (C) Granting Related
Relief (the “Selection Procedures Order”). Pursuant to the Selection Procedures Order, the
Bankruptcy Court authorized procedures to market test the New Money Investment contained in
the Blackstone Investment Agreement and to obtain the highest or otherwise best investment
proposal (the “Selection Procedures”).

        The Selection Procedures provide a process and requirements for parties interested in
sponsoring the Debtors’ Plan to submit proposals to the Debtors. The Debtors will provide
parties that meet the requirements set forth in the Selection Procedures access to due diligence
until September 6, 2019 at 4:00 p.m. (Eastern Time) (the “Proposal Deadline”). Following the
Proposal Deadline, the Debtors, in their sound business judgment and in consultation with their
advisors, will evaluate all proposals timely submitted in order to determine whether such
proposals are “Qualified Proposals” as provided in the Selection Procedures. If the Debtors
receive any additional Qualified Proposals,9 the Debtors shall hold a meeting (the “Auction”) on
9
    For the avoidance of doubt, the Blackstone Investment Agreement is a Qualified Proposal pursuant to the
    Selection Procedures.

                                                    13
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                          Pg 26 of 141


September 9, 2019, if necessary, as further set forth in the Selection Procedures. At the
conclusion of the Auction, the Debtors will determine the highest or otherwise best investment
proposal and select a sponsor for the Debtors’ Plan from among the Qualified Proposals.

V.     THE CHAPTER 11 CASES

       A.      First Day Papers

        Each of the Debtors filed a voluntary petition for relief under chapter 11 of the
Bankruptcy Code on July 9, 2019. Recognizing that any interruption of the Debtors’ business,
even for a short period, could negatively impact customer and vendor relationships and the
Debtors’ goodwill, revenue, and profits, which would be detrimental to the value of the Debtors’
estates, the Debtors filed certain first day motions seeking authorization for the Debtors to
continue operating their businesses in the ordinary course. The first day motions seek to stabilize
the Debtors’ operations and are designed to facilitate a smooth transition into chapter 11 and ease
the strain on the Debtors’ business as a consequence of the filing of the Chapter 11 Cases. The
following summary highlights certain of the first day papers.

               1.      Cash Flow DIP and Cash Collateral Motion

       On the Petition Date, the Debtors filed the Debtors’ Motion for Entry of Orders (A)
Authorizing the Debtors to Obtain Postpetition Senior Secured Superpriority Financing, (B)
Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and Superpriority Claims,
(D) Granting Adequate Protection, (E) Modifying the Automatic Stay, (F) Scheduling A Final
Hearing, and (G) Granting Related Relief [Docket No. 20] (the “Cash Flow DIP Motion”). By
the Cash Flow DIP Motion, the Debtors requested authority to use cash collateral of the holders
of the Notes and to enter into a debtor in possession lending agreement with a maximum
committed amount of $35 million (the “Cash Flow DIP Facility”) with an affiliate of Blackstone
(the “Cash Flow DIP Lender”). The Cash Flow DIP Facility affords the Debtors liquidity to fund
their operations, including payment of vendors, employee payroll, facilities rent, and other
necessary expenses. The Debtors project that the Notes’ cash collateral likely will be sufficient to
pay many of such expenses. Accordingly, the Debtors anticipate limited need for the funding
available under the Cash Flow DIP Facility. The Cash Flow DIP Facility nonetheless is essential
to ensure the Debtors will have sufficient liquidity during these cases to honor all their
postpetition obligations.

        The Debtors provided the Cash Flow DIP Lender with a lien on substantially all their
assets, other than assets that constitute collateral under the DIP Repo Facility (as defined below),
to secure the Debtors’ obligations under the Cash Flow DIP Facility. Such lien primed the
prepetition lien securing the claims of the Notes pursuant to section 364(d) of the Bankruptcy
Code. Holders of the Notes are adequately protected in connection with such priming, and also in
connection with the Debtors’ proposed use of the Notes’ cash collateral. The Bankruptcy Court
entered an order granting the relief requested in the Cash Flow DIP Motion on an interim basis
on July 11, 2019 [Docket No. 91] and on a final basis on August 1, 2019 [Docket No. 209].




                                                14
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                          Pg 27 of 141


               2.      DIP Repo Facilities Motion

        In addition to the Cash Flow DIP Facility, the Debtors require liquidity to fund their
mortgage origination operations. In the weeks leading to the Petition Date, the Debtors and their
advisors engaged in extensive negotiations with Blackstone and the lenders under the Debtors’
Prepetition Repo Facilities regarding potential proposals for debtor in possession financing that
would provide the Debtors with (a) liquidity to fund their operations in these Chapter 11 Cases
and (b) the best path forward for their reorganization.

        Accordingly, on the Petition Date, the Debtors filed the Debtors’ Motion for Interim and
Final Orders (A) Authorizing the Debtors to Enter into Repurchase Agreement Facilities and
Related Documents; (B) Authorizing the Debtors to Sell and Repurchase Mortgage Loans in the
Ordinary Course of Business (C) Granting Backup Liens and Superpriority Administrative
Expense Claims; (D) Modifying the Automatic Stay; (E) Scheduling a Final Hearing; and (F)
Granting Related Relief (the “DIP Repo Motion”). Pursuant to the DIP Repo Motion, the
Debtors sought authority for Stearns Lending (a) to obtain up to $1.5 billion in warehouse
financing under a master repurchase agreements (the “DIP Repo Facility”) and (b) to obtain
access to over $2.0 billion in hedging capacity under certain master securities forward
transaction agreements and related netting agreements (together with the DIP Repo Facility, the
“DIP Facilities”). The DIP Facilities ensure that the Company’s financing needs will continue to
be met and access to such financing will not be abruptly interrupted.

        The Debtors ran a marketing process designed to obtain the most favorable terms for their
debtor in possession warehouse financing. The Debtors negotiated the DIP Repo Facilities with
parties to the DIP Facility in good faith and at arm’s length, and believe that the terms of the DIP
Facilities are competitive and the best that could be obtained under the circumstances. Further
the DIP Facilities have been market tested and represent the best of three offers received by the
Company. The Bankruptcy Court entered an order approving the DIP Facilities on an interim
basis on July 11, 2019 [Docket No. 91] and on a final basis on August 1, 2019 [Docket 209].

               3.      Cash Management Motion

        On the Petition Date, the Debtors filed a motion seeking authority to continue using their
cash management systems and their respective bank accounts, business forms, and intercompany
transactions. The Debtors also sought a waiver of, or extension of time to comply with,
requirements under Bankruptcy Code section 345(b). The Bankruptcy Court entered an order
approving the use of the Debtors’ cash management systems and their respective bank accounts,
business forms, and intercompany transactions on an interim basis on July 10, 2019 [Docket No.
81] and on a final basis on July 31, 2019 [Docket No. 192].

               4.      Wages and Benefits Motion

       On the Petition Date, the Debtors filed a motion seeking authorization to pay prepetition
wages, compensation, and amounts associated with employee benefit programs and continue
such programs in the ordinary course. The Bankruptcy Court entered an order approving
payments of employee wages, compensation, and benefits on an interim basis on July 10, 2019
[Docket No. 85] and on a final basis on July 31, 2019 [Docket No. 196].

                                                15
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                         Pg 28 of 141


               5.     Insurance Motion

         On the Petition Date, the Debtors filed a motion seeking authority to pay and maintain
various insurance policies, including, among other things, the Debtors’ property, general
liability, workers’ compensation, cyber liability, automobile liability, employers’ liability,
umbrella coverage, mortgage bankers’ bonds, mortgage bankers’ professional liability, directors’
and officers’ coverage, and excess liability. The Bankruptcy Court entered an order approving
payments under such policies on an interim basis on July 10, 2019 [Docket No. 77] and on a
final basis on July 31, 2019 [Docket No. 199].

               6.     Taxes Motion

        The Debtors filed a motion on the Petition Date seeking authorization to pay certain
prepetition fees and taxes to various federal, state, county, and city taxing and licensing
authorities. The Bankruptcy Court entered an order approving the payments of certain prepetition
fees and taxes on a final basis on July 31, 2019 [Docket No. 191].

               7.     Utilities Motion

       On the Petition Date, the Debtors filed a motion seeking to establish procedures for
determining adequate assurance of payment for future utility services. On July 31, 2019, the
Bankruptcy Court entered an order approving the Debtors’ procedures for determining adequate
assurance of payment for future utility services [Docket No. 197].

               8.     Mortgage Origination Motion

        On the Petition Date, the Debtors filed a motion seeking authority, but not direction, to
continue in the ordinary course of business (i) to originate and purchase mortgage loans; (ii) to
sell and securitize loans, including by performing under certain agreements with Fannie Mae,
Freddie Mac, Ginnie Mae, and private parties; (iii) to service and subservice loans pursuant to
applicable Fannie Mae, Freddie Mac, and Ginnie Mae standards; (iv) to sell loan servicing rights,
and to perform under existing related agreements, enter into amendments and modifications of
prepetition related agreements, and enter into and perform under new related agreements; (v) to
pay prepetition amounts owed to critical vendors; (vi) to fulfill compliance and regulatory
obligations; and (vii) to provide assurances of future performance to Fannie Mae, Freddie Mac,
and Ginnie Mae. The Bankruptcy Court entered an order granting such relief on an interim basis
on July 10, 2019 [Docket No. 86] and on a final basis on July 31, 2019 [Docket No. 193].

               9.     Joint Ventures Motion

        On the Petition Date, the Debtors filed a motion seeking authority, but not direction, to
continue supporting the Debtors’ joint ventures and preferred partners in the ordinary course of
business including (i) to purchase mortgage loans originated by the joint ventures and preferred
partners, (ii) to provide shared support services to the joint ventures and preferred partners
pursuant to certain shared services agreements, (iii) to extend lines of credit to the preferred
partners on terms and in amounts consistent with past practice, (iv) to make capital contributions
to the joint ventures and preferred partners pursuant to the limited liability company agreements
at each relevant joint venture and preferred partner, and (v) to receive excess cash distributions

                                               16
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                          Pg 29 of 141


from the joint ventures and preferred partners (when and if payable). The Bankruptcy Court
entered an order authorizing, but not directing, the Debtors to continue to support their joint
ventures and preferred partners in the ordinary course on an interim basis on July 10, 2019
[Docket No. 84] and on a final basis on July 31, 2019 [Docket No. 194].

       B.      Executory Contracts and Unexpired Leases

        The Bankruptcy Code authorizes a debtor, subject to the approval of the Bankruptcy
Court, to assume, assume and assign, or reject executory contracts and unexpired leases. The
Debtors are engaged in an evaluation of their executory contracts and unexpired leases, including
the potential assumption, rejection, or amendment and assumption thereof. As part of a
subsequently-filed supplement to the Plan or a motion to reject executory contracts and
unexpired leases to be filed with the Bankruptcy Court, the Debtors will identify contracts to be
rejected in a schedule. All remaining contracts will be assumed.

        On July 17, 2019, the Debtors filed the Debtors’ First Omnibus Motion for Entry of an
Order Authorizing the Debtors to Reject Certain Unexpired Leases of Nonresidential Real
Property Nunc Pro Tunc to the Petition Date [Docket No. 121] seeking to reject certain
unexpired leases. On July 31, 2019, the Debtors filed the Debtors’ Second Omnibus Motion for
Entry of an Order Authorizing the Debtors to Reject Certain Unexpired Leases of Nonresidential
Real Property Nunc Pro Tunc to the Effective Rejection Dates [Docket No. 205]. Both motions
shall be heard by the Bankruptcy Court on September 11, 2019 at 2:00 p.m. (Eastern Time).

       C.      Schedules and Statements

        The Debtors filed a motion on the Petition Date seeking up to a 30 day extension to file
the Debtors’ schedules of assets and liabilities (the “Schedules”) and statements of financial
affairs (the “Statements”). As set forth therein, the Debtors intend to file their Schedules and
Statements at least one day prior to the hearing to approve the Disclosure Statement.

        The Schedules and Statements will provide certain information pertaining to Claims.
Interested parties may review the Schedules and Statements at the office of the Clerk of the
United States Bankruptcy Court for the Southern District of New York, One Bowling Green,
New York, New York 10004 or online at http://www.nysb.uscourts.gov.

VI.    THE PLAN OF REORGANIZATION

        As set forth in Section I of this Disclosure Statement, pursuant to the Plan, a Plan
Sponsor (as defined below) will inject a new money investment into the Debtors to fund
recoveries to holders of Class 2 Notes Secured Claims. The Plan provides that holders of claims
in Class 1 (Priority Non-Tax Claims), Class 2 (Notes Secured Claims), and Class 3 (Other
Secured Claims) will receive payment in full in cash on the effective date of the Plan or
reinstatement or such other treatment that the Debtors elect that results in holders of claims in
Class 3 being unimpaired. Claims in Class 7 (Intercompany Claims), Class 9 (Intercompany
Interests), and Class 10 (Protos Interests) are also unimpaired, but no distributions shall be made
on account of such claims. Claims in Class 5 (General Unsecured Claims), Class 6 (Artemis
Note Claims), and Class 8 (Existing Stearns Holding Interests) will not receive any distributions
under the Plan and are conclusively deemed to have rejected the Plan.
                                                17
19-12226-scc    Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37           Main Document
                                        Pg 30 of 141


       Holders of Claims in Class 4 (Go-Forward Trade Claims) are entitled to vote on the Plan.

     THIS DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY BY, AND IS
SUBJECT TO, THE PLAN AS WELL AS THE EXHIBITS THERETO AND DEFINITIONS
THEREIN. THE PLAN IS ATTACHED TO THIS DISCLOSURE STATEMENT AS
EXHIBIT A.

     THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT INCLUDE
SUMMARIES OF SOME OF THE PROVISIONS CONTAINED IN THE PLAN AND IN
DOCUMENTS REFERRED TO THEREIN. THE STATEMENTS CONTAINED IN THIS
DISCLOSURE STATEMENT DO NOT PURPORT TO BE PRECISE OR COMPLETE
STATEMENTS OF ALL THE TERMS AND PROVISIONS OF THE PLAN OR
DOCUMENTS REFERRED TO THEREIN. REFERENCE IS MADE TO THE PLAN AND TO
SUCH DOCUMENTS FOR THE FULL AND COMPLETE STATEMENTS OF SUCH
TERMS AND PROVISIONS.

     THE PLAN ITSELF AND THE DOCUMENTS REFERRED TO THEREIN CONTROL
THE ACTUAL TREATMENT OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS
UNDER THE PLAN. UPON OCCURRENCE OF THE EFFECTIVE DATE, THE PLAN AND
ALL SUCH DOCUMENTS WILL BE BINDING UPON ALL HOLDERS OF CLAIMS
AGAINST AND INTERESTS IN THE DEBTORS AND THEIR ESTATES AND ALL OTHER
PARTIES IN INTEREST. IN THE EVENT OF ANY CONFLICT BETWEEN THIS
DISCLOSURE STATEMENT, ON THE ONE HAND, AND THE PLAN OR ANY OTHER
OPERATIVE DOCUMENT, ON THE OTHER HAND, THE TERMS OF THE PLAN AND
SUCH OTHER OPERATIVE DOCUMENT WILL CONTROL.

    THE PLAN CONTAINS CERTAIN IMPORTANT RELEASE AND
EXCULPATION PROVISIONS. THOSE PROVISIONS ARE RESTATED BELOW FOR
YOUR CONVENIENCE.

       A.      Plan’s Release

               1.    Release by the Debtors

        Pursuant to Section 9.2 of the Plan, the Debtors shall release, to the maximum
extent allowed by applicable law and except as otherwise specifically provided in the Plan
or the Plan Supplement, the Released Parties (defined above) from any and all Claims,
obligations, rights, suits, judgments, damages, demands, debts, rights, causes of action,
remedies, losses, and liabilities whatsoever, including any derivative claims, asserted or
assertable on behalf of the Debtors, the Reorganized Debtors, their estates, and non-Debtor
affiliates. The Debtors do not believe they have any such claims against any of the Released
Parties.

               2.    Releases by Holders of Claims

       Pursuant to Section 9.3 of the Plan, each (i) holder of a Claim that votes to accept
the Plan or (ii) holder of a Claim that abstains from voting or votes to reject the Plan, that
does not elect to opt out of the releases contained therein by checking the box on its timely
                                              18
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 31 of 141


submitted applicable Ballot, will release the Released Parties from any and all Claims,
obligations, rights, suits, judgments, damages, demands, debts, rights, causes of action,
remedies, losses, and liabilities whatsoever, including any derivative claims, asserted or
assertable on behalf of the Debtors, the Reorganized Debtors, their estates, and non-Debtor
affiliates. For the sake of clarity, the Holders of Claims who are Releasing Parties shall not
include Persons in Classes 1, 2, 3, 5, 6, 7, 8, 9, and 10 that are presumed to either accept the
Plan or reject the Plan and/or such Persons’ Related Parties. The Debtors do not believe
any such claims exist against any of the Released Parties.

       B.      Plan’s Exculpation and Injunction

               1.      Exculpation

        Pursuant to Section 9.4 of the Plan, each Released Party is released from any claim
related to any act or omission in connection with, relating to, or arising out of the Debtors’ in- or
out-of-court restructuring efforts, the Chapter 11 Cases, formulation, preparation, dissemination,
negotiation, or filing of the Disclosure Statement or the Plan, or any contract, instrument, release,
or other agreement, or document created or entered into in connection with the Disclosure
Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
consummation, administration, and implementation of the Plan, including the issuance of Plan
securities, or the distribution of property under the Plan or any other related agreement. The
exculpation in Section 9.4 of the Plan is limited to claims that do not arise from Released Parties’
gross negligence, intentional fraud or willful misconduct (to the extent such duty is imposed by
applicable non-bankruptcy law).

               2.      Injunction

        Pursuant to Section 9.6 of the Plan, all persons who have held, hold, or may hold Claims
or Interests that are released, discharged, or exculpated pursuant to the Plan shall be permanently
enjoined from taking action against the Released Parties with respect to such enjoined claims.

VII.   RISK FACTORS TO BE CONSIDERED

     PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
CLAIMS THAT ARE IMPAIRED AND ENTITLED TO VOTE SHOULD READ AND
CONSIDER CAREFULLY THE FACTORS SET FORTH HEREIN, AS WELL AS ALL
OTHER INFORMATION SET FORTH OR OTHERWISE REFERENCED IN THIS
DISCLOSURE STATEMENT. ALTHOUGH THESE RISK FACTORS ARE MANY, THESE
FACTORS SHOULD NOT BE REGARDED AS CONSTITUTING THE ONLY RISKS
PRESENT IN CONNECTION WITH THE DEBTORS’ BUSINESS OR THE PLAN AND ITS
IMPLEMENTATION.

        As noted above, there can be no guarantee that the assumptions, estimates, and
projections underlying the Plan will continue to be accurate or valid at any time after the date
hereof. This section of this Disclosure Statement explains that there are certain risk factors that
each voting holder of a Claim should consider in determining whether to vote to accept or reject
the Plan. Accordingly, each holder of a Claim who is entitled to vote on the Plan should read and
carefully consider the following factors, as well as the other information set forth in this
                                                 19
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37               Main Document
                                          Pg 32 of 141


Disclosure Statement (and the documents delivered together herewith and/or incorporated by
reference herein), before deciding whether to vote to accept or to reject the Plan.

       A.      General

        The Plan sets forth the means for satisfying the Claims against and Interests in each of the
Debtors. Certain Claims are not expected to be paid in full. Nevertheless, the reorganization of
the Debtors’ business and operations under the proposed Plan avoids the potentially adverse
impact of the likely increased delays and costs associated with a chapter 7 liquidation of the
Debtors. The Plan has been proposed after a careful consideration of all reasonable restructuring
alternatives. Despite the risks inherent in the Plan, as described herein, the Debtors believe that
the Plan is in the best interests of creditors when compared to all reasonable alternatives.

       B.      Bankruptcy Specific Risk Factors

               1.      The Plan May Not Be Accepted by Sufficient Holders of Impaired
                       Claims.

       The Plan is subject to a vote of holders of impaired Claims in voting classes and to
Confirmation by the Bankruptcy Court. Article IX hereof summarizes the numerous
requirements for Confirmation of the Plan, including that the Plan be accepted by at least one
Class of impaired Claims. There can be no assurance that the requisite acceptances to confirm
the Plan will be obtained. Thus, while the Debtors believe the Plan is confirmable under the
standards set forth in Bankruptcy Code section 1129, there is no guarantee that the Plan will be
accepted by the requisite Classes entitled to vote on the Plan.

               2.      The Bankruptcy Court May Not Confirm the Plan.

        Even if all voting impaired Classes vote in favor of the Plan, and even if with respect to
any impaired Class deemed to have rejected the Plan the requirements for “cramdown”
(discussed in more detail in Section IX.E herein) are met, the Bankruptcy Court, which, as a
court of equity, has substantial discretion concerning Plan Confirmation, may choose not to
confirm the Plan. Bankruptcy Code section 1129 requires, among other things, a showing that
Confirmation of the Plan will not be followed by liquidation or the need for further financial
reorganization of the Debtors, and that the value of distributions to dissenting holders of Claims
and Interests will not be less than the value such holders would receive if the Debtors were
liquidated under chapter 7 of the Bankruptcy Code, see infra Section IX.C. Although the Debtors
believe that the Plan will meet such tests, there can be no assurance that the Bankruptcy Court
will reach the same conclusion.

               3.      The Debtors are Subject to the Risks and Uncertainties Associated
                       with the Chapter 11 Cases.

       For the duration of the Chapter 11 Cases, the Debtors’ operations and their ability to
execute their business strategy will be subject to risks and uncertainties associated with
bankruptcy. These risks include:

                       (a)   the Debtors’ ability to continue as a going concern;

                                                20
19-12226-scc      Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                          Pg 33 of 141


                       (b) the Debtors’ ability to obtain Bankruptcy Court approval with
respect to motions filed in the Chapter 11 Cases;

                      (c) the Debtors’ ability to develop, prosecute, confirm, and consummate
the proposed Plan or any other plan of reorganization with respect to the Chapter 11 Cases;

                      (d) the ability of third parties to seek and obtain court approval to
terminate or shorten the exclusivity period for the Debtors to propose and confirm a plan of
reorganization, to appoint a chapter 11 trustee, or to convert the Chapter 11 Cases to chapter 7
cases;

                       (e)   the Debtors’ ability to retain key vendors or secure alternative
supply sources;

                      (f) the Debtors’ ability to obtain and maintain normal payment and
other terms with vendors and service providers;

                       (g)   the Debtors’ ability to maintain contracts that are critical to their
operations;

                     (h)     the Debtors’ ability to attract, motivate, and retain management and
other key employees; and

                       (i)   the Debtors’ ability to fund and execute their business plan.

               4.      The Debtors’ Business Could Suffer From a Long and Protracted
                       Restructuring.

       Although the Debtors will seek to make their stay in chapter 11 as brief as possible and to
obtain relief from the Bankruptcy Court so as to minimize any potential disruption to their
business operations, it is possible that the commencement and pendency of the Chapter 11 Cases
could materially adversely affect the relationships among the Debtors, customers, employees,
vendors, and service providers.

       The Debtors’ future results are dependent upon the successful Confirmation and
implementation of a plan of reorganization. Failure to obtain this approval in a timely manner
could adversely affect the Debtors’ operating results, as their ability to obtain financing to fund
operations may be harmed. Accordingly, if the Plan is not confirmed and implemented in a
timely manner, there is a significant risk that the value of the Debtors’ enterprise would be
substantially eroded to the detriment of all stakeholders.

        Furthermore, the Debtors cannot predict the ultimate amount of all settlement terms for
the liabilities that will be subject to a plan of reorganization. Even once a plan of reorganization
is approved and implemented, the Debtors’ operating results may be adversely affected by the
possible reluctance of prospective lenders, customers, or vendors to do business with a company
that recently emerged from bankruptcy proceedings.

               5.      Classification and Treatment of Claims and Interests

                                                21
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 34 of 141


        Bankruptcy Code section 1122 requires that the Plan classify Claims against, and
Interests in, the Debtors. The Bankruptcy Code also provides that the Plan may place a Claim or
Interest in a particular Class only if such Claim or Interest is substantially similar to the other
Claims or Interests of such Class. The Debtors believe that all Claims and Interests have been
appropriately classified in the Plan.

        To the extent that the Bankruptcy Court finds that a different classification is required for
the Plan to be confirmed, the Debtors would seek (i) to modify the Plan to provide for whatever
classification might be required for Confirmation and (ii) to use the acceptances received from
any creditor pursuant to this solicitation for the purpose of obtaining the approval of the Class or
Classes of which such creditor ultimately is deemed to be a member. Any such reclassification of
creditors, although subject to the notice and hearing requirements of the Bankruptcy Code, could
adversely affect the Class in which such creditor was initially a member, or any other Class
under the Plan, by changing the composition of such Class and the vote required for approval of
the Plan. There can be no assurance that the Bankruptcy Court, after finding that a classification
was inappropriate and requiring a reclassification, would approve the Plan based upon such
reclassification. Except to the extent that modification of classification in the Plan requires
resolicitation, the Debtors will, in accordance with the Bankruptcy Code and the Bankruptcy
Rules, seek a determination by the Bankruptcy Court that acceptance of the Plan by any holder
of Claims pursuant to this solicitation will constitute a consent to the Plan’s treatment by such
holder regardless of the Class as to which such holder is ultimately deemed to be a member. The
Debtors believe that under the Bankruptcy Rules, they would be required to resolicit votes for or
against the Plan only when a modification adversely affects the treatment of the Claim of any
creditor or equity holder.

        The Bankruptcy Code also requires that the Plan provide the same treatment for each
Claim or Interest of a particular Class unless the holder of a particular Claim or Interest agrees to
a less favorable treatment of its Claim or Interest. The Debtors believe that the Plan complies
with the requirement of equal treatment. To the extent that the Bankruptcy Court finds that the
Plan does not satisfy such requirement, the Bankruptcy Court could deny Confirmation of the
Plan.

       Issues or disputes relating to classification and/or treatment could result in a delay in the
Confirmation and consummation of the Plan and could increase the risk that the Plan will not be
consummated.

               6.      Distribution to Holders of Allowed Claims Under the Plan

        Projected distributions are based upon good faith estimates of the total amount of Claims
ultimately allowed and the funds available for distribution. Both the actual amount of allowed
Claims in a particular Class and the funds available for distribution to such Class may differ from
the Debtors’ estimates. If the total amount of allowed Claims in a Class is higher than the
Debtors’ estimates or the funds available for distribution to such Class are lower than the
Debtors’ estimates, the percentage recovery to holders of allowed Claims in such Class will be
less than projected.



                                                 22
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 35 of 141


               7.      Conditions Precedent to Consummation of the Plan

        Article X of the Plan provides for certain conditions that must be satisfied (or waived)
prior to the Effective Date. As of the date of this Disclosure Statement, there can be no assurance
that any or all of the conditions in the Plan will be satisfied (or waived). Accordingly, even if the
Plan is confirmed by the Bankruptcy Court, there can be no assurance that the Plan will be
consummated and the restructuring completed.

               8.      Risk of Non-Occurrence of the Effective Date

        Although the Debtors believe that the Effective Date may occur very shortly after the
date of Plan Confirmation, there can be no assurance as to such timing, or as to whether the
Effective Date will, in fact, occur.

               9.      Funding Necessary for the Consummation of the Plan

        As of the date hereof, the Debtors contemplate that the use of cash collateral, the Cash
Flow DIP Facility, and the DIP Repo Facilities will provide the Debtors with the necessary
liquidity to fund the Debtors’ business operations and administrative expenses during these
Chapter 11 Cases. Although the Debtors have received commitments from certain parties, the
use of cash collateral, the Cash Flow DIP Facility, and the DIP Repo Facilities are still subject to
final approval by the Bankruptcy Court and such approval is not guaranteed. Should the Cash
Flow DIP Facility proceeds not be received, or the Debtors not have access to the DIP Repo
Facilities, the Debtors’ ability to continue to operate could be placed in jeopardy. Further, the
Debtors will require financing following Confirmation of the Plan in order to operate their
business. The Debtors have received an initial exit financing proposal from Barclays Bank PLC,
but finalizing and securing such exit financing will be a necessary component of consummating
the Plan.

       C.      Industry-Specific Risk Factors

        The Debtors’ business is subject to extensive regulation by federal, state, and local
governmental and regulatory authorities. Further, in recent years the policies, laws, rules, and
regulations applicable to the Debtors’ business have been rapidly evolving. Such changes, as
well as the actual or alleged failure to comply with applicable federal, state, and local laws and
regulations or to implement and adhere to adequate remedial measures designed to address any
identified compliance deficiencies, may have an adverse consequence on the Company or its
business, in addition to the following factors, risks or uncertainties that may affect the Company
or its business:

                      (a) Limitations, restrictions or complete bans on the Debtors’ business
or various segments of the business;

                       (b)   Damage to the Debtors’ reputation;

                       (c) Scrutiny of the industry by, and potential enforcement actions by,
federal and state authorities;


                                                 23
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                          Pg 36 of 141


                      (d) The substantial resources (including senior management time and
attention) the Company devotes to, and the significant compliance costs the Company incurs in
connection with, regulatory compliance and regulatory examinations and inquiries, and any
consumer redress, fines, penalties or similar payments made in connection with resolving such
matters;

                        (e) Uncertainties relating to interest curtailment obligations and any
related financial and litigation exposure (including exposure relating to false claims);

                      (f) Potential costs and uncertainties, including the effect on future
revenues, associated with and arising from litigation, regulatory investigations, and other legal
proceedings, and uncertainties relating to the reaction of key counterparties to the announcement
of any such matters;

                       (g) The ability to maintain the loan origination or collection agency
licenses and/or third-party default specialists, or any other licenses necessary to operate the
business, or changes to, or ability to comply with, licensing requirements;

                       (h) Operational risks inherent in the mortgage origination businesses,
including the ability to comply with the various contracts to which the Company is a party and
reputational risks;

                     (i)    Risks related to a significant amount of senior management turnover
and employee reductions;

                      (j)   The ability to maintain or grow the mortgage loan originations
business;

                        (k) The ability to achieve the Company’s strategic initiatives,
particularly the ability to successfully develop origination capabilities and execute and realize
planned operational improvements and efficiencies;

                      (l)   The success of the business strategy in returning to sustained
profitability;

                       (m) Local, regional, national, and global economic trends and
developments in general, and local, regional, and national real estate and residential mortgage
market trends in particular, including the volume and pricing of home sales and uncertainty
regarding the levels of mortgage originations and prepayments;

                  (n) Changes in interest rates and the effectiveness of any hedge the
Company may employ against such changes;

                       (o) Risks and potential costs associated with technology and
cybersecurity, including: the risks of technology failures and of cyber-attacks against us or our
vendors; our ability to adequately respond to actual or attempted cyber-attacks; and our ability to
implement adequate internal security measures and protect confidential borrower information;


                                                24
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                         Pg 37 of 141


                       (p) Risks and potential costs associated with the implementation of new
or more current technology, the use of vendors, or the transfer of the Company’s servers or other
infrastructure to new data center facilities;

                       (q) The ability to renew advance financing facilities or warehouse
facilities on favorable terms, or at all, and maintain adequate borrowing capacity under such
facilities;

                     (r) The effects of competition on existing and potential future business,
including the impact of competitors with greater financial resources and broader scopes of
operation;

                      (s) The expiration        of,   or    changes   to,   government   mortgage
modification, refinancing or other programs;

                    (t) The ability to comply with evolving and complex accounting rules,
many of which involve significant judgments and assumptions;

                       (u) The ability to implement and maintain effective internal controls
over financial reporting and disclosure controls and procedures;

                        (v) Uncertainties regarding impairment charges relating to the
intangible assets of the Company;

                      (w)   Administrative fines and financial penalties;

                      (x)   Litigation, including class action lawsuits; and

                      (y)   Civil and criminal liability.

       D.      Forward Looking Statements

               1.     Books and Records

        The financial information contained in this Disclosure Statement has not been audited. In
preparing this Disclosure Statement, the Debtors relied on financial data derived from their
books and records that was available at the time of such preparation. Although the Debtors have
used their reasonable business judgment to ensure the accuracy of the financial information
provided in this Disclosure Statement, and while the Debtors believe that such financial
information fairly reflects, in all material respects, the financial results of the Debtors, the
Debtors are unable to warrant or represent that the financial information contained in the Plan
and attached hereto is without inaccuracies.

               2.     Financial Projections

       Except for historical information, this Disclosure Statement may be deemed to contain
“forward-looking” statements. The Company is including this cautionary statement for the


                                                25
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                           Pg 38 of 141


express purpose of availing itself of the safe harbor provisions of the Private Securities Litigation
Reform Act of 1995.

        There are uncertainties associated with any projections and estimates, and they should not
be considered assurances or guarantees of the amount of funds or amount of Claims in the
various Classes that might be allowed. The Company cautions each reader of this Disclosure
Statement to carefully consider those factors set forth above and the acknowledgements
contained in this “Risk Factors” section of this Disclosure Statement. Such factors have, in some
instances, affected and in the future could affect the ability of the Company to achieve its
projected results and may cause actual results to differ materially from those expressed in the
Plan. The Company undertakes no obligation to update any forward-looking statements in this
Disclosure Statement.

       E.      Disclosure Statement Disclaimer

               1.      This Disclosure Statement Was Not Approved by the Securities and
                       Exchange Commission

        This Disclosure Statement may contain “forward looking statements” within the meaning
of the Private Securities Litigation Reform Act of 1995. Such statements consist of any statement
other than a recitation of historical fact and can be identified by the use of forward looking
terminology such as “may,” “expect,” “anticipate,” “estimate,” or “continue” or the negative
thereof or other variations thereon or comparable terminology. All forward looking statements
are necessarily speculative and there are certain risks and uncertainties that could cause actual
events or results to differ materially from those referred to in such forward looking statements.
The liquidation analysis, distribution projections, and other information contained herein and
attached hereto are estimates only, and the timing and amount of actual distributions to holders
of Allowed Claims may be affected by many factors that cannot be predicted. Therefore, any
analyses, estimates, or recovery projections may or may not turn out to be accurate.

               2.      No Legal or Tax Advice Is Provided by This Disclosure Statement

        This Disclosure Statement is not legal advice. The contents of this Disclosure Statement
should not be construed as legal, business or tax advice. Each holder of a Claim or an Interest
should consult his or her own legal counsel and accountant with regard to any legal, tax and
other matters concerning his or her Claim or Interest. This Disclosure Statement may not be
relied upon for any purpose other than to determine how to vote on the Plan or object to
Confirmation of the Plan.

               3.      No Admissions Made

        The information and statements contained in this Disclosure Statement will neither
(i) constitute an admission of any fact or liability by any entity (including, without limitation, the
Debtors) nor (ii) be deemed evidence of the tax or other legal effects of the Plan on the Debtors,
holders of Allowed Claims or Interests, or any other parties in interest.

               4.      No Waiver of Right to Object or Right to Recover Transfers and
                       Assets
                                                 26
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 39 of 141


        The vote by a holder of an allowed Claim for or against the Plan does not constitute a
waiver or release of any Claims or rights of the Debtors (or any party in interest, as the case may
be) to object to that holder’s Allowed Claim, or recover any preferential, fraudulent or other
voidable transfer or assets, regardless of whether any Claims or causes of action of the Debtors
or their estates are specifically or generally identified herein.

               5.      Information Was Provided by the Debtors and Was Relied Upon by
                       the Debtors’ Advisors

        Counsel to and other advisors retained by the Debtors have relied upon information
provided by the Debtors in connection with the preparation of this Disclosure Statement.
Although counsel to and other advisors retained by the Debtors have performed certain limited
due diligence in connection with the preparation of this Disclosure Statement, they have not
independently verified the information contained herein.

               6.      Potential Exists for Inaccuracies and the Debtors Have No Duty to
                       Update

        The statements contained in this Disclosure Statement are made by the Debtors as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has not been a change in the information set forth herein since
that date. While the Debtors have used their reasonable business judgment so that the
information provided in this Disclosure Statement and in the Plan is as accurate as possible, the
Debtors nonetheless cannot, and do not, confirm the current accuracy of all statements appearing
in this Disclosure Statement. Further, although the Debtors may subsequently update the
information in this Disclosure Statement, the Debtors have no affirmative duty to do so unless
ordered to do so by the Bankruptcy Court.

               7.      No Representations Outside this Disclosure Statement Are Authorized

        No representations concerning or relating to the Debtors, the Chapter 11 Cases, or the
Plan are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in
this Disclosure Statement or other materials included in the solicitation package. Any
representations or inducements made to secure your acceptance or rejection of the Plan that are
other than as contained in, or included with, this Disclosure Statement should not be relied upon
by you in arriving at your decision. You should promptly report unauthorized representations or
inducements to the counsel for the Debtors and the United States Trustee.

       F.      Liquidation Under Chapter 7

        If no plan can be confirmed, the Chapter 11 Cases may be converted to a case under
chapter 7 of the Bankruptcy Code, pursuant to which a trustee would be elected or appointed to
liquidate the assets of the Debtors for distribution in accordance with the priorities established by
the Bankruptcy Code. A discussion of the effects that chapter 7 liquidation would have on
recoveries of holders of Claims and the Debtors’ liquidation analysis will be filed as part of the
Plan Supplement.



                                                 27
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                           Pg 40 of 141


VIII. SOLICITATION AND VOTING PROCEDURES

        A.      Voting Status of Each Class

        Under the Bankruptcy Code, creditors are entitled to vote on the Plan if their contractual
rights are Impaired by the Plan and they are receiving a distribution under the Plan. Creditors are
not entitled to vote if their contractual rights are Unimpaired by the Plan or if they will receive
no distribution of property under the Plan. The following table sets forth which Classes of
Claims will or will not be entitled to vote on the Plan:

Class     Designation                              Impairment          Entitled to Vote
1         Priority Non-Tax Claims                  Unimpaired          No (deemed to accept)
2         Notes Secured Claim                      Unimpaired          No (deemed to accept)
3         Other Secured Claims                     Unimpaired          No (deemed to accept)
4         Go-Forward Trade Claims                  Impaired            Yes
5         General Unsecured Claims                 Impaired            No (deemed to reject)
6         Artemis Note Claims                      Impaired            No (deemed to reject)
7         Intercompany Claims                      Unimpaired          No (deemed to accept)
8         Existing Stearns Holdings Interests      Impaired            No (deemed to reject)
9         Intercompany Interests                   Unimpaired          No (deemed to accept)
10        Protos Interests                         Unimpaired          No (deemed to accept)

        B.      Classes Entitled to Vote

        The following Class is the only Class entitled to vote to accept or reject the Plan:

        Class                            Claim or Interest                             Status
          4            Go-Forward Trade Claims                                Impaired

        If your Claim or Interest is not included in this Class, you are not entitled to vote and you
will not receive a package containing relevant solicitation materials (the “Solicitation Package”).

        Under the Bankruptcy Code, acceptance of a plan of reorganization by a Class of Claims
is determined by calculating the number and the amount of Claims voting to accept, based on the
actual total Allowed Claims voting on the Plan. Acceptance by a Class requires more than one-
half of the number of total Allowed Claims in the Class to vote in favor of the Plan and at least
two-thirds in dollar amount of the total Allowed Claims in the Class to vote in favor of the Plan,
counting in each case only those who actually vote.

        C.      Voting Procedures

        On the July 11, 2019, the Bankruptcy Court entered the Order Scheduling the Disclosure
Statement Hearing, Approving the Form and Manner of Notice of the Disclosure Statement
Hearing, and Granting Related Relief [Docket No. 98] (the “Disclosure Statement Hearing
Order”). Pursuant to the Disclosure Statement Hearing Order, a hearing to consider the adequacy
of this Disclosure Statement (the “Disclosure Statement Hearing”) was scheduled on August 22,

                                                 28
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 41 of 141


2019 at 10:00 a.m. (Eastern Time). Additionally, on August 1, 2019, the Debtors filed the
Debtors’ Motion for Order (I) Approving the Disclosure Statement; (II) Scheduling Hearing on
Confirmation of the Plan; (III) Establishing Deadlines and Procedures for Filing Objections to
Confirmation of the Plan; (IV) Establishing Deadlines and Procedures for Voting on the Plan;
(V) Approving Solicitation Procedures; (VI) Establishing Procedures for Tabulation of Votes;
and (VII) Granting Related Relief [Docket No. 208] (the “Solicitation Procedures Motion” and
the order approving the Solicitation Procedures Motion, the “Solicitation Procedures Order”).
The Solicitation Procedures Motion will be heard at the Disclosure Statement Hearing and sets
forth, and seeks approval of, the Plan solicitation procedures, as described herein and therein.

        Additionally, on July 31, 2019, the Bankruptcy Court entered the Order Authorizing
Retention and Appointment of Prime Clerk LLC as Administrative Advisor Nunc Pro Tunc to the
Petition Date [Docket No. 203] pursuant to which the Debtors received authorization to retain
Prime Clerk to, among other things, act as the Debtors’ agent in connection with the solicitation
of votes to accept or reject the Plan.

               1.      Voting Record Date

         The Voting Record Date is August 22, 2019 (the “Voting Record Date”). The Voting
Record Date is the date for determining (a) which holders of Claims are entitled to vote to accept
or reject the Plan and receive a Solicitation Package in accordance with the procedures for
soliciting the Plan, as set forth in the Solicitation Procedures Order and (b) whether Claims have
been properly assigned or transferred to an assignee under Bankruptcy Rule 3001(e) such that the
assignee can vote as the holder of a Claim. The Voting Record Date and all of the Debtors’
solicitation and voting procedures shall apply to all of the Debtors’ creditors and other parties in
interest.

               2.      Distribution of Solicitation Packages

       Under the Plan, holders of Claims in Class 4 are entitled to vote to accept or reject the
Plan. As such, the Debtors will provide Solicitation Packages to holders as of the Voting Record
Date of allowed Go-Forward Trade Claims.

               3.      General Voting Instructions

         In order for the holder of a Claim in Class 4 to have such holder’s ballot counted as a
vote to accept or reject the Plan, such holder’s ballot must be either (a) properly completed by
hand, executed, and delivered in accordance with the instructions included in the ballot by (i)
first class mail, (ii) courier, or (iii) personal delivery to the Solicitation Agent, or (b) properly
completed electronically using the Solicitation Agent’s E-Balloting platform. Whether
completing the ballot by hand or electronically using the Solicitation Agent’s E-Balloting
Platform, each holder’s Ballot must be actually received by September 20, 2019 at 4:00 p.m.
(Eastern Time) (the “Voting Deadline”) at the following address: c/o Prime Clerk LLC, 850
3rd Ave., Suite 412, Brooklyn, NY 11232 prior to 4:00 p.m. (Eastern Time). It is important that
the holder of a Claim in Class 4 follow the specific instructions provided on such holder’s ballot
and the accompanying instructions. The holder of a Claim should also provide all of the
information requested by the ballot, and, if completing the ballot by hand, should complete and

                                                 29
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                           Pg 42 of 141


return all ballots received in the enclosed, self-addressed, postage-paid envelope provided with
each such Ballot either to the Solicitation Agent or their direct participant, as applicable. Except
in the Debtors’ sole discretion, ballots may not be transmitted by facsimile, email, or other
electronic means, other than the Solicitation Agent’s E-Balloting Platform.

     IF A BALLOT IS RECEIVED AFTER THE VOTING DEADLINE, IT WILL NOT BE
COUNTED UNLESS THE DEBTORS DETERMINE OTHERWISE IN THEIR SOLE AND
ABSOLUTE DISCRETION.

     ANY BALLOT THAT IS PROPERLY EXECUTED BY THE HOLDER OF A CLAIM
BUT THAT DOES NOT CLEARLY INDICATE AN ACCEPTANCE OR REJECTION OF
THE PLAN OR ANY BALLOT THAT INDICATES BOTH AN ACCEPTANCE AND A
REJECTION OF THE PLAN WILL NOT BE COUNTED FOR PURPOSES OF ACCEPTING
OR REJECTING THE PLAN.

      EACH HOLDER OF A CLAIM MUST VOTE ALL OF ITS CLAIMS WITHIN A
PARTICULAR CLASS EITHER TO ACCEPT OR REJECT THE PLAN AND MAY NOT
SPLIT SUCH VOTES. BY SIGNING AND RETURNING A BALLOT, EACH HOLDER OF A
CLAIM WILL CERTIFY TO THE BANKRUPTCY COURT AND THE DEBTORS THAT NO
OTHER BALLOTS WITH RESPECT TO SUCH CLAIM HAVE BEEN CAST.

     IT IS IMPORTANT TO FOLLOW THE SPECIFIC INSTRUCTIONS PROVIDED ON
EACH BALLOT, AS APPROPRIATE, WHEN SUBMITTING A VOTE.

      IF YOU ARE A HOLDER OF A CLAIM ENTITLED TO VOTE ON THE PLAN AND
YOU DID NOT RECEIVE A BALLOT, YOU RECEIVED A DAMAGED BALLOT, OR YOU
LOST YOUR BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS
DISCLOSURE STATEMENT, THE PLAN, OR PROCEDURES FOR VOTING ON THE
PLAN, PLEASE CONTACT THE SOLICITATION AGENT, PRIME CLERK, AT (844) 234-
1461.

               4.      Miscellaneous

        All ballots must be signed by the holder of the appropriate classes of claims on such date.
An otherwise properly executed ballot that attempts to partially accept and partially reject the
Plan will likewise not be counted. If you cast more than one ballot voting the same Claim(s)
before the Voting Deadline, the last valid ballot received on or before the Voting Deadline will
be deemed to reflect your intent and, thus, to supersede any prior ballot. If you cast ballots
received by the Solicitation Agent on the same day, but which are voted inconsistently, such
ballots will not be counted.

        Except as provided below, unless the ballot is timely submitted to the Solicitation Agent
before the Voting Deadline together with any other documents required by such ballot, the
Debtors may, in their sole discretion, reject such ballot as invalid, and therefore decline to utilize
it in connection with seeking Confirmation of the Plan.




                                                 30
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                          Pg 43 of 141


IX.    STATUTORY REQUIREMENTS FOR CONFIRMATION OF THE PLAN

        The following is a brief summary of the Confirmation process. Holders of Claims and
Interests are encouraged to review the relevant provisions of the Bankruptcy Code and to consult
with their own advisors.

       A.      The Confirmation Hearing

      Bankruptcy Code section 1128(a) provides that the Bankruptcy Court, after notice, may
conduct a Confirmation Hearing.

       Bankruptcy Code section 1128(b) provides that any party in interest may object to
Confirmation of the Plan.

       B.      Confirmation Standards

        The following requirements must be satisfied under Bankruptcy Code section 1129(a)
before the Bankruptcy Court may confirm a plan of reorganization.

       1.      The Plan complies with the applicable provisions of the Bankruptcy Code.

      2.     The proponents of the Plan have complied with the applicable provisions of the
Bankruptcy Code.

       3.      The Plan has been proposed in good faith and not by any means forbidden by law.

        4.      Any payment made or to be made by the proponent, by a Debtor, or by a person
issuing securities or acquiring property under a Plan, for services or for costs and expenses in or
in connection with the Chapter 11 Cases, in connection with the Plan and incident to the Chapter
11 Cases, has been approved by, or is subject to the approval of, the Bankruptcy Court as
reasonable.

        5.      The proponent of the Plan has disclosed the identity and affiliations of any
individual proposed to serve, after Confirmation of the Plan, as a director, officer, or voting
trustee of the Debtors, an affiliate of the Debtors participating in a joint Plan with a Debtor or a
successor to a Debtor under the Plan, and the appointment to, or continuance in, such office of
such individual is consistent with the interests of creditors and holders of Interests and with
public policies.

         6.   The proponent of the Plan has disclosed the identity of any insider that will be
employed or retained by the Reorganized Debtors and the nature of any compensation for such
insider.

       7.       Any governmental regulatory commission with jurisdiction, after Confirmation,
over the rates of the Debtors has approved any rate change provided for in the Plan.

       8.      With respect to each holder within an impaired Class of Claims or Interests, each
such holder (i) has accepted the Plan or (ii) will receive or retain under the Plan on account of

                                                31
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 44 of 141


such Claim or Interest property of value, as of the Effective Date of the Plan, that is not less than
the amount that such holder would so receive or retain if the Debtors were liquidated under
chapter 7 of the Bankruptcy Code on such date.

        9.       With respect to each Class of Claims or Interests, such Class (i) has accepted the
Plan or (ii) is unimpaired under the Plan; provided, however, that if the Plan is rejected by an
impaired Class, the Plan may be confirmed if it “does not discriminate unfairly” and is “fair and
equitable” as to such Class, is feasible, and is in the “best interests” of holders of Claims and
Interests that are impaired under the Plan.

       10.     Except to the extent that the holder of a particular Claim has agreed to a different
treatment of such Claim, the Plan provides that:

                      (a) With respect to a Claim of a kind specified in Bankruptcy Code
sections 507(a)(2) or 507(a)(3), on the Effective Date of the Plan, the holder of the Claim will
receive on account of such Claim cash equal to the allowed amount of such Claim, unless
otherwise agreed;

                       (b) With respect to a Class of Claim of the kind specified in Bankruptcy
Code sections 507(a)(1), 507(a)(4), 507(a)(5), 507(a)(6), or 507(a)(7), each holder of a Claim of
such Class will receive (i) if such Class has accepted the Plan, deferred cash payments of a value,
on the Effective Date of the Plan, equal to the Allowed amount of such Claim or (ii) if such Class
has not accepted the Plan, cash on the Effective Date of the Plan equal to the Allowed amount of
such Claim; and

                        (c) With respect to a Priority Tax Claim of a kind specified in
Bankruptcy Code section 507(a)(8), the holder of such Claim will receive on account of such
claim deferred Cash payments, over a period not exceeding five years after the date of the order
for relief, of a value, as of the Effective Date of the Plan, equal to the allowed amount of such
Claim.

        11.    If a Class of Claims is Impaired under the Plan, at least one Class of Claims that is
Impaired under the Plan has accepted the Plan, determined without including any acceptance of
the Plan by any insider (as defined by the Bankruptcy Code).

        12.    Confirmation of the Plan is not likely to be followed by the liquidation, or the
need for further financial reorganization, of the Debtors or any successor to the Debtors under
the Plan, unless such liquidation or reorganization is proposed in the Plan.

       13.     All fees payable under section 1930 of title 28, as determined by the Bankruptcy
Court at the Confirmation Hearing, have been paid or the Plan provides for the payment of all
such fees on the Effective Date of the Plan.

        14.     The Plan provides that following the Effective Date of the Plan, subject to the
Reorganized Debtors’ rights, if any, under applicable non-bankruptcy law, unless otherwise
ordered by the Bankruptcy Court, the Reorganized Debtors shall continue to pay all retiree
benefits, as that term is defined in Bankruptcy Code section 1114, at the level established under
subsection (e)(1)(B) or (g) of section 1114 of the Bankruptcy Code, at any time prior to

                                                 32
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                          Pg 45 of 141


Confirmation, for the duration of the period the debtor has obligated itself to provide such
benefits.

       C.      Liquidation Analysis

       As described above, Bankruptcy Code section 1129(a)(7) requires that each holder of an
impaired Claim or Interest either (i) accept the Plan or (ii) receive or retain under the Plan
property of a value, as of the Effective Date, that is not less than the value such holder would
receive if the Debtors were liquidated under chapter 7 of the Bankruptcy Code.

       The Liquidation Analysis will be filed as part of the Plan Supplement.

       D.      Financial Feasibility

       Bankruptcy Code section 1129(a)(11) requires that a debtor demonstrate that
Confirmation of a plan is not likely to be followed by liquidation or the need for further financial
reorganization. For purposes of determining whether the Plan meets this requirement, the
Debtors have analyzed their ability to meet their obligations under the Plan.

        The Debtors believe that the Plan meets the feasibility requirement set forth in
Bankruptcy Code section 1129(a)(11). As part of this analysis, the Debtors’ management, with
the assistance of their advisors, will file as a supplement to this Disclosure Statement (prior to
the Disclosure Statement Hearing) financial projections. Based on such financial projections, the
Debtors believe that they will be able to make all payments required under the Plan. Therefore,
the Debtors believe that Confirmation and consummation of the Plan is not likely to be followed
by liquidation or the need for further reorganization.

     THE PROJECTIONS, INCLUDING THE UNDERLYING ASSUMPTIONS, SHOULD
BE CAREFULLY REVIEWED IN EVALUATING THE PLAN. WHILE MANAGEMENT
BELIEVES THE ASSUMPTIONS UNDERLYING THE PROJECTIONS, WHEN
CONSIDERED ON AN OVERALL BASIS, ARE REASONABLE IN LIGHT OF CURRENT
CIRCUMSTANCES AND EXPECTATIONS, NO ASSURANCE CAN BE GIVEN THAT
THE PROJECTIONS WILL BE REALIZED. THE DEBTORS MAKE NO
REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF THE FINANCIAL
PROJECTIONS.

        The financial projections will not have been examined or compiled by independent
accountants. The Debtors make no representation as to their ability to achieve the projected
results. Many of the assumptions on which the projections are based are inherently subject to
significant economic and competitive uncertainties and contingencies beyond the control of the
Debtors and their management. Inevitably, some assumptions will not materialize and
unanticipated events and circumstances may affect the actual financial results. Therefore, the
actual results achieved throughout the financial projections may vary from the projected results,
and the variations may be material. All holders of Claims that are entitled to vote to accept or
reject the Plan are urged to examine carefully all of the assumptions on which the financial
projections are based in connection with their evaluation of the Plan.



                                                33
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37              Main Document
                                           Pg 46 of 141


       E.      Acceptance by Impaired Classes

        The Bankruptcy Code also requires, as a condition to Confirmation, that each Class of
Claims or Interests that is impaired but still receives distributions under the Plan vote to accept
the Plan, unless the Debtors can “cramdown” such Classes, as described below. A Class that is
unimpaired is presumed to have accepted the Plan and, therefore, solicitation of acceptances with
respect to such Class is not required. A Class is impaired unless the Plan leaves unaltered the
legal, equitable, and contractual rights to which the Claim or Interest entitles the holder of such
Claim or Interest, or the Debtors cure any default and reinstate the original terms of the
obligation.

        Under Bankruptcy Code sections 1126(c) and 1126(d) and except as otherwise provided
in Bankruptcy Code section 1126(e): (i) an impaired Class of Claims has accepted the Plan if the
holders of at least two-thirds in dollar amount and more than half in number of the voting
allowed Claims have voted to accept the Plan and (ii) an impaired Class of Interests has accepted
the Plan if the holders of at least two-thirds in amount of the allowed Interests of such Class
actually voting have voted to accept the Plan.

       F.      Confirmation Without Acceptance by All Impaired Classes

        Bankruptcy Code section 1129(b) allows the Bankruptcy Court to confirm the Plan, even
if the Plan has not been accepted by all impaired Classes, provided that the Plan has been
accepted by at least one impaired Class entitled to vote, without counting the vote of any
“Insider”, as defined in Bankruptcy Code section 101(31). Bankruptcy Code section 1129(b)
permits the Debtors to confirm the Plan, notwithstanding the failure of any impaired Class to
accept the Plan, in a procedure commonly known as “cramdown,” so long as the Plan “does not
discriminate unfairly” and is “fair and equitable” as to each impaired Class that has not accepted
the Plan.

               1.      No Unfair Discrimination

        A plan “does not discriminate unfairly” if (i) the legal rights of a nonaccepting class are
treated in a manner that is consistent with the treatment of other classes whose legal rights are
similar to those of the nonaccepting class and (ii) no class receives payments in excess of that
which it is legally entitled to receive for its claims or interests. The test does not require that the
treatment be the same or equivalent, but that such treatment be “fair.”

        The Debtors do not believe the Plan discriminates unfairly against any impaired Class of
Claims or Interests. The Debtors believe the Plan and the treatment of all Classes of Claims and
Interests under the Plan satisfies the foregoing requirements for nonconsensual Confirmation.

               2.      Fair and Equitable Treatment

        With respect to a dissenting class of claims or interests, the “fair and equitable” standard
requires that a plan provide that either the claims or interests in each class receive everything to
which they are legally entitled or, with respect to unsecured claims, that classes junior in priority
to the class receive nothing.


                                                  34
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 47 of 141


       The Bankruptcy Code establishes different “fair and equitable” tests for holders of
secured claims, unsecured claims, and interests, which may be summarized as follows:

                         (a) Secured Claims. With respect to the secured amount of its allowed
claim, either (i) each holder of a claim in an impaired class of secured claims retains its liens
securing its secured claim and it receives on account of its secured claim deferred cash payments
having a present value equal to the amount of its allowed secured claim, (ii) each holder of a
claim in an impaired class of secured claims realizes the indubitable equivalent of its allowed
secured claim, or (iii) the property securing the claim is sold free and clear of liens, with such
liens to attach to the proceeds and the treatment of such liens on proceeds as provided in clause
(i) or (ii) of this subparagraph.

                        (b) Unsecured Claims. Either (i) each holder of a claim in an impaired
class of unsecured claims receives or retains under the plan property of a value equal to the
amount of its allowed claim or (ii) the holders of claims and interests that are junior to the claims
of the dissenting class will not receive any property under the chapter 11 plan, subject to the
applicability of the judicial doctrine of contributing new value or for administrative convenience
purposes only.

                         (c) Interests. Either (i) each holder of an equity interest in an impaired
class of interests will receive or retain under the chapter 11 plan property of a value equal to the
greater of (y) the fixed liquidation preference or redemption price, if any, of such stock or (z) the
value of the stock or (ii) the holders of interests that are junior to the stock will not receive any
property under the chapter 11 plan, subject to the applicability of the judicial doctrine of
contributing new value or for administrative convenience purposes only.

        The Debtors believe that the distributions provided under the Plan satisfy the “fair and
equitable” requirements of the Bankruptcy Code. Certain Classes of Claims and Interests will
receive no distribution under the Plan and are therefore conclusively deemed to reject the Plan.
Accordingly, the Debtors will seek to confirm the Plan under Bankruptcy Code 1129(b) with
respect to such Classes.

X.     ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
       PLAN

        The Debtors believe that the Plan affords holders of Claims and Interests the potential for
the greatest realization on the Debtors’ assets and, therefore, is in the best interests of such
holders. If the Plan is not confirmed, however, the theoretical alternatives include, without
limitation: (i) continuation of the pending Chapter 11 Cases, (ii) an alternative plan or plans of
reorganization, or (iii) the liquidation of the Debtors under chapter 7 or chapter 11 of the
Bankruptcy Code.

       A.      Continuation of the Chapter 11 Cases

         If the Debtors remain in chapter 11, they could continue to operate their business and
manage their properties as debtors in possession, but they would remain subject to the
restrictions imposed by the Bankruptcy Code. It is not clear whether the Debtors could survive as
a going concern in protracted chapter 11 cases. In particular, the Debtors could have difficulty
                                                 35
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 48 of 141


gaining access to sufficient liquidity to allow them to continue their operations as a going
concern. Moreover, protracted chapter 11 proceedings will make it difficult for the Debtors to
expand their customer base, which is critical to the ultimate success of the Debtors’ business.

       B.      Alternative Plans of Reorganization

       If the Plan is not confirmed, the Debtors, or, after the expiration of the Debtors’ exclusive
period in which to propose and solicit a reorganization plan, any other party in interest in the
Chapter 11 Cases, could propose a different plan or plans. Additionally, until the Plan is
consummated, subject to certain conditions, the Debtors may determine to withdraw the Plan and
propose and solicit different reorganization plans. Any such plans proposed by the Debtors or
others might involve either a reorganization and continuation of the Debtors’ business, or an
orderly liquidation of its assets, or a combination of both.

       Although alternative plans of reorganization are possible, the present Plan is the result of
a thorough assessment of restructuring alternatives undertaken in consultation with key
stakeholders. Accordingly, the Debtors believe the prospect of an alternative plan of
reorganization that delivers greater value to economic stakeholders is remote.

       C.      Liquidation Under Chapter 7 or Chapter 11

        If no plan is confirmed, the Chapter 11 Cases may be converted to cases under chapter 7
of the Bankruptcy Code. In chapter 7 cases, a trustee or trustees would be appointed to liquidate
the assets of the Debtors.

        However, the Debtors believe that creditors would lose the materially higher going
concern value if the Debtors were forced to liquidate. In addition, the Debtors believe that in
liquidation under chapter 7, before creditors received any distribution, additional administrative
expenses involved in the appointment of a trustee or trustees and attorneys, accountants, and
other professionals to assist such trustees would cause a substantial diminution in the value of the
estate. The assets available for distribution to creditors would be reduced by such additional
expenses and by claims, some of which would be entitled to priority, which would arise by
reason of the liquidation and from the rejection of leases and other executory contracts in
connection with the cessation of operations and the failure to realize the greater going concern
value of the Debtors’ assets.

        The Debtors may also be liquidated under a chapter 11 plan. In a liquidation under
chapter 11, the Debtors’ assets could be sold in an orderly fashion over a more extended period
of time than in a liquidation under chapter 7. Thus, a chapter 11 liquidation might result in larger
recoveries than a chapter 7 liquidation, but the delay in distributions could result in lower present
values received and higher administrative costs. Because a trustee is not required in a chapter 11
case, expenses for professional fees could be lower than in a chapter 7 case, in which a trustee
must be appointed. However, any distribution to the holders of Claims or Interests under a
chapter 11 liquidation plan probably would be delayed substantially. In addition, as with a
chapter 7 liquidation, the Debtors believe that creditors would lose the materially higher going
concern value if the Debtors were forced to liquidate under a chapter 11 plan.


                                                 36
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 49 of 141


        The Liquidation Analysis will illustrate the recoveries the Debtors anticipate in a
liquidation scenario. The Liquidation Analysis is premised upon a hypothetical liquidation in a
chapter 7 case. In the Liquidation Analysis, the Debtors have taken into account the nature,
status, and underlying value of their assets, the ultimate realizable value of their assets, and the
extent to which such assets are subject to liens and security interests. The likely form of any
liquidation in a chapter 7 proceeding would be the sale of individual assets. Based on this
analysis, it is likely that a chapter 7 liquidation of the Debtors’ assets would produce less value
for distribution to each class of creditors than that recoverable under the Plan. In the Debtors’
opinion, the recoveries projected to be available in a chapter 7 liquidation are not likely to afford
holders of Claims and Interests as great a realization potential as does the Plan.

       The Liquidation Analysis will be filed as part of the Plan Supplement.

XI.    CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES

       The following discussion summarizes certain U.S. federal income tax consequences of
the implementation of the Plan to the Debtors and to certain holders of Claims. The following
summary does not address the U.S. federal income tax consequences to holders whose Claims
are Unimpaired, otherwise entitled to payment in full in cash under the Plan, or deemed to reject
the Plan.

        The following summary is based on the Internal Revenue Code (the “Tax Code”),
Treasury Regulations promulgated thereunder, judicial decisions, and published administrative
rules and pronouncements of the Internal Revenue Service (the “IRS”), all as in effect on the
date hereof. Changes in such rules or new interpretations thereof may have retroactive effect and
could significantly affect the U.S. federal income tax consequences described below.

        The U.S. federal income tax consequences of the Plan are complex and are subject to
significant uncertainties. The Debtors have not requested a ruling from the IRS or an opinion of
counsel with respect to any of the tax aspects of the Plan. Thus, no assurance can be given that
the IRS will not challenge, nor that a court will sustain, any of the considerations discussed
herein. In addition, this summary generally does not address foreign, state, or local tax
consequences of the Plan, nor does it address the U.S. federal income tax consequences of the
Plan to special classes of taxpayers (such as broker-dealers, banks, mutual funds, insurance
companies, other financial institutions, small business investment companies, regulated
investment companies, tax-exempt organizations (including, without limitation, certain pension
funds), persons holding a Claim as part of a constructive sale, straddle, or other integrated
transaction, and investors in pass-through entities). Except where specifically noted below, this
summary does not address the consequences to holders of Claims that are non-U.S. holders (as
defined below).

       For purposes of this discussion, a “non-U.S. holder” means any holder of a Claim (other
than a partnership or other pass-through entity) that is not a “U.S. holder.” A “U.S. holder”
means a holder of a Claim that, for U.S. federal income tax purposes is, or is treated as, a citizen
or individual resident of the United States, a corporation (including any entity treated as a
corporation for U.S. federal income tax purposes) created or organized in or under the laws of
the United States, any state thereof or the District of Columbia, an estate the income of which is

                                                 37
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                           Pg 50 of 141


subject to U.S. federal income taxation regardless of its source, or a trust if (i) a court within the
United States is able to exercise primary supervision over the administration of the trust and one
or more United States persons have the authority to control all substantial decisions of the trust,
or (ii) the trust has a valid election in effect under applicable Treasury Regulations to be treated
as a United States person.

       If a partnership (or other entity or arrangement treated as a partnership for U.S. federal
income tax purposes) holds a Claim, the tax treatment of a partner in the partnership will
generally depend upon the status of the partner and upon the activities of the partnership.

       The following summary of certain U.S. federal income tax consequences is for
informational purposes only.

        Each holder of a Claim should consult its tax advisor regarding the U.S. federal,
state, local and any foreign tax consequences of the transactions described herein or in the
Plan in light of such holder’s particular circumstances.

       A.      Certain Consequences to the Debtors

        Stearns is treated as a partnership for U.S. federal income tax purposes, and each of
Stearns Lending, LLC, Stearns Ventures, LLC, bSNAP, LLC and Private Mortgage Advisors,
LLC are disregarded as separate from Stearns for U.S. federal income tax purposes. In addition,
Protos Acquisition, LLC (“Protos”) is a partnership owned by Blackstone for U.S. federal
income tax purposes. Although Stearns Co-Issuer Inc. is a corporation for U.S. federal income
tax purposes, it does not own material assets or earn material income and therefore, is generally
disregarded for purposes of this discussion. Accordingly, the Debtors generally pay no federal
income taxes and minimal state taxes. Instead, the income, gain or loss of the Debtors is
allocated to, and is reportable on, the tax returns of the existing holders of the equity interests in
Stearns (or, in the case of Protos, Blackstone). As a result of this structure, the Debtors do not
anticipate incurring any material U.S. federal income tax consequences associated with the Plan.

       To the extent that Stearns or Protos discharges any Claims that constitute indebtedness
for U.S. federal income tax purposes for less than the outstanding amount of such Claim, Stearns
or Protos, as applicable, will generally recognize cancelation of indebtedness income. Such
income will generally be allocated to the members of Stearns or Protos, as applicable, in
accordance with the Stearns or Protos operating agreement.

       B.      Consequences to Holders of Go-Forward Trade Claims

               1.      General

       Pursuant to the Plan and in satisfaction of their claims, holders of allowed Go-Forward
Trade Claims will receive Cash in the amount equal to 95% of their allowed Go-Forward Trade
Claims.

       A holder of an allowed Go-Forward Trade Claim will generally recognize gain or loss
equal to the difference between the holder's adjusted basis in its allowed Go-Forward Trade
Claim and the amount of Cash received by the holder upon consummation of the Plan that is not

                                                 38
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 51 of 141


attributable to accrued but unpaid interest. The character of any gain or loss that is recognized
will depend upon a number of factors, including the status of the holder of the allowed Go-
Forward Trade Claim and the nature of the allowed Go-Forward Trade Claim in its hands,
whether the allowed Go-Forward Trade Claim was purchased at a discount, whether and to what
extent the creditor has previously claimed a bad debt deduction with respect to the allowed Go-
Forward Trade Claim, and the creditor's holding period of the allowed Go-Forward Trade Claim.
If the allowed Go-Forward Trade Claim in the creditor's hands is a capital asset, the gain or loss
realized will generally be characterized as a capital gain or loss. Such gain or loss will constitute
long-term capital gain or loss if the holder of the allowed Go-Forward Trade Claim held such
allowed Go-Forward Trade Claim for longer than one year or short-term capital gain or loss if
the holder of the allowed Go-Forward Trade Claim held such allowed Go-Forward Trade Claim
for one year or less. The deductibility of capital losses is subject to limitation under the Tax
Code.

        Pursuant to the Plan, to the extent that any Claim entitled to a distribution under the Plan
consists of indebtedness and accrued but unpaid interest thereon, such distribution shall, for U.S.
federal income tax purposes, be allocated on the Debtors’ books and records to the principal
amount of the Claim first and then, to the extent the consideration exceeds the principal amount
of the Claim, to the accrued but unpaid interest. A holder of an allowed Go-Forward Trade Claim
will generally recognize ordinary income to the extent that the Cash received under the Plan is
attributable to interest that accrued on an allowed Go-Forward Trade Claim but was not
previously paid by the Debtor or included in income by the holder of the allowed Go-Forward
Trade Claim.

        A holder of an allowed Go-Forward Trade Claim may be entitled to a bad debt deduction
if either: (i) the holder is a corporation; or (ii) the allowed Go-Forward Trade Claim constituted
(a) a debt created or acquired (as the case may be) in connection with a trade or business of the
holder or (b) a debt the loss from the worthlessness of which is incurred in the holder's trade or
business. A holder that has previously recognized a loss or deduction in respect of its allowed
Go-Forward Trade Claim may be required to include in its gross income (as ordinary income)
any amounts received under the Plan to the extent such amounts exceed the holder's adjusted
basis in such allowed Go-Forward Trade Claim.

               2.      Market Discount

        The market discount provisions of the Tax Code may apply to holders of an allowed Go-
Forward Trade Claim. If a holder of an allowed Go-Forward Trade Claim purchased the allowed
Go-Forward Trade Claim at a price less than such an allowed Go-Forward Trade Claim’s
principal amount, the difference may constitute "market discount" for federal income tax
purposes. In general, a debt obligation (other than a debt obligation with a fixed maturity of one
year or less) that is acquired by a holder in the secondary market (or, in certain circumstances,
upon original issuance) is a "market discount bond" as to that holder if its stated redemption
price at maturity (or, in the case of a debt obligation having original issue discount, the revised
issue price) exceeds the adjusted tax basis of the bond in the holder's hands immediately after its
acquisition. However, a debt obligation will not be a "market discount bond" if such excess is
less than a statutory de minimis amount. Any gain recognized by such holder on the receipt of


                                                 39
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                         Pg 52 of 141


cash in respect of its allowed Go-Forward Trade Claim would be treated as ordinary income to
the extent of such accrued but unrecognized market discount.

       C.      Information Reporting and Withholding

        All distributions to holders of allowed Go-Forward Trade Claims under the Plan are
generally subject to any applicable tax withholding. Under U.S. federal income tax law, interest,
dividends, and other reportable payments may, under certain circumstances, be subject to
“backup withholding.” Backup withholding generally applies if the holder (i) fails to furnish its
social security number or other taxpayer identification number (“TIN”) TIN, (ii) furnishes an
incorrect TIN, (iii) fails properly to report interest or dividends, or (iv) under certain
circumstances, fails to provide a certified statement, signed under penalty of perjury, that the
TIN provided is its correct number and that it is a United States person that is not subject to
backup withholding.

         Backup withholding is not an additional tax and may be refunded by the IRS to the extent
it results in an overpayment of tax and the appropriate information is timely supplied to the IRS.
Certain persons are exempt from backup withholding, including, in certain circumstances,
corporations and financial institutions.

        In addition, Treasury Regulations generally require disclosure by a taxpayer on its U.S.
federal income tax return of certain types of transactions in which the taxpayer participated,
including, among other types of transactions, certain transactions that result in the taxpayer’s
claiming a loss in excess of specified thresholds. Holders are urged to consult their tax advisors
regarding these regulations and whether the transactions contemplated by the Plan would be
subject to these regulations and require disclosure on the holders’ tax returns.

XII.   PLAN SUPPLEMENT

        Exhibits to the Plan not attached hereto shall be filed in one or more Plan Supplements.
Any Plan Supplement (and amendments thereto) filed by the Debtors shall be deemed an integral
part of the Plan and shall be incorporated by reference as if fully set forth therein. The Plan
Supplements may be viewed at the office of the clerk of the Bankruptcy Court or its designee
during normal business hours, by visiting the Bankruptcy Court’s website at
http://www.nysb.uscourts.gov (PACER account required) or at the Solicitation Agent website
https://cases.primeclerk.com/stearns, or by written request to the Solicitation Agent at:

       By regular mail, hand delivery, or overnight mail at:

               c/o Prime Clerk LLC
               Re: Stearns Holdings, LLC
               c/o Prime Clerk LLC
               850 3rd Avenue, Suite 412
               Brooklyn, NY 11232

       By electronic mail at:

               Stearnsinfo@primeclerk.com

                                               40
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37    Main Document
                                         Pg 53 of 141


      By telephone at:

               (844) 234-1461

The documents contained in any Plan Supplements shall be subject to approval by the
Bankruptcy Court pursuant to the order confirming the Plan.

                         [Remainder of Page Intentionally Left Blank]




                                             41
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 54 of 141



XIII. RECOMMENDATION AND CONCLUSION

        In the opinion of the Debtors, the Plan is preferable to all other available alternatives and
provides for a larger distribution to the Debtors’ creditors than would otherwise result in any
other scenario. Accordingly, the Debtors recommend that holders of Claims entitled to vote on
the Plan vote to accept the Plan and support Confirmation of the Plan.




                                                 42
19-12226-scc    Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                    Main Document
                                           Pg 55 of 141




Dated: New York, New York
      August 8, 2019                             STEARNS HOLDINGS, LLC
                                                 on behalf of itself and its subsidiary Debtors

                                                 /s/ David Schneider
                                                 Name: David Schneider
                                                 Title: Chief Executive Officer




      [Signature Page to Disclosure Statement With Respect to Joint Chapter 11 Plan of Reorganization]
19-12226-scc       Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                    Main Document
                                              Pg 56 of 141


Dated:     New York, New York
           August 8, 2019


                                                    PROTOS ACQUISITION, LLC

                                                    /s/ Nadim El Gabbani
                                                    Name: Nadim El Gabbani
                                                    Title: President




         [Signature Page to Disclosure Statement With Respect to Joint Chapter 11 Plan of Reorganization]
19-12226-scc   Doc 220   Filed 08/08/19 Entered 08/08/19 14:18:37   Main Document
                                      Pg 57 of 141



                                     Exhibit A

                               Plan of Reorganization
19-12226-scc        Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                   Main Document
                                               Pg 58 of 141



                                                   Exhibit B

                                           Liquidation Analysis10

                                                 [TO COME]




10
     The Debtors have requested authority to include their liquidation analysis in their Plan Supplement following
     completion of the Auction.
19-12226-scc   Doc 220   Filed 08/08/19 Entered 08/08/19 14:18:37   Main Document
                                      Pg 59 of 141



                                     Exhibit C

                                Financial Projections
19-12226-scc        Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                     Main Document
                                               Pg 60 of 141


                          FINANCIAL INFORMATION AND PROJECTIONS
The Debtors11 prepared the financial projections set forth herein (the “Financial Projections”) based on,
among other things, the anticipated future financial condition and results of operations of the Debtors in a
recapitalization scenario. In conjunction with the Debtors’ advisors, the Debtors’ management team
developed and refined the Debtors’ business plan and prepared consolidated financial projections for
fiscal year 2019 through fiscal year 2022 (the “Projection Period”).

As described in Section IX.D of the Disclosure Statement, the Debtors believe that the Plan meets the
feasibility requirement set forth in section 1129(a)(11) of the Bankruptcy Code as confirmation of the
Plan is not likely to be followed by the liquidation or further financial reorganization of the Debtors or
any successors under the Plan. In connection with the development of the Plan, and for the purposes of
determining whether the Plan satisfies the feasibility standard, the Debtors analyzed their ability to satisfy
their financial obligations while maintaining sufficient liquidity and capital resources. In general, as
illustrated by the Financial Projections, the Debtors believe that the Reorganized Debtors will be viable.
The Debtors believe that the Reorganized Debtors will have sufficient liquidity to fund obligations as they
arise, thereby maintaining value. Accordingly, the Debtors believe the Plan satisfies the feasibility
requirement of section 1129(a)(11) of the Bankruptcy Code. The Debtors prepared the Financial
Projections in good faith, based upon estimates and assumptions made by the Debtors’ management.

The Financial Projections assume that the Effective Date of the Plan will occur in October 2019. Any
significant delay in the Effective Date may have a significant negative impact on the operations and
financial performance of the Debtors including, but not limited to, an increased risk or inability to meet
forecasts and the incurrence of higher Administrative Claims and Fee Claims, which could also impact
the Financial Projections.

Although the Financial Projections represent the Debtors’ commercially reasonable estimates and good
faith judgment of the results of the Debtors’ future operations, financial position, and cash flows, they are
only estimates and actual results may vary considerably from the Financial Projections. Consequently, the
inclusion of the Financial Projections should not be regarded as a representation by the Debtors, the
Debtors’ advisors, or any other person that the projected results of the Debtors’ operations, financial
position, and cash flows presented herein will be achieved. The Financial Projections are based on
forecasts of key economic variables and may be significantly impacted by, among other factors, changes
in interest rates, further competition within the mortgage industry, changes in terms with material vendors

11
     Unless otherwise defined herein, capitalized terms used in this Exhibit shall have the meaning ascribed to such
     terms in the Disclosure Statement or the Plan, as applicable, or as the context otherwise requires.
19-12226-scc         Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37                  Main Document
                                              Pg 61 of 141


and service providers, and/or a variety of other factors. Consequently, the estimates and assumptions
underlying the Financial Projections are inherently uncertain and are subject to material business,
economic, and other uncertainties.

The Debtors do not, as a matter of course, publish their business plan, financial projections, or anticipated
financial position. In connection with the planning and development of the Plan, these Financial
Projections were prepared by the Debtors, with the assistance of their advisors, to present the anticipated
impact of the Plan. The Debtors do not intend, and disclaim any obligation, to further update or otherwise
revise the Financial Projections to reflect circumstances that may occur after their preparation, or to
reflect the occurrence of unanticipated events, even in the event that any or all of the underlying
assumptions are shown to be in error.

Factors that could cause actual results to differ materially include, but are not limited to, the following
risks:

        Limitations, restrictions or complete bans on the Debtors’ business or various segments of the
         business;
        Scrutiny of the industry by, and potential enforcement actions by, federal and state authorities;
        Uncertainties relating to financial and litigation exposure (including exposure relating to false
         claims);
        The ability to maintain the loan origination and agency licenses, or any other licenses necessary
         to operate the business, or changes to, or ability to comply with, licensing requirements;
        Operational risks inherent in the mortgage origination businesses, including the ability to comply
         with the various contracts to which the Company is a party and reputational risks;
        The ability to maintain or grow the mortgage loan originations business;
        The ability to achieve the Company’s strategic initiatives, particularly the ability to successfully
         develop origination capabilities and execute and realize planned operational improvements and
         efficiencies;
        Local, regional, national, and global economic trends and developments in general, and local,
         regional, and national real estate and residential mortgage market trends in particular, including
         the volume and pricing of home sales and uncertainty regarding the levels of mortgage
         originations and prepayments;
        Changes in interest rates and the effectiveness of any hedge the Company may employ against
         such changes;
        Competitor pricing behaviors and strategies may negatively impact performance and results; and


                                                     C-2
19-12226-scc        Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37               Main Document
                                               Pg 62 of 141


       The ability to renew warehouse facilities on favorable terms, or at all, and maintain adequate
        borrowing capacity under such facilities.


Additional information relating to the principal assumptions used in preparing the Financial Projections is
set forth below.

THE     DEBTORS’         MANAGEMENT         PREPARED      THE     FINANCIAL       PROJECTIONS.           THE
FINANCIAL PROJECTIONS WERE NOT PREPARED TO COMPLY WITH THE GUIDELINES FOR
PROSPECTIVE FINANCIAL STATEMENTS PUBLISHED BY THE AMERICAN INSTITUTE OF
CERTIFIED PUBLIC ACCOUNTANTS OR THE RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION, AND BY THEIR NATURE ARE NOT FINANCIAL
STATEMENTS PREPARED IN ACCORDANCE WITH ACCOUNTING PRINCIPLES GENERALLY
ACCEPTED IN THE UNITED STATES OF AMERICA.

THE DEBTORS’ INDEPENDENT ACCOUNTANTS HAVE NEITHER EXAMINED NOR
COMPILED THE ACCOMPANYING FINANCIAL PROJECTIONS AND ACCORDINGLY DO NOT
EXPRESS AN OPINION OR ANY OTHER FORM OF ASSURANCE WITH RESPECT TO THE
FINANCIAL          PROJECTIONS,      ASSUME      NO    RESPONSIBILITY         FOR     THE    FINANCIAL
PROJECTIONS, AND DISCLAIM ANY ASSOCIATION WITH THE FINANCIAL PROJECTIONS.

THE FINANCIAL PROJECTIONS REFLECT AN ESTIMATE OF THE IMPACT OF FRESH START
REPORTING UNDER AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS
STATEMENT           OF     POSITION      90-7   “FINANCIAL       REPORTING          BY    ENTITIES        IN
REORGANIZATION UNDER THE BANKRUPTCY CODE.”                             THE ESTIMATED IMPACT IS
PRELIMINARY AND A FULL ASSESSMENT OF THE ACTUAL IMPACT HAS BEEN INITIATED.
AS SUCH, THE ACTUAL IMPACT OF FRESH START REPORTING AT THE EFFECTIVE DATE
MAY VARY MATERIALLY AND MAY HAVE AN IMPACT ON ASSETS, LIABILITIES, AND
SHAREHOLDER              EQUITY     AS    REFLECTED       ON     THE     REORGANIZED           DEBTORS’
CONSOLIDATED BALANCE SHEETS AND PROSPECTIVE RESULTS OF OPERATIONS.

MOREOVER, THE FINANCIAL PROJECTIONS CONTAIN CERTAIN STATEMENTS THAT ARE
“FORWARD-LOOKING              STATEMENTS”       WITHIN      THE     MEANING        OF    THE    PRIVATE
SECURITIES LITIGATION REFORM ACT OF 1995. THESE STATEMENTS ARE SUBJECT TO A
NUMBER OF ASSUMPTIONS, RISKS, AND UNCERTAINTIES, MANY OF WHICH ARE BEYOND
THE CONTROL OF THE DEBTORS, INCLUDING RELATED TO THE IMPLEMENTATION OF
THE PLAN, THE CHAPTER 11 CASES, MANAGEMENT’S STRATEGY, ACHIEVING


                                                    C-3
19-12226-scc   Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37     Main Document
                                        Pg 63 of 141


OPERATING EFFICIENCIES, INDUSTRY-SPECIFIC RISK FACTORS, AND OTHER MARKET
AND COMPETITIVE CONDITIONS. IMPORTANT ASSUMPTIONS AND OTHER IMPORTANT
FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE
EXPECTED INCLUDE, BUT ARE NOT LIMITED TO, THOSE FACTORS, RISKS AND
UNCERTAINTIES DESCRIBED IN MORE DETAIL UNDER THE HEADING “RISK FACTORS TO
BE CONSIDERED” IN SECTION VII OF THE DISCLOSURE STATEMENT AND ELSEWHERE IN
THE DEBTORS’ ANNUAL REPORTS. HOLDERS OF CLAIMS AND INTERESTS ARE
CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS SPEAK AS OF THE DATE
MADE, ARE BASED ON THE DEBTORS’ CURRENT BELIEFS, INTENTIONS AND
EXPECTATIONS, AND ARE NOT GUARANTEES OF FUTURE PERFORMANCE. ACTUAL
RESULTS OR DEVELOPMENTS MAY DIFFER MATERIALLY FROM THE EXPECTATIONS
EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING STATEMENTS, AND THE DEBTORS
UNDERTAKE NO OBLIGATION TO UPDATE ANY SUCH STATEMENTS.

THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL SPECIFICITY, ARE
NECESSARILY BASED ON A VARIETY OF ESTIMATES AND ASSUMPTIONS WHICH,
THOUGH CONSIDERED REASONABLE BY THE DEBTORS, MAY NOT BE REALIZED AND
ARE INHERENTLY SUBJECT TO SIGNIFICANT BUSINESS, ECONOMIC, INDUSTRY,
REGULATORY,       LEGAL,       MARKET,     AND      FINANCIAL    UNCERTAINTIES       AND
CONTINGENCIES, MANY OF WHICH ARE BEYOND THE DEBTORS’ OR REORGANIZED
DEBTORS’ CONTROL. THE DEBTORS CAUTION THAT NO REPRESENTATIONS CAN BE
MADE OR ARE MADE AS TO THE ACCURACY OF THE FINANCIAL PROJECTIONS OR TO
THE REORGANIZED DEBTORS’ ABILITY TO ACHIEVE THE PROJECTED RESULTS. SOME
ASSUMPTIONS      INEVITABLY      WILL    BE    INCORRECT.   MOREOVER,      EVENTS    AND
CIRCUMSTANCES OCCURRING SUBSEQUENT TO THE DATE ON WHICH THE DEBTORS
PREPARED THESE FINANCIAL PROJECTIONS MAY BE DIFFERENT FROM THOSE ASSUMED,
OR, ALTERNATIVELY, MAY HAVE BEEN UNANTICIPATED, AND THUS THE OCCURRENCE
OF THESE EVENTS MAY AFFECT FINANCIAL RESULTS IN A MATERIALLY ADVERSE OR
MATERIALLY BENEFICIAL MANNER. THE DEBTORS AND REORGANIZED DEBTORS, AS
APPLICABLE, DO NOT INTEND AND UNDERTAKE NO OBLIGATION TO UPDATE OR
OTHERWISE      REVISE    THE   FINANCIAL      PROJECTIONS   TO   REFLECT    EVENTS    OR
CIRCUMSTANCES EXISTING OR ARISING AFTER THE DATE HEREOF OR TO REFLECT THE
OCCURRENCE OF UNANTICIPATED EVENTS. THEREFORE, THE FINANCIAL PROJECTIONS
MAY NOT BE RELIED UPON AS A GUARANTEE OR OTHER ASSURANCE OF THE ACTUAL
RESULTS THAT WILL OCCUR. IN DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT

                                              C-4
19-12226-scc       Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37              Main Document
                                              Pg 64 of 141


THE PLAN, HOLDERS OF CLAIMS IN THE VOTING CLASS MUST MAKE THEIR OWN
DETERMINATIONS AS TO THE REASONABLENESS OF SUCH ASSUMPTIONS AND THE
RELIABILITY OF THE FINANCIAL PROJECTIONS AND SHOULD CONSULT WITH THEIR
OWN ADVISORS.



                         GENERAL ASSUMPTIONS AND METHODOLOGY
    1. General Assumptions to the Financial Projections

The Financial Projections reflect management’s July business plan overview prepared in early July 2019.
The Financial Projections assume the continuation of the Debtors’ business strategy consistent with the
current operations. This strategy includes mortgage loan origination and the generation of income
primarily through gains upon the sale of mortgage loans. The Financial Projections assume the ongoing
origination of mortgage loans through the Debtors’ wholesale, retail, joint venture, and preferred partner
production channels.

The Financial Projections reflect the economic impact of the cancellation of debt and accrued interest on
such debt, as well as the rejection of certain contract and lease liabilities.

The Financial Projections are dependent on the interest rate environment (refinance) and housing sales
(purchase). These projections are driven by the Mortgage Bankers Association purchase and refinance
originations forecast published in June 2019, as well as historical trends.

The Financial Projections reflect the period of 2019 through 2022.

Upon emergence the Reorganized Debtors may adopt fresh-start accounting. The adoption of fresh-start
accounting may result in adjustments to assets and liabilities due to the assignment of reorganization
value and the effects of forgiveness or restructuring of debt which may be reflected in the final statement
of operations of the predecessor entity.

    2. Projected Income Statement Assumptions

Stearns Holdings, LLC is a limited liability company classified as a partnership for federal and state
income tax purposes. Stearns Holdings, LLC does not record liabilities for federal income taxes, as such
taxes, if any, are the responsibility of its members.

Revenues are generated primarily through gain on sales of mortgages, associated hedging and trading
activity, interest and fee income, and distributions from the Debtors’ interests in joint ventures and
preferred partners.

                                                        C-5
19-12226-scc       Doc 220         Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                                Pg 65 of 141


The Debtors’ mortgage originations reflect the origination of Fannie Mae, Freddie Mac, and Ginnie Mae
eligible mortgages, as well as non-conforming and bond loans, through the Debtors’ wholesale, retail,
joint venture, and preferred partner production channels. Growth in origination volumes is projected at
each of these channels throughout the Projection Period.

The Financial Projections include the continued benefit of cost-cutting and margin-enhancing initiatives
completed in 2017/2018, as well ongoing initiatives intended to reduce corporate costs, streamline and
standardize loan fulfillment, and drive increased digital adoption.

The Financial Projections include expenses attributable to the general and administrative operations of the
business, as well as the labor and commissions due to mortgage originators and brokers. Additionally, the
Debtors’ expenses include those associated with the servicing of retained loans, representing
approximately one percent of total originations. Finally, the expenses include the impact of restructuring
activities and professional fees associated with the reorganization.

    3. Projected Balance Sheet and Liquidity Assumptions

The balance sheet and liquidity projections reflect the Reorganized Debtors’ capital structure, including
the cancellation of debt and accrued interest on such debt, as well as the rejection of certain contract and
lease liabilities. The Financial Projections do not include the assumption of any new debt or working
capital facilities at emergence.




                                                    C-6
19-12226-scc         Doc 220         Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                                  Pg 66 of 141


 Projected Income Statement
 ($ millions)                                                    2019       2020       2021       2022
 Net Income from Loan Originations                                $78.1      $80.9      $85.2      $88.8
 Servicing                                                          (2.6)      (2.6)      (2.8)      (2.9)
 Support Overhead                                                  (59.2)     (55.3)     (57.1)     (59.2)
 Net Interest                                                       (1.7)      (1.6)      (1.6)      (1.6)
 Senior Notes Interest Accrual                                      (9.5)         –          –          –
 Core Net Income                                                   $5.1      $21.4      $23.6      $25.0

 Mortgage Servicing Rights Valuation Adjustment                    (1.0)          –           –          –
 Restructuring Costs                                              (53.7)       (1.2)          –          –
 Other Restructuring Activities                                   171.1           –           –          –
 GAAP Net Income                                                 $121.5      $20.2      $23.6      $25.0

 Plus: Interest Expense on Senior Notes                              9.5          –          –          –
 Plus: Depreciation (excl. unconsolidating JVs)                      8.7        5.1        5.2        5.3
 Plus: MSR Amortization                                              0.9        0.9        0.9        1.0
 Plus: MSR Fair Value Adjustments                                    1.0          –          –          –
 Minus: Capitalized Originated Mortgage Servicing Rights            (1.2)      (1.3)      (1.4)      (1.4)
 EBITDA                                                          $140.3      $24.8      $28.4      $29.9

 Minus: MSR Amortization                                            (0.9)      (0.9)      (0.9)      (1.0)
 Plus: Capitalized Originated Mortgage Servicing Rights              1.2        1.3        1.4        1.4
 Adj. EBITDA                                                     $140.6      $25.3      $28.9      $30.4

 Plus: Restructuring & Transaction Costs                          (117.4)      1.2          –          –
 Add'l Adjusted EBITDA w/o One-Timers                              $23.2     $26.5      $28.9      $30.4




                                                           C-7
19-12226-scc           Doc 220          Filed 08/08/19 Entered 08/08/19 14:18:37     Main Document
                                                     Pg 67 of 141


 Projected Liquidity
 ($ millions)                                               2019       2020       2021       2022
 Adj. EBITDA                                                 $23.2      $26.5      $28.9      $30.4
 Plus: Loan Loss Provision                                      2.4        2.4        2.5        2.6
 Change in Interest Rate Lock Commitments                      (7.3)      (0.2)      (0.2)      (0.2)
 Change in Fair Value of Loans Held for Sale                    5.2        0.4       (0.9)      (0.9)
 Cash Net Income from Continuing Ops.                        $23.5      $29.1      $30.3      $31.8
 Change in Restricted Cash                                     $1.7          –          –          –
 Change in Warehouse Equity                                    56.9        0.6       (1.4)      (1.5)
 Investment in Joint Ventures                                   0.6       (2.6)      (2.9)      (3.2)
 Capital Expenditures                                          (7.2)      (3.0)      (4.0)      (5.0)
 Net Merger & Acquisition Activities                           (2.2)      (1.0)      (0.5)         –
 Change in MSR Holdback                                         7.4          –          –          –
 MSR Bulk Sale Proceeds                                         8.9        1.0          –          –
 Change in Other Assets / Liabilities                         (70.7)      (1.7)       0.0       (0.0)
 Cash Flow before Financing                                  $18.8      $22.3      $21.5      $22.1
 Senior Notes Repayment                                        (7.0)         –         –          –
 Senior Notes Interest                                         (8.9)         –         –          –
 Transaction Costs                                            (44.8)      (7.5)        –          –
 Cash Flow after Financing                                  ($41.9)     $14.8      $21.5      $22.1

 Distributions                                                   –          –          –          –
 Total Cash Flow                                            ($41.9)     $14.8      $21.5      $22.1

 Beginning Unrestricted Cash                                 $83.7      $61.0      $75.8      $97.3
 Total Cash Flow                                              (22.7)     14.8       21.5       22.1
 Ending Unrestricted Cash                                    $61.0      $75.8      $97.3     $119.4




                                                      C-8
19-12226-scc           Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37     Main Document
                                                  Pg 68 of 141


 Projected Balance Sheet
 ($ millions)                                            2019      2020       2021       2022
 Cash                                                    $61.0       $75.8      $97.3     $119.4
 Restricted Cash                                           6.5         6.5        6.5        6.5
 Loans Held for Sale                                     860.3       848.2      876.6      906.0
 LHFS (Scratch & Dent and Early Buyout)                    7.7         7.7        7.7        7.7
 LHFS (Fair Value)                                        25.8        25.4       26.3       27.2
 LHFS - Construction                                      24.3        24.3       24.3       24.3
 Interest Rate Lock Commitments                           20.0        20.2       20.4       20.6
 MSR Sale Holdbacks                                       14.9        13.9       13.9       13.9
 MSRs                                                      7.0         7.5        8.0        8.4
 PP&E                                                     12.3        10.2        9.0        8.6
 Intangibles                                                 –           –          –          –
 Investments (JV, M&A)                                    24.2        27.9       30.8       34.0
 Intercompany                                              1.8         1.8        1.8        1.8
 Other Assets                                             68.8        66.9       65.4       63.9
 Total Assets                                         $1,135.7    $1,136.4   $1,187.9   $1,242.4

 Accounts Payable & Accrued Liabilities                   $58.5     $59.1      $60.2      $61.5
 Warehouse Lines                                          817.2     805.8      832.8      860.7
 Construction Lines                                        24.2      24.2       24.2       24.2
 Other Liabilities                                         37.5      28.9       28.7       53.1
 Total Liabilities                                       $937.4    $918.0     $945.9     $975.3

 Stearns Holdings Equity                                 198.3       218.4      242.1      267.1
 Total Liabilities + Equity                           $1,135.7    $1,136.4   $1,187.9   $1,242.4




                                                   C-9
19-12226-scc   Doc 220   Filed 08/08/19 Entered 08/08/19 14:18:37   Main Document
                                      Pg 69 of 141



                                     Exhibit D

                               Organizational Chart
                          19-12226-scc           Doc 220          FiledStearns
                                                                        08/08/19   Entered 08/08/19
                                                                               Organizational Chart 14:18:37                       Main Document
                                                                                Pg 70 of 141
                                          Blackstone Capital Partners VI       Blackstone Family Investment
                                                   NQ/NF L.P.                    Partnership VI-NQ ESC L.P.
                                                   (Delaware)                           (Delaware)

                                                99.755%                                          0.245%
                                                                                                                                                               Legend
                                                                  Protos Acquisition LLC                  Artemis Holdings, Inc.
                       Other Interest Holders                          (Delaware)                              (Delaware)                                Filing Entity

                                                                      69.87%
                                                                                                                                                         Non-Filing Entity
                                  1.13%                                                                          29%

                                                                                                                                                         Joint Ventures Affiliate
                                                                  Stearns Holdings, LLC
                                                                       (Delaware)                                                                        (None-Filing Entity)

                                                                                                                                                         “Preferred Partner”
                                                                                                                                                         Affiliate (Non-Filing Entity)
                                              100%                                  100%                               100%


                                                                               Stearns Management                 Stearns Lending, LLC
                                              Stearns Co-Issuer, Inc.
                                                                                  Investors I, LLC                    (California)
                                                   (Delaware)
                                                                                    (Delaware)                                                                 51%


                                                                                100%                              100%                                   Citywide Home Loans,
                                                                                                                                                                  LLC
                                                                       bSNAP, LLC                  Stearns Ventures, LLC                                        (Utah)
                                                                       (Delaware)                       (Delaware)

    47.5%                   50%                           50%                          50%                      100%                       50%                     50%



Compass Home Loans,    Gibraltar Mortgage            Home Mortgage                                             Private Mortgage          William Lyon
                                                                               Premia Mortgage, LLC                                                          Results Mortgage, LLC
        LLC               Services, LLC               Alliance, LLC                                              Advisors, LLC           Mortgage, LLC
                                                                                   (Delaware)                                                                     (Delaware)
    (Delaware)             (Delaware)                  (Delaware)                                                  (Delaware)             (Delaware)



      50%                  50%                            50.8%                            50%



                                                     Certainty Home Loans,
KBHS Home Loans, LLC   SoFi Mortgage, LLC                                           BKCO Mortgage, LLC
                                                               LLC
     (Delaware)            (Delaware)                                                   (Delaware)
                                                           (Delaware)
19-12226-scc   Doc 220   Filed 08/08/19 Entered 08/08/19 14:18:37   Main Document
                                      Pg 71 of 141


                                    EXHIBIT 2

                           Redline of Disclosure Statement
19-12226-scc       Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                Main Document
                                              Pg 72 of 141


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                            Chapter 11

STEARNS HOLDINGS, LLC, et al.,                                   Case No. 19-12226 (____SCC)

                 Debtors.1                                       (Joint Administration
                                                                 PendingJointly Administered)

    DISCLOSURE STATEMENT WITH RESPECT TO THE JOINT CHAPTER 11 PLAN
          OF REORGANIZATION OF STEARNS HOLDINGS, LLC, ET AL.

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Shana A. Elberg
Evan A. Hill
Edward P. Mahaney-Walter
4 Times Square
New York, NY 10036
Telephone: (212) 735-3000
Fax: (212) 735-2000

Proposed Counsel for Debtors and Debtors in Possession
Dated: July 9August 8, 2019
       New York, New York




1
     The Debtors and the last four digits of their taxpayer identification numbers are: Stearns Holdings, LLC
     (8219);Stearns Co-Issuer Inc. (7096); Stearns Lending, LLC (1773); Stearns Ventures, LLC (2386); Protos
     Acquisition LLC (4941); bSNAP, LLC (2498); and Private Mortgage Advisors, LLC (7493). The address of
     Protos Acquisition LLC is 345 Park Avenue, New York, NY 10154. The address of the other Debtors is c/o
     Stearns Lending, LLC, 750 East Highway, 121 Bypass, Suite 150, Lewisville, TX 75067.

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc   Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37        Main Document
                                       Pg 73 of 141



                                     DISCLAIMER

THIS DISCLOSURE STATEMENT WITH RESPECT TO THE JOINT CHAPTER 11 PLAN
OF REORGANIZATION OF STEARNS HOLDINGS, LLC AND ITS AFFILIATED
DEBTORS CONTAINS SUMMARIES OF CERTAIN PROVISIONS OF THE DEBTORS’
JOINT CHAPTER 11 PLAN OF REORGANIZATION AND CERTAIN OTHER
DOCUMENTS AND FINANCIAL INFORMATION. THE INFORMATION INCLUDED IN
THIS DISCLOSURE STATEMENT IS PROVIDED FOR THE PURPOSES OF SOLICITING
ACCEPTANCES OF THE PLAN AND SHOULD NOT BE RELIED UPON FOR ANY
PURPOSES OTHER THAN TO DETERMINE WHETHER AND HOW TO VOTE ON THE
PLAN.

THE DEBTORS BELIEVE THAT THESE SUMMARIES ARE FAIR AND ACCURATE. THE
SUMMARIES OF THE FINANCIAL INFORMATION AND THE DOCUMENTS WHICH
ARE ATTACHED TO, OR INCORPORATED BY REFERENCE IN, THIS DISCLOSURE
STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO SUCH
INFORMATION AND DOCUMENTS. IN THE EVENT OF ANY INCONSISTENCY OR
DISCREPANCY BETWEEN A DESCRIPTION IN THIS DISCLOSURE STATEMENT AND
THE TERMS AND PROVISIONS OF THE PLAN OR THE OTHER DOCUMENTS AND
FINANCIAL INFORMATION INCORPORATED IN THIS DISCLOSURE STATEMENT BY
REFERENCE, THE PLAN OR THE OTHER DOCUMENTS AND FINANCIAL
INFORMATION, AS THE CASE MAY BE, SHALL GOVERN FOR ALL PURPOSES.

THE STATEMENTS AND FINANCIAL INFORMATION CONTAINED IN THIS
DISCLOSURE STATEMENT HAVE BEEN MADE AS OF THE DATE OF THIS
DISCLOSURE STATEMENT UNLESS OTHERWISE SPECIFIED. HOLDERS OF CLAIMS
AND INTERESTS REVIEWING THIS DISCLOSURE STATEMENT SHOULD NOT
ASSUME AT THE TIME OF SUCH REVIEW THAT THERE HAVE BEEN NO CHANGES
IN THE FACTS SET FORTH IN THIS DISCLOSURE STATEMENT SINCE THE DATE OF
THIS DISCLOSURE STATEMENT.

EACH HOLDER OF A CLAIM ENTITLED TO VOTE ON THE PLAN SHOULD
CAREFULLY REVIEW THE PLAN AND THIS DISCLOSURE STATEMENT IN THEIR
ENTIRETIES BEFORE CASTING A BALLOT. THIS DISCLOSURE STATEMENT DOES
NOT CONSTITUTE LEGAL, BUSINESS, FINANCIAL, OR TAX ADVICE. ANY ENTITIES
DESIRING ANY SUCH ADVICE SHOULD CONSULT WITH THEIR OWN ADVISORS.

NO REPRESENTATIONS CONCERNING THE DEBTORS OR THE VALUE OF THEIR
PROPERTY HAVE BEEN AUTHORIZED BY THE DEBTORS OTHER THAN AS SET
FORTH IN THIS DISCLOSURE STATEMENT AND THE DOCUMENTS ATTACHED TO
THIS DISCLOSURE STATEMENT.

WITH RESPECT TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND
OTHER PENDING, THREATENED, OR POTENTIAL LITIGATION OR OTHER ACTIONS,
THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT BE
CONSTRUED AS, AN ADMISSION OF FACT, LIABILITY, STIPULATION, OR WAIVER,

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc   Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37        Main Document
                                       Pg 74 of 141


BUT RATHER AS A STATEMENT MADE IN THE CONTEXT OF SETTLEMENT
NEGOTIATIONS UNDER RULE 408 OF THE FEDERAL RULES OF EVIDENCE.

THE FINANCIAL INFORMATION CONTAINED IN OR INCORPORATED BY
REFERENCE INTO THIS DISCLOSURE STATEMENT HAS NOT BEEN AUDITED,
UNLESS SPECIFICALLY INDICATED OTHERWISE.

THE FINANCIAL PROJECTIONS, WHICH WILL BE FILED AS A SUPPLEMENT TO THIS
DISCLOSURE STATEMENT PRIOR TO THE DISCLOSURE STATEMENT HEARING,
WILL BE PREPARED BY THE DEBTORS’ MANAGEMENT TOGETHER WITH THEIR
ADVISORS. THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL
SPECIFICITY, ARE NECESSARILY BASED ON A VARIETY OF ESTIMATES AND
ASSUMPTIONS WHICH, THOUGH CONSIDERED REASONABLE BY THE DEBTORS’
MANAGEMENT AND THEIR ADVISORS, MAY NOT ULTIMATELY BE REALIZED,
AND ARE INHERENTLY SUBJECT TO SIGNIFICANT BUSINESS, ECONOMIC,
COMPETITIVE,   INDUSTRY,   REGULATORY,     MARKET,    AND   FINANCIAL
UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE BEYOND THE
DEBTORS’ CONTROL.

THE DEBTORS CAUTION THAT NO REPRESENTATIONS CAN BE MADE AS TO THE
ACCURACY OF THE PROJECTIONS OR TO THE ABILITY TO ACHIEVE THE
PROJECTED RESULTS. SOME ASSUMPTIONS INEVITABLY WILL NOT
MATERIALIZE. FURTHER, EVENTS AND CIRCUMSTANCES OCCURRING
SUBSEQUENT TO THE DATE ON WHICH THE FINANCIAL PROJECTIONS ARE
PREPARED MAY BE DIFFERENT FROM THOSE ASSUMED OR, ALTERNATIVELY,
MAY HAVE BEEN UNANTICIPATED, AND, THUS, THE OCCURRENCE OF THESE
EVENTS MAY AFFECT FINANCIAL RESULTS IN A MATERIALLY ADVERSE OR
MATERIALLY BENEFICIAL MANNER. THEREFORE, THE FINANCIAL PROJECTIONS
MAY NOT BE RELIED UPON AS A GUARANTEE OR OTHER ASSURANCE OF THE
ACTUAL RESULTS THAT WILL OCCUR. EXCEPT WHERE SPECIFICALLY NOTED,
THE FINANCIAL INFORMATION CONTAINED HEREIN HAS NOT BEEN AUDITED BY
A CERTIFIED PUBLIC ACCOUNTANT AND MAY NOT HAVE BEEN PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

PLEASE REFER TO ARTICLE VII OF THIS DISCLOSURE STATEMENT, ENTITLED
“RISK FACTORS TO BE CONSIDERED,” FOR A DISCUSSION OF CERTAIN FACTORS
THAT A CREDITOR VOTING ON THE PLAN SHOULD CONSIDER.




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc   Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37        Main Document
                                       Pg 75 of 141




                                        VOTING

FOR A VOTE ON THE PLAN TO BE COUNTED, THE BALLOT INDICATING
ACCEPTANCE OR REJECTION OF THE PLAN MUST BE RECEIVED BY PRIME CLERK
LLC (“PRIME CLERK”), THE DEBTORS’ CLAIMS, NOTICING, AND SOLICITATION
AGENT, NO LATER THAN 4:00 P.M. (EASTERN TIME) ON [•]SEPTEMBER 20, 2019
(THE “VOTING DEADLINE”). SUCH BALLOTS SHOULD BE CAST IN ACCORDANCE
WITH THE SOLICITATION PROCEDURES DESCRIBED IN FURTHER DETAIL IN
ARTICLE VIII OF THIS DISCLOSURE STATEMENT AND IN THE DISCLOSURE
STATEMENTSOLICITATION PROCEDURES ORDER. ANY BALLOT RECEIVED AFTER
THE VOTING DEADLINE SHALL NOT BE COUNTED UNLESS OTHERWISE
DETERMINED BY THE DEBTORS IN THEIR SOLE AND ABSOLUTE DISCRETION.

                                   CONFIRMATION

THE CONFIRMATION HEARING WILL COMMENCE ON [•]OCTOBER 3, 2019 AT
[•]10:00 A.M. (EASTERN TIME), BEFORE THE HONORABLE [•]SHELLEY C.
CHAPMAN, UNITED STATES BANKRUPTCY JUDGE, IN THE UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ONE
BOWLING GREEN, NEW YORK, NEW YORK 10004. THE DEBTORS MAY CONTINUE
THE CONFIRMATION HEARING FROM TIME TO TIME WITHOUT FURTHER NOTICE
OTHER THAN AN ADJOURNMENT ANNOUNCED IN OPEN COURT OR A NOTICE OF
ADJOURNMENT FILED WITH THE BANKRUPTCY COURT AND SERVED ON THE
MASTER SERVICE LIST AND THE ENTITIES WHO HAVE FILED AN OBJECTION TO
THE PLAN. THE BANKRUPTCY COURT, IN ITS DISCRETION AND BEFORE THE
CONFIRMATION HEARING, MAY PUT IN PLACE ADDITIONAL PROCEDURES
GOVERNING THE CONFIRMATION HEARING. THE PLAN MAY BE MODIFIED, IF
NECESSARY, PRIOR TO, DURING, OR AS A RESULT OF THE CONFIRMATION
HEARING, WITHOUT FURTHER NOTICE TO PARTIES IN INTEREST.

THE PLAN OBJECTION DEADLINE IS [•]SEPTEMBER 24, 2019 AT 4:00 P.M. (EASTERN
TIME). ALL PLAN OBJECTIONS MUST BE FILED WITH THE BANKRUPTCY COURT
AND SERVED ON THE DEBTORS AND CERTAIN OTHER PARTIES IN INTEREST IN
ACCORDANCE WITH THE DISCLOSURE STATEMENTSOLICITATION PROCEDURES
ORDER SO THAT THEY ARE RECEIVED ON OR BEFORE THE PLAN OBJECTION
DEADLINE.

THE PLAN, THIS DISCLOSURE STATEMENT, THE PLAN SUPPLEMENT AND
EXHIBITS, ONCE FILED, AND OTHER DOCUMENTS AND MATERIALS RELATED
THERETO MAY BE OBTAINED BY: (A) ACCESSING THE DEBTORS’
RESTRUCTURING WEBSITE AT HTTPS://CASES.PRIMECLERK.COM/STEARNS, (B)
EMAILING STEARNSINFO@PRIMECLERK.COM, (C) CALLING THE DEBTORS’
RESTRUCTURING HOTLINE AT (844) 234-1461, OR (D) ACCESSING THE
BANKRUPTCY COURT’S WEBSITE AT HTTP://WWW.NYSB.USCOURTS.GOV. COPIES
OF SUCH DOCUMENTS AND MATERIALS MAY ALSO BE EXAMINED BETWEEN THE

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc   Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37        Main Document
                                       Pg 76 of 141


HOURS OF 8:00 AM AND 4:00 PM, MONDAY THROUGH FRIDAY, EXCLUDING
FEDERAL HOLIDAYS, AT THE OFFICE OF THE CLERK OF THE BANKRUPTCY
COURT, ONE BOWLING GREEN, NEW YORK, NEW YORK 10004.




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc    Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37          Main Document
                                        Pg 77 of 141



                                  TABLE OF CONTENTS

                                                                                          Page

I.     INTRODUCTION                                                                          1

II.    OVERVIEW OF THE DEBTORS’ BUSINESS AND CAPITAL STRUCTURE                               4
       A.  The Debtors’ Operations                                                           4
       B.  Employees                                                                         5
       C.  Debtors’ Organizational Structure                                                 5
       D.  Regulation of the Company’s Business                                              6
       E.  Capital Structure                                                                 6

III.   QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT
       AND PLAN                                                                               7
       A.   What Is Chapter 11?                                                               7
       B.   Why Are the Debtors Sending Me this Disclosure Statement?                         7
       C.   What Happens to My Recovery If the Plan Is Not Confirmed or Does Not
            Become Effective?                                                                 8
       D.   If the Plan Provides that I Get a Distribution, Do I Get It Upon Confirmation or
            When the Plan Becomes Effective, and What Is Meant By
            “Confirmation,” “Effective Date,” and “Consummation”?                             8
       E.   Is There Potential Litigation Related to the Plan?                                8
       F.   Will There Be Releases and Exculpation Granted to Parties in Interest as Part of
            the Plan?                                                                         8
       G.   What Is the Deadline to Vote on the Plan?                                         9
       H.   How Do I Vote for or Against the Plan?                                            9
       I.   Why Is the Bankruptcy Court Holding a Confirmation Hearing and When Will It
            Occur?                                                                           10
       J.   What Is the Effect of the Plan on the Debtors’ Ongoing Business?                 10
       K.   Who Will Serve as the Directors or Officers of the Reorganized Debtors?          10
       L.   Who Do I Contact If I Have Additional Questions With Respect to This
            Disclosure Statement or the Plan?                                                11
       M.   Do the Debtors Recommend Voting in Favor of the Plan?                            11

IV.    EVENTS LEADING TO THE CHAPTER 11 FILINGS                                             11
       A.   The Declining Mortgage Market                                                   11
       B.   Negotiations with Stakeholders                                                  12
       C.   Plan Sponsorship Proposal                                                     1413

V.     THE CHAPTER 11 CASES                                                              1514
       A.   First Day Papers                                                             1514
       B.   Executory Contracts and Unexpired Leases                                       17
       C.   The Claims Process                                     18Schedules and Statements     17

                                              -

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37      Main Document
                                         Pg 78 of 141



VI.     THE PLAN OF REORGANIZATION                                                 1817
        A.   Plan’s Release                                                        1918
        B.   Plan’s Exculpation and Injunction                                       19

VII.    RISK FACTORS TO BE CONSIDERED                                              2019
        A.    General                                                                20
        B.    Bankruptcy Specific Risk Factors                                       20
        C.    Industry-Specific Risk Factors                                       2423
        D.    Forward Looking Statements                                           2625
        E.    Risks Related to Obtaining Exit Financing                              26
        FE.   Disclosure Statement Disclaimer                                      2726
        GF. Liquidation Under Chapter 7                                            2827

VIII.   SOLICITATION AND VOTING PROCEDURES                                           28
        A.   Voting Status of Each Class                                             28
        B.   Classes Entitled to Vote                                              2928
        C.   Voting Procedures                                                     2928

IX.     STATUTORY REQUIREMENTS FOR CONFIRMATION OF THE PLAN                          31
        A.   The Confirmation Hearing                                                31
        B.   Confirmation Standards                                                3231
        C.   Liquidation Analysis                                                    33
        D.   Financial Feasibility                                                 3433
        E.   Acceptance by Impaired Classes                                          34
        F.   Confirmation Without Acceptance by All Impaired Classes               3534

X.      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN3635
        A.   Continuation of the Chapter 11 Cases               3635
        B.   Alternative Plans of Reorganization                  36
        C.   Liquidation Under Chapter 7 or Chapter 11          3736

XI.     CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES                               3837
        A.   Certain Consequences to the Debtors                                   3938
        B.   Consequences to Holders of Go-Forward Trade Claims                    3938
        C.   Information Reporting and Withholding                                   40

XII.    PLAN SUPPLEMENT                                                            4140

XIII.   RECOMMENDATION AND CONCLUSION                                                42




                                              ii

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc       Doc 220        Filed 08/08/19 Entered 08/08/19 14:18:37                     Main Document
                                               Pg 79 of 141


                                                  EXHIBITS2

Exhibit A        Joint Chapter 11 Plan of Reorganization of Stearns Holdings, LLC, et al.

Exhibit B        Liquidation Analysis3

Exhibit C        Financial Projections

Exhibit D        Organizational Chart




2
    Each Exhibit is incorporated herein by reference.
3
    The Debtors have requested authority to file their liquidation analysis with their Plan Supplement following the
    completion of the Auction (as defined below).

                                                        iii

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc        Doc 220        Filed 08/08/19 Entered 08/08/19 14:18:37                     Main Document
                                                Pg 80 of 141



I.       INTRODUCTION

         On July 9, 2019 (the “Petition Date”), Stearns Holdings, LLC (“Stearns”) and certain of
its affiliates, the debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors” and together with their non-debtor affiliates, the “Company”), each
commenced a case (collectively, the “Chapter 11 Cases”) in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”) under chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”). The Debtors continue to operate their business
and manage their properties as debtors and debtors in possession under Bankruptcy Code section
1107(a) and 1108.


        The Debtors submit this disclosure statement (as amended, modified, or supplemented,
the “Disclosure Statement”) pursuant to Bankruptcy Code section 1125 in connection with the
solicitation of votes with respect to the Joint Chapter 11 Plan of Stearns Holdings, LLC, et al.
dated July 9, 2019 (as amended, modified, or supplemented, the “Plan”).34 The Plan is annexed
hereto as Exhibit A and is incorporated herein by reference.

       This Disclosure Statement contains, among other things, descriptions and summaries of
provisions of the Debtors’ proposed Plan, as attached hereto. The Debtors reserve the right to
modify the Plan consistent with Bankruptcy Code section 1127, Rule 3019 of the Federal Rules
of Bankruptcy Procedure (the “Bankruptcy Rules”), and section 11.1 of the Plan.

        The Plan provides for an equitable distribution of recoveries to the Debtors’ creditors,
preserves the value of the Debtors’ business as a going concern, and preserves the jobs of
employees. The Debtors believe that any alternative to confirmation of the Plan, such as
liquidation or attempts by another party in interest to file a plan, could result in significant
delays, litigation and costs, job loss, and/or lesser recoveries. For these reasons, the Debtors
urge you to return your ballot accepting the Plan.

         WHO IS ENTITLED TO VOTE: Under the Bankruptcy Code, only holders of
         claims or interests in “impaired” classes are entitled to vote on the Plan (unless,
         for reasons discussed in more detail below, such holders are deemed to reject the
         Plan pursuant to Bankruptcy Code section 1126(g)). Under Bankruptcy Code
         section 1124, a class of claims or interests is deemed to be “impaired” unless (a)
         the Plan leaves unaltered the legal, equitable, and contractual rights to which such
         claim or interest entitles the holder thereof or (b) notwithstanding any legal right
         to an accelerated payment of such claim or interest, the Plan, among other things,
         cures all existing defaults (other than defaults resulting from the occurrence of




34
     Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan. To the
     extent any inconsistencies exist between this Disclosure Statement and the Plan, the Plan shall govern.

                                                          1

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc      Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37              Main Document
                                           Pg 81 of 141


         events of bankruptcy) and reinstates the maturity of such claim or interest as it
         existed before the default.

         There is one creditor groupsgroup entitled to vote on the Plan whose votes
         are being solicited: holders of Go-Forward Trade Claims.

     THE PLAN PROVIDES THAT HOLDERS OF IMPAIRED CLAIMS WHO
ACCEPT THE PLAN AND HOLDERS OF IMPAIRED CLAIMS WHO DO NOT VOTE
TO ACCEPT OR REJECT THE PLAN AND DO NOT OPT OUT OF THE RELEASE
PROVISIONS OF THE PLAN ARE DEEMED TO HAVE GRANTED THE RELEASES
THEREIN. IF HOLDERS OF IMPAIRED CLAIMS REJECT THE PLAN, THEY WILL
NOT BE DEEMED TO HAVE ACCEPTED THE RELEASES. FOR THE SAKE OF
CLARITY, THE HOLDERS OF CLAIMS WHO ARE RELEASING PARTIES SHALL
NOT INCLUDE PERSONS IN CLASSES 1, 2, 3, 5, 6, 7, 8, 9, AND 10 THAT ARE
PRESUMED TO EITHER ACCEPT THE PLAN OR REJECT THE PLAN AND/OR
SUCH PERSONS’ RELATED PARTIES.

        The following table summarizes (a) the treatment of any claim under Bankruptcy Code
section 101(5) (“Claims”) and any equity interest in the Debtors under Bankruptcy Code section
101(16) (“Interests”) under the Plan, (b) which classes of Claims and Interests classified pursuant
to Bankruptcy Code sections 1122 and 1123(a)(1) (“Classes”) are impaired by the Plan, (c)
which Classes are entitled to vote on the Plan, and (d) the estimated recoveries for holders of
Claims and Interests. The table is qualified in its entirety by reference to the full text of the Plan.
For a more detailed summary of the terms and provisions of the Plan, see Article VI—The Plan
of Reorganization below.

        Pursuant to the Plan, a Plan Sponsor (as defined below) will inject a new money
investment into the Debtors to fund recoveries to holders of the 9.375% senior secured notes due
August 15, 2020 pursuant to an indenture (the “Notes”). The Plan provides that holders of claims
in Class 1 (Priority Non-Tax Claims), Class 2 (Notes Secured Claims), and Class 3 (Other
Secured Claims) will receive payment in full in cash on the effective date of the Plan or
reinstatement or such other treatment that the Debtors elect that results in holders of claims being
unimpaired. Claims in Class 5 (General Unsecured Claims), Class 6 (Artemis Note Claims), and
Class 98 (Existing Stearns Holding Interests) will not receive any distributions under the Plan
and are therefore deemed to have rejected the Plan. Claims in Class 7 (Intercompany Claims),
are reinstated; cancelled, released, waived, and discharged; or otherwise settled in the Debtors’
sole discretion. Class 9 (Intercompany Interests), and Class 10 (Protos Interests) are reinstated
for administrative convenience purposes.

        Holders of Claims in Class 4 (Go-Forward Trade Claims) are impaired and therefore
entitled to vote on the Plan. For the reasons stated herein, the Debtors urge the holders of Claims
in Class 4 to accept the Plan.

                   Claim                                                  Impaired       Entitlement
                     or                                                      or         to Vote on the
 Class            Interest                      Treatment                Unimpaired         Plan

                                                   2

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc           Doc 220        Filed 08/08/19 Entered 08/08/19 14:18:37                     Main Document
                                                   Pg 82 of 141


    1       Priority Non-Tax Claims          Except to the extent that a holder of    Unimpaired       Presumed to
                                             an allowed Priority Non-Tax Claim                         Accept
            Estimated Recovery: 100%         agrees to a less favorable treatment,
            Estimated Amount of              the holder of an allowed Priority
            Claims: [To                      Non-Tax Claim, at the sole option of
            Come]4$31,0005                   the Debtors or the Reorganized
                                             Debtors (as applicable): (A) will be
                                             paid in full in cash; (B) will have
                                             such claim reinstated; or (C) will
                                             receive such other treatment so that
                                             the claim is unimpaired.
    2       Notes Secured Claims             Except to the extent that a holder of    Unimpaired       Presumed to
                                             an allowed Notes Secured Claim                            Accept
            Estimated Recovery: 100%         agrees to a less favorable treatment,
            Estimated Amount of              holders of allowed Notes Secured
            Claims: [To Come]5be             Claims will receive cash
            determined based on the          provided(exclusive of such cash as
            results of the Auction, if it    may be necessary to pay the Allowed
            occurs                           Cash Flow DIP Claim) to be paid by
                                             the Plan Sponsor on the effective
                                             date of the Plan in accordance with
                                             the Plan Sponsor Selection
                                             Procedures.
    3       Other Secured Claims             Except to the extent that a holder of    Unimpaired       Presumed to
                                             an allowed Other Secured Claim                            Accept
            Estimated Recovery: 100%         against the Debtors agrees to a less
            Estimated Amount of              favorable treatment, allowed Other
            Claims: [To Come]6$58,000        Secured Claims will receive (a)
                                             payment in full in cash; (b)
                                             reinstatement of their claims; or (c)
                                             such other treatment that results in
                                             not impairing such claims.
    4       Go-Forward Trade Claims          Except to the extent that holders of     Impaired         Entitled to
                                             allowed Go-Forward Trade Claims                           Vote
            Estimated Recovery: 95%          agree to a less favorable treatment,
            Estimated Amount of              allowed Go-Forward Trade Claims
            Claims: [To                      will receive cash in an amount equal
            Come]7$4,399,000                 to 95% of their allowed claim
                                             amount.
    5       General Unsecured Claims         General Unsecured Claims will not        Impaired         Deemed to
                                             receive any distribution under the                        Reject

4
        To be updated prior to the Disclosure Statement Hearing (as defined below).
5
        All estimated amount values and classifications are based on current information available to the Debtors as of
        the date of filing of the Disclosure Statement and are subject to change.
5
        To be updated prior to the Disclosure Statement Hearing.
6
        To be updated prior to the Disclosure Statement Hearing.
7
        To be updated prior to the Disclosure Statement Hearing.

                                                            3

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc             Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                       Main Document
                                                    Pg 83 of 141


              Estimated Recovery: 0%          Plan.
              Estimated Amount: [To
              Come]8

     6        Artemis Note Claims             Artemis Note Claims will not receive       Impaired       Deemed to
                                              any distribution under the Plan.                          Reject
              Estimated Recovery: 0%
     7        Intercompany Claims             Intercompany Claims will be, at the        Unimpaired     Presumed to
                                              debtors’ discretion, (a) reinstated; (b)                  Accept
              Estimated Recovery: N/A         cancelled; or (c) otherwise settled.
     8        Existing Stearns Holdings       Existing Stearns Holdings Interests        Impaired       Deemed to
              Interests                       will be cancelled.                                        Reject

              Estimated Recovery: 0%
     9        Intercompany Interests          Intercompany Interests will be             Unimpaired     Presumed to
                                              reinstated.                                               Accept
              Estimated Recovery: N/A
     10       Protos Interests                Protos Interests will be reinstated.       Unimpaired     Presumed to
                                                                                                        Accept
              Estimated Recovery: N/A



II.           OVERVIEW OF THE DEBTORS’ BUSINESS AND CAPITAL STRUCTURE

              A.       The Debtors’ Operations


        The Debtors are a leading private, independent mortgage company that originates
residential mortgage loans through its national platform. The Company is the 20th largest
mortgage lender in the United States, and has maintained disciplined lending standards with a
focus on high credit standards and mortgage loan quality. The primary source of the Debtors’
revenue is mortgage loan production, which generates income primarily through gains upon the
sale of mortgage loans. The Debtors employ approximately 2,700 people, including employees
of their joint ventures and preferred partners. They originate loans in all 50 states.96

       The primary source of the Debtors’ revenue is mortgage loan production, which generates
income primarily through gains upon the sale of mortgage loans. The Debtors’ primary
production channels are wholesale, retail, joint venture, and preferred partners. The wholesale
channel consists of mortgage loans that are sourced and submitted to the Debtors by independent
mortgage brokers on behalf of borrowers. The retail channel originates mortgage loans directly



8
          To be updated prior to the Disclosure Statement Hearing.
96
          Stearns Lending, LLC and Private Mortgage Advisors, LLC employs approximately 1,099 and 16 employees,
          respectively. The remaining employees are employed by the joint venture affiliates and other non-debtor
          entities, all of whom would be severely harmed by the failure of the Debtors.

                                                              4

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                         Pg 84 of 141


with borrowers through over 100 branch offices nationwide. The joint venture channel is
comprised of nine (9) joint ventures. The Debtors own 47.5% of the interests in one of those
joint ventures and they own 50% of the interests in all the others. The preferred partner channel
consists of two independent mortgage banks. The Debtors own 50.8% of the interests in one of
the preferred partners, and 51% of the interests in the other. During the twelve months ended
December 31, 2018, the wholesale, retail, joint venture and preferred partner channels
represented 55%, 14%, 23% and 5% of the Debtors’ mortgage loan production, respectively.

         Like almost all other mortgage companies that originate mortgages to borrowers with
high credit ratings, the Debtors sell the loans they originate. Between 80% and 85% of the
Debtors’ loans are sold to, or securitized through, the Federal National Mortgage Association
(“Fannie Mae”), the Federal Home Loan Mortgage Corporation (“Freddie Mac”), and the
Government National Mortgage Association (“Ginnie Mae”). Such sales are made pursuant to
industry-standard forms of agreement and guidelines that require the loans to meet detailed
eligibility criteria. The balance of the Debtors’ loans are sold to other loan aggregators and
investors, including JPMorgan Chase Bank. As described further below, the Debtors largely
exited the business of servicing loans. Accordingly, they sell over 99% of their loans on a
“servicing-released” or “flow servicing sale basis,” meaning that the Debtors do not retain the
right to service the loans after they are sold.

        Prior to 2018, the Debtors had a substantial loan servicing division which generated net
servicing income from their mortgage servicing rights (“MSR”) portfolio. The net servicing
income consisted of servicing fees and other servicing compensation less the fees paid to sub
servicers. On January 31, 2018, the Debtors entered into an agreement with Freedom Mortgage
Corporation to sell MSR’s for a significant portion of the Debtors’ serviced mortgage loan
portfolio. Total gross proceeds were anticipated to be approximately $224.6 million. On
February 1, 2018, the Debtors received $159.1 million of the proceeds. On May 1, 2018, the
Debtors received an additional $42.3 million. An additional $10 million of proceeds was
received on December 12, 2018 and another $8.8 million was received in June 2019. The
outstanding proceeds will come due post-petition upon delivery of the remaining servicing
documents.

       B.      Employees

       The Debtors employ approximately 2,700 people, including employees of their joint
ventures and preferred partners. As of the Petition Date, one of the Debtors, Stearns Lending (as
defined below) employs approximately 1,099 full time employees (“Stearns Full Time
Employees”), 8 part time employees (“Stearns Part Time Employees”, together with Stearns Full
Time Employees, “Stearns Eligible Employees”), and 8 temporary employees (the “Stearns
Temporary Employees”, together with Stearns Eligible Employees, the “Stearns Employees”). In
addition to Stearns Employees, the Debtors rely upon approximately 50 independent contractors,
temporary employees, and temporary staffing agencies to provide consulting services pertaining
to accounts payable, information technology, accounting, payroll, and for clerical support.
Another Debtor, Private Mortgage Advisors, LLC, employs approximately 16 full time
employees.



Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc    Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37           Main Document
                                          Pg 85 of 141



       C.      Debtors’ Organizational Structure

        Funds managed by Blackstone’s private equity group own approximately 70% of the
interests in the Debtors. Mr. Glenn Stearns, the Debtors’ founder, owns approximately 29%, and
three other shareholders own the balance. The Blackstone managed funds acquired their
ownership position from Mr. Stearns in December 2015. Stearns is a Delaware limited liability
company. It owns 100% of the equity interests in the primary operating entity, Stearns Lending,
LLC (“Stearns Lending”) a Delaware limited liability company. Further, the Company, through
Debtor Stearns Ventures, LLC, a Delaware limited liability company, owns interests in various
joint ventures and preferred partners. These joint ventures and preferred partners include real
estate companies, builders, relocation service providers, and financial service companies. Stearns
Lending owns the interests in one of the preferred partners, while Stearns Ventures, LLC owns
the interests in the other. The joint ventures and the preferred partners independently originate
mortgage loans utilizing their own separate sources of financing. The Debtors provide critical
back-office support to the joint ventures and preferred partners and, in some cases, fulfillment
services in exchange for arms’-length fees. None of the joint ventures or preferred partners is a
debtor in these Chapter 11 Cases. The Debtors will continue providing back-office and other
support to ensure that the joint ventures and preferred partners continue their operations in the
ordinary course without interruption.

       The organizational chart, attached hereto as Exhibit D, illustrates the Debtors’
organizational structure, as of the Petition Date.

       D.      Regulation of the Company’s Business

        The regulatory dynamics in the mortgage industry continue to evolve and become more
stringent in nature. The residential mortgage industry is highly regulated and these regulations
directly impact the Debtors’ business. Increased regulatory and compliance requirements in the
mortgage finance industry—resulting from the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the creation of the Consumer Finance Protection Bureau, and other
legislation—have caused many traditional bank competitors to exit or substantially reduce some
of their mortgage-related activities. Regulatory compliance requires constant monitoring,
counterparty and vendor management, and internal and external audits. A material failure to
comply with these laws or regulations could subject the Company to lawsuits, governmental
actions, and/or damage to the Company’s reputation, which could materially adversely affect the
business, financial conditions, and the results of operations.

       E.      Capital Structure

        The following description is for informational purposes only and is qualified in its
entirety by reference to the documents setting forth the specific terms of such obligations and
their respective related agreements.

               1.     The Notes




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 86 of 141



        On August 8, 2013, Stearns and Stearns Co-Issuer Inc. issued the Notes. The Notes were
issued in the amount of $250 million. Wilmington Trust, National Association is the indenture
trustee and collateral agent of the Notes. The Notes are guaranteed by debtors Stearns Lending
and Stearns Ventures, LLC (together with Stearns and Stearns Co-Issuer Inc., the “Note
Obligors”). The Notes are secured by a lien on substantially all of the Note Obligors’ assets,
other than assets securing the Prepetition Repo Facilities (as defined below), subject to certain
exceptions.

        On April 13, 2018, Stearns tendered an offer to purchase, at par, up to $80 million of the
Notes. Upon the tender offer’s expiration on May 10, 2018, Stearns purchased $60 million of the
Notes. In February 2019, Stearns purchased an additional $7 million of Notes through another
tender offer. Finally, on May 24, 2019, Stearns offered to purchase an additional $42 million of
Notes. Stearns did not purchase any Notes pursuant to this offer, having commenced these cases
prior to the required payment date of July 15, 2019.

       The current outstanding balance of the Notes is approximately $183 million. Various
funds affiliated with Pacific Investment Management Company LLC (“PIMCO”) owns
approximately 67% of the outstanding principal balance of the Notes.

               2.      The Prepetition Repo Facilities

        Similar to virtually all other mortgage lenders, the Debtors finance their mortgage
origination business through so-called warehouse facilities pursuant to repurchase agreements.
The Debtors, through Debtor Stearns Lending, collectively have four (4) repurchase agreements
with four (4) lending institutions: (i) Bank of America, N.A., (ii) Texas Capital Bank, National
Association, (iii) Wells Fargo Bank, N.A., and (iv) Barclays Bank PLC (each a “Prepetition
Repo Facility” and, collectively, the “Prepetition Repo Facilities”). Prior to the Petition Date,
one additional warehouse facility and one gestation facility were terminated.

        Pursuant to the Prepetition Repo Facilities, the Debtors sell newly originated mortgage
loans to the counterparty to finance the originations of the loan and typically repurchase the loans
within 30 days of origination when the Debtors sell the loans to Fannie Mae, Freddie Mac,
Ginnie Mae or another purchaser. The Debtors obtain advances of less than 100% of the
principal balance of the mortgage loans (referred to as “haircut”) from the lenders under the
Prepetition Repo Facilities, which requires the Debtors to use working capital to fund the
remaining portion of the principal balance of the mortgage loans. The amount of the advances
provided under each Prepetition Repo Facility range from 92.5% to 99% of the principal balance
of agency-eligible mortgage loans.

III.   QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT
       AND PLAN

       A.      What Is Chapter 11?

      Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.
Under chapter 11, a debtor can reorganize its business for the benefit of itself, its creditors, and


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 87 of 141


its interest holders. The commencement of a chapter 11 case creates an estate that is comprised
of all of the legal and equitable interests of a debtor as of the filing date. The Bankruptcy Code
provides that a debtor may continue to operate its business and remain in possession of its
property as a debtor in possession.

        The consummation of a plan of reorganization is the principal objective of a chapter 11
case. A plan of reorganization sets forth the means for satisfying claims against and interests in a
debtor. Confirmation of a plan of reorganization by a bankruptcy court makes such plan binding
upon a debtor and any creditor of or equity interest holder in such debtor, whether or not such
creditor or equity interest holder (a) is impaired under or has accepted the plan or (b) receives or
retains any property under the plan. Subject to certain limited exceptions, and except as
otherwise provided in the plan or the confirmation order itself, a confirmation order discharges
the debtor from any debt that arose prior to the date of confirmation of the plan and substitutes
for those debts the obligations specified under the confirmed plan.

       B.      Why Are the Debtors Sending Me this Disclosure Statement?

        During the Chapter 11 Cases, the Debtors will seek to obtain Bankruptcy Court approval
of the Plan. Before soliciting acceptances of the Plan, Bankruptcy Code section 1125 requires the
Debtors to prepare a disclosure statement containing adequate information of a kind, and in
sufficient detail, to enable a hypothetical reasonable investor to make an informed judgment
regarding acceptance of the Plan and to share such disclosure statement with all holders of
claims and interests whose votes on the Plan are being solicited. This Disclosure Statement is
being submitted in accordance with these requirements.

       C.      What Happens to My Recovery If the Plan Is Not Confirmed or Does Not
               Become Effective?

        In the event that the Plan is not confirmed or does not become effective, there is no
assurance that the Debtors will be able to reorganize their business. It is possible that any
alternative may provide holders of Claims and Interests with less than they would have received
pursuant to the Plan. The Liquidation Analysis will be filed as part of a supplement to the
Disclosure Statement prior to the Disclosure Statement Hearing (as defined below)the Plan
Supplement.

       D.      If the Plan Provides that I Get a Distribution, Do I Get It Upon Confirmation
               or When the Plan Becomes Effective, and What Is Meant By
               “Confirmation,” “Effective Date,” and “Consummation”?

        “Confirmation” of the Plan refers to approval of the Plan by the Bankruptcy Court
(“Confirmation”). Confirmation of the Plan does not guarantee that you will receive the
distribution indicated under the Plan. After confirmation of the Plan by the Bankruptcy Court,
several conditions need to be satisfied or waived so that the Plan can become effective. Initial
distributions will only be made on the date the Plan becomes effective (the “Effective Date”) or
as soon as reasonably practicable thereafter, as specified in the Plan. The terms “consummation”
and “substantial consummation” are sometimes used to indicate the occurrence of the Effective
Date. See Section VII.B.7 of this Disclosure Statement, entitled “Conditions Precedent to

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc          Doc 220        Filed 08/08/19 Entered 08/08/19 14:18:37                       Main Document
                                                  Pg 88 of 141


Consummation of the Plan,” for a discussion of the conditions precedent to consummation of the
Plan.

          E.        Is There Potential Litigation Related to the Plan?


        Parties in interest may object to the approval of this Disclosure Statement and may object
to Confirmation of the Plan as well, which objections could potentially give rise to litigation.
Certain Classes107 are deemed to reject the Plan. The Debtors will seek Confirmation of the Plan
notwithstanding the dissent of such objecting Classes. The Bankruptcy Court may confirm the
Plan pursuant to the “cramdown” provisions of the Bankruptcy Code, which allow the
Bankruptcy Court to confirm a plan that has been rejected by an impaired Class if it determines
that the Plan satisfies Bankruptcy Code section 1129(b).

          F.        Will There Be Releases and Exculpation Granted to Parties in Interest as
                    Part of the Plan?


        Yes, the Plan proposes to release each of the Released Parties.118 The Debtors’ releases,
third-party releases, and exculpation provisions included in the Plan are an integral part of the
Debtors’ overall restructuring efforts and were an essential element of the negotiations among
the Debtors and the Released Parties in obtaining their support for the Plan.

       All of the Released Parties have made substantial and valuable contributions to the
Debtors’ restructuring through efforts to negotiate and implement the Plan, which will maximize
and preserve the going-concern value of the Debtors for the benefit of all parties in interest.
Accordingly, each of the Released Parties warrants the benefit of the release and exculpation
provisions.

       Each holder of a Claim that votes to accept the Plan shall be deemed to have
consented to the Plan’s third-party release contained in Section 9.03 of the Plan (the
“Third-Party Release”) and will be deemed to have expressly, unconditionally, generally,
individually, and collectively released and discharged all Claims and causes of action
against Released Parties. Additionally, each holder of a Claim that either (i) abstains from
voting on the plan or (ii) votes to reject the Plan but does not check the box in Item 3 of the
Class 4 will also be deemed to have consented to the Plan’s Third-Party Release and will be
deemed to have expressly, unconditionally, generally, individually, and collectively released
and discharged all Claims and causes of action against Released Parties. Regardless of


107
      Pursuant to the Plan and as used herein, a “Class” means a category of holders of Claims or Interests as set forth
      in Article III of the Plan and classified pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.
118
      As set forth in the Plan, the term Released Parties means each of: (a) the Debtors; (b) the Reorganized Debtors;
      (c) the DIP Credit Parties; (d) the Creditors’ Committee and each of its members in their capacity as such; (e)
      the Plan Sponsor; (f) the Exit Repo Facility Parties; (g) Blackstone; and (i) with respect to each of the foregoing
      clauses (a) through (g), to the fullest extent permitted by law, such Person’s Related Parties, in each case only in
      their capacity as such. All of the terms in the foregoing definition are as defined in the Plan.


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37               Main Document
                                           Pg 89 of 141


whether holders elect to opt out of the Plan’s Third-Party Release, holders recoveries
under the Plan remain unaffected. The releases are an integral element of the Plan.

        Based on the foregoing, the Debtors believe that the releases and exculpations in the Plan
are necessary and appropriate and meet the requisite legal standard promulgated by the United
States Court of Appeals for the Second Circuit. If necessary, the Debtors will present evidence at
the hearing on Confirmation of the Plan (the “Confirmation Hearing”) to further demonstrate the
basis for and propriety of the release and exculpation provisions. The Plan’s release, exculpation,
and injunction provisions are set forth in Article VI of this Disclosure Statement and in Article
IX of the Plan.

        G.      What Is the Deadline to Vote on the Plan?

        The Voting Deadline is [September 20, 2019] at 4:00 p.m. (Eastern Time)

        H.      How Do I Vote for or Against the Plan?

        Detailed instructions regarding how to vote on the Plan are contained on the ballots that
will be distributed to holders of Claims that are entitled to vote on the Plan. For your vote to be
counted, your ballot must either be (a) properly completed by hand, executed, and delivered in
accordance with the instructions included in the ballot by: (i) first class mail, (ii) courier, or (iii)
personal delivery or (b) properly completed electronically using the Solicitation Agent’s (as
defined below) E-Balloting Platform. Whether completing the ballot by hand or electronically
using the Solicitation Agent’s E-Balloting Platform, each holder’s ballot must be actually
received by [September 20, 2019] at 4:00 p.m. (Eastern Time) at the following address:
Stearns Holdings, LLC, c/o Prime Clerk (the “Solicitation Agent”). It is important that the holder
of a Claim in Class 4 follow the specific instructions provided on such holder’s ballot and the
accompanying instructions. Except in the Debtors’ sole discretion, ballots may not be transmitted
by facsimile, email, or other electronic means, other than the Solicitation Agent’s E-Balloting
Platform. For more information regarding voting, see Article VIII of this Disclosure Statement,
entitled “Solicitation and Voting Procedures.”

        I.      Why Is the Bankruptcy Court Holding a Confirmation Hearing and When
                Will It Occur?

       Bankruptcy Code section 1128(a) requires the Bankruptcy Court to hold a Confirmation
Hearing and recognizes that any party in interest may object to Confirmation of the Plan.

        The confirmation of a plan of reorganization by a bankruptcy court binds the debtor, any
issuer of securities under a plan of reorganization, any person acquiring property under a plan of
reorganization, any creditor or equity interest holder of a debtor, and any other person or entity as
may be ordered by the bankruptcy court in accordance with the applicable provisions of the
Bankruptcy Code. Subject to certain limited exceptions, the order issued by the bankruptcy court
confirming a plan of reorganization discharges a debtor from any debt that arose before the
confirmation of such plan of reorganization and provides for the treatment of such debt in
accordance with the terms of the confirmed plan of reorganization.



Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                           Pg 90 of 141



       The Confirmation Hearing is scheduled for [•]10:00 a.m. (Eastern Time) on
[•]October 3, 2019.

        To provide additional notice to parties in interest in these cases, the Debtors will post to a
website maintained by the Solicitation Agent various chapter 11 documents, including the Plan
and this Disclosure Statement. The website address is: https://cases.primeclerk.com/stearns.
Further, the Debtors intend to request Bankruptcy Court approval to publish a notice in national
edition of the Wall Street Journal.

       J.      What Is the Effect of the Plan on the Debtors’ Ongoing Business?

        The Debtors are reorganizing under chapter 11 of the Bankruptcy Code. As a result, the
occurrence of the Effective Date means that the Debtors will continue as a going concern.
Following Confirmation, the Plan will be consummated on the Effective Date, which is a date
selected by the Debtors that is the first business day after which all conditions to the Effective
Date have been satisfied or waived. On or after the Effective Date, and unless otherwise
provided in the Plan, the Reorganized Debtors may operate their business and may use, acquire,
or dispose of property and compromise or settle any Claims, Interests, or Causes of Action
without supervision or approval by the Bankruptcy Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules. Additionally, upon the Effective Date, all actions
contemplated by the Plan will be deemed authorized and approved.

       K.      Who Will Serve as the Directors or Officers of the Reorganized Debtors?

        The composition of the board of directors or managers of each Reorganized Debtor and,
to the extent applicable, the officers of each Reorganized Debtor, will be disclosed prior to the
Confirmation Hearing in accordance with Bankruptcy Code section 1129(a)(5).

       Commencing on the Effective Date, each of the directors and managers of each of the
Reorganized Debtors shall be appointed or elected and serve pursuant to the terms of the
applicable organizational documents of such Reorganized Debtor and may be replaced or
removed in accordance with such organizational documents.




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc    Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                         Pg 91 of 141



       L.      Who Do I Contact If I Have Additional Questions With Respect to This
               Disclosure Statement or the Plan?

       If you have any questions regarding this Disclosure Statement or the Plan, please contact
Prime Clerk, the Debtors’ Solicitation Agent:

       By regular mail, hand delivery, or overnight mail at:

               c/o Prime Clerk LLC
               Re: Stearns Holdings, LLC
               850 3rd Avenue, Suite 412
               Brooklyn, NY 11232

       By electronic mail at:

               Stearnsinfo@primeclerk.com

       By telephone at:

               (844) 234-1461

Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in the
Chapter 11 Cases are available upon written request to the Solicitation Agent at the address
above or by downloading the exhibits and documents from the website of the Debtors’
Solicitation Agent at https://cases.primeclerk.com/stearns (free of charge) or the Bankruptcy
Court’s website at http://www.nysb.uscourts.gov (for a fee).

       M.      Do the Debtors Recommend Voting in Favor of the Plan?

       Yes. The Debtors believe the Plan provides for a larger distribution to creditors than
would otherwise result from any other available alternative. The Debtors believe the Plan, which
contemplates a significant deleveraging of the Debtors’ balance sheet and enables them to
emerge from chapter 11 expeditiously, is in the best interest of all holders of Claims, and that
any other alternatives (to the extent they exist) fail to realize or recognize the value inherent
under the Plan.

IV.    EVENTS LEADING TO THE CHAPTER 11 FILINGS

       A.      The Declining Mortgage Market

        The mortgage origination business is significantly impacted by interest rate trends. In
mid-2016, the 10-year Treasury was 1.60%. Following the U.S. presidential election, the
Treasury rate rose to a range of 2.30% to 2.45% and maintained that range throughout 2017. The
10-year Treasury rate increased to over 3.0% for most of 2018. The rise in rates during this time
period reduced the overall size of the mortgage market, increasing competition and significantly
reduced market revenues.


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc    Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37           Main Document
                                          Pg 92 of 141



        To counter the decline in origination volumes and revenues, the Debtors implemented
several initiatives to reduce costs in the latter part of 2017 and throughout 2018. The Debtors
reduced their fixed costs by approximately 40% through employee headcount reductions; vendor
cost reductions; centralization of their corporate functions and regional operating center site
closures. These measures resulted in a reduction of over $40 million in annualized costs. During
this time period, the Debtors’ lenders under the Prepetition Repo Facilities nevertheless began to
express concerns about the impact of the market contraction on overall financial results and,
more importantly, the upcoming maturity of the Notes – August of 2020 – and the fact that the
Debtors were obligated to use $42 million of the proceeds from their MSR portfolio sale to
tender for the notes in May 2019, which would put pressure on the Debtors’ liquidity.

        This requirement to repay $42 million of the proceeds stemmed from the Notes indenture,
which required the Debtors to use the entirety of the MSR sale proceeds for certain permitted
purposes within 360 days of receipt or to otherwise offer to repay an equal amount of the Notes
with such proceeds. In the months leading up to the chapter 11 bankruptcy filings, the Debtors
explored various potential permitted uses of the proceeds. The Debtors ultimately did not apply
the proceeds to one of the purposes permitted under the Notes indenture and further were unable
to repay the $42 million in Notes using the proceeds.

        The Prepetition Repo Facilities arewere essential to the Debtors’ operations. Thus, the
Debtors resolved to take the steps necessary to restructure their balance sheet, including the
terms of the Notes. Timing was important to maintain the financial strength of the Debtors and to
ensure continued access to the Prepetition Repo Facilities at market terms to fund originations
and operations. The Debtors therefore engaged legal and investment banking advisors in
September 2018, far in advance of the Prepetition Repo Facilities’ maturities, and even farther in
advance of the May 2019 deadline to tender for $42 million of the Notes. The Company and its
advisors used the next few weeks to assess the company’sCompany’s alternatives and the
Company worked to finalize its three-year forecast and related business plan, which would serve
as a basis for formulating a restructuring proposal for holders of the Notes.

       B.      Negotiations with Stakeholders

        Approximately seven months ago, inIn November 2018, the Debtors approached
representatives of PIMCO, by far the largest holder of the Notes, in an effort to engage on
restructuring alternatives. The Debtors initially proposed a partial pay down and an extension of
the maturity of the Notes and relief from the $42 million tender requirement following the sale of
the MSR portfolio, both of which were the focus of the Prepetition Repo Facilities lenders’
concerns. However, PIMCO rejected this proposal out of hand. PIMCO only gave the Debtors
two alternatives: either secure a new capital injection of $50 million into the Company from
Blackstone or, failing that, give PIMCO ownership of the Company. Despite these demands not
being acceptable alternatives to the Debtors or Blackstone, they nonetheless developed further
proposals for PIMCO. PIMCO, however, refused to consider anything other than the two
alternatives described above.

         Over the following months, the Debtors and PIMCO exchanged multiple proposals to
restructure the Notes, including through potential debt-for-equity exchange or sale transactions.

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                          Pg 93 of 141


Unable to reach consensus with PIMCO, the Company worked During this time period, the
Debtors continued to work with the Prepetition Repo Facilities’ lenders in an effort to maintain
access to the Prepetition Repo Facilities. But certain of the Prepetition Repo Facility lenders
expressed growing concern about the lack of a solution to the Company’s balance sheet and
liquidity challenges. Certain Prepetition Repo Facility lenders began reducing advance rates,
increasing required collateral accounts, and increasing liquidity covenants, further contracting
available working capital necessary to operate the business. Eventually, two Prepetition Repo
Facility lenders advised the Debtors that they were prepared to terminate their respective
Prepetition Repo Facility unless the Debtors and PIMCO agreed in principle to a deleveraging
transaction by June 7, 2019. This did not happen. As a result, one Prepetition Repo Facility
lender terminated its facility effective June 28, 2019 and a second advised that it will no longer
allow new advances effective July 15, 2019.

        In light of the foregoing, the Debtors and their advisors worked with Blackstone to
develop new restructuring alternatives consistent with PIMCO’s demands. To that end, the
Company made a detailed proposal to PIMCO which would have transferred the majority of the
equity in the enterprise to holders of the Notes. The holders of the Notes would have acquired
control of the Company’s board of managers under this proposal. Both Blackstone and the
Company were ready, willing, and able to enhance the proposal in any negotiations in order to
effect an orderly transition of control to holders of the Notes via an out-of-court exchange offer.
A week later, however, PIMCO surprised the Debtors and Blackstone by stating that its funds
refused to take ownership of the Company, despite previously having insisted on being given the
keys.

        PIMCO’s advisors told the Debtors’ advisors that PIMCO and its funds would accept one
of two completely different alternatives. First, they said they would consider an offer by
Blackstone to cash out the Notes. Second, and as an alternative, PIMCO’s advisors said that the
holders of the Notes would instead insist that the Debtors terminate all operations, fire the
Debtors’ employees, and sell their assets piecemeal as part of a company-wide liquidation.
Needless to say, the liquidation alternative was completely and totally unacceptable to the
Debtors and Blackstone. Indeed, PIMCO’s about-face from its previous insistence on being
handed the equity put the Debtors in a highly untenable position with the Prepetition Repo
Facilities’ lenders and their rapidly approaching deadline.

        The Debtors and Blackstone and their advisors nonetheless scrambled to respond. The
Company was strongly opposed to an immediate, value-destructive liquidation. Accordingly,
Blackstone developed a proposal to cash out the Notes at a discount to face. To support this
proposal, the Debtors and their advisors prepared a liquidation analysis which demonstrated the
likely consequences of closure of the enterprise: Note recoveries unsurprisingly would be very
severely and negatively impacted in such a scenario. PIMCO’s advisors probed the Debtors’
liquidation analysis and challenged certain assumptions—without offering any analysis of their
own. Two days later—on June 6, 2019—PIMCO radically changed course yet again.

       PIMCO did not offer a counter to Blackstone’s cash-out offer. They simply said it was
not acceptable. Instead, PIMCO reverted back to a demand it had made seven months prior in
November 2018: it insisted that Blackstone make a significant equity infusion into the Debtors in
exchange for a two-year maturity extension. PIMCO also insisted that the tender for $42 million

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc    Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37           Main Document
                                          Pg 94 of 141


of the Notes go forward, despite the Debtors’ worsening liquidity. PIMCO further stated that the
only other proposal it would entertain was an immediate liquidation.

        The Debtors andwith Blackstone did not respond to these outrageous demands. Indeed,
the notion of a significant Blackstone equity infusion, with no compromise of the Notes and no
relief on the $42 million tender requirement, had been rejected over six months before and was
not realistic in light of the Debtors’ exploration of market alternatives described below. With
only a month to go before the $42 million tender deadline, the Debtors and Blackstone worked at
a breakneck pace to develop a plan to restructure the Debtors’ affairs in a manner that the
Company believes will preserve the Debtors’ as a going concern, thereby preserving the jobs of
2,700 employees and maximizing value for all the Debtors’ stakeholders.

       C.      Plan Sponsorship Proposal

               1.     Formation of the Blackstone Investment Agreement

        While the Debtors and Blackstone worked together to consider and develop other
potential restructuring alternatives that may be acceptable to PIMCO, the Debtors, with the
assistance of their investment banker, commenced a marketing process. The Debtors solicited
potential transaction and/or financing partners interested in either investing in the Debtors,
selling the Company outright as a going concern, or undertaking any other transaction alternative
that could facilitate a restructuring of the Company’s balance sheet. However, none of the
potential transaction parties that the Debtors’ approached expressed willingness to contribute
value in an amount anywhere near what PIMCO demanded, i.e., significant new equity while
leaving the full unpaid principal balance of the Notes in place.

        In light of the Company’s inability to find a transaction partner who would satisfy
PIMCO’s requests, Blackstone offered to infuse new money into the Company by serving as a
plan sponsor. The Debtors determined that the proposed investment from Blackstone was the
best offer for the Company and in the best interest interests of stakeholders. Accordingly, the
Debtors and Blackstone negotiated terms of the proposed investment. On July 8, 2019, the
Debtors and Blackstone entered into that certain investment agreement (the “Blackstone
Investment Agreement”). Under the Blackstone Investment Agreement, Blackstone would
contribute $60 million of new money (the “New Money Investment”) in exchange for 100% of
the equity in Stearns upon the effective date of the Plan. The parties agreed that the Blackstone
Investment Agreement would be subject to a competitive process to determine if there were
higher or otherwise better investment proposals available for the Debtors, as more fully set forth
below. The New Money Investment will fund recoveries for the Company’s Notes holders in
these Chapter 11 Cases.

               2.     Plan Sponsor Selection Procedures

       On the Petition Date, the Debtors filed Motion of Debtors for anJuly 24, 2019, the
Bankruptcy Court entered the Order (aA) Approving the Plan Sponsor Selection Procedures; (B)
Establishing Notice Procedures; and (cC) Granting Related Relief (the “Selection Procedures
MotionOrder”). Pursuant to the Selection Procedures Motion, the Debtors sought authorization
from theOrder, the Bankruptcy Court to implementauthorized procedures to market test the New

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc         Doc 220        Filed 08/08/19 Entered 08/08/19 14:18:37              Main Document
                                                 Pg 95 of 141


Money Investment contained in the Blackstone Investment Agreement and to obtain the highest
or otherwise best investment proposal (the “Selection Procedures”).


        The Selection Procedures provide a process and requirements for parties interested in
sponsoring the Debtors’ Plan to submit proposals to the Debtors. The Debtors will provide
parties that meet the requirements set forth in the Selection Procedures access to due diligence
until [August 22September 6, 2019] at 4:00 p.m. (Eastern Time) (the “Proposal Deadline”).
Following the Proposal Deadline, the Debtors, in their sound business judgment and in
consultation with their advisors, will evaluate all proposals timely submitted in order to
determine whether such proposals are “Qualified Proposals” as provided in the Selection
Procedures. If the Debtors receive any additional Qualified Proposals,129 the Debtors shall
schedulehold a meeting (the “Auction”) to solicit higher or otherwise better proposalson
September 9, 2019, if necessary, as further set forth in the Selection Procedures. At the
conclusion of the Auction, the Debtors will determine the highest or otherwise best investment
proposal and select a sponsor for the Debtors’ Plan from among the Qualified Proposals.13

V.        THE CHAPTER 11 CASES


          A.       First Day Papers14

        Each of the Debtors filed a voluntary petition for relief under chapter 11 of the
Bankruptcy Code on July 9, 2019. Recognizing that any interruption of the Debtors’ business,
even for a short period, could negatively impact customer and vendor relationships and the
Debtors’ goodwill, revenue, and profits, which would be detrimental to the value of the Debtors’
estates, the Debtors filed certain first day motions seeking authorization for the Debtors to
continue operating their businesses in the ordinary course. The first day motions seek to stabilize
the Debtors’ operations and are designed to facilitate a smooth transition into chapter 11 and
ease the strain on the Debtors’ business as a consequence of the filing of the Chapter 11 Cases.
The following summary highlights certain of the first day papers.

                   1.       Cash Flow DIP and Cash Collateral Motion

       On the Petition Date, the Debtors filed the Debtors’ Motion for Entry of Orders (A)
Authorizing the Debtors to Obtain Postpetition Senior Secured Superpriority Financing, (B)
Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and Superpriority Claims,
(D) Granting Adequate Protection, (E) Modifying the Automatic Stay, (F) Scheduling A Final
Hearing, and (G) Granting Related Relief [Docket No. 20] (the “Cash Flow DIP Motion”). By
the Cash Flow DIP Motion, the Debtors requested authority to use cash collateral of the holders


129
      For the avoidance of doubt, the Blackstone Investment Agreement is a Qualified Proposal pursuant to the
      Selection Procedures.
13
      To be updated with the results of the Auction.
14
      To be updated after First Day Hearing.


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 96 of 141


of the Notes and to enter into a debtor in possession lending agreement with a maximum
committed amount of $35 million (the “Cash Flow DIP Facility”) with an affiliate of Blackstone
(the “Cash Flow DIP Lender”). The Cash Flow DIP Facility will affordaffords the Debtors
liquidity to fund their operations, including payment of vendors, employee payroll, facilities rent,
and other necessary expenses. The Debtors project that the Notes’ cash collateral likely will be
sufficient to pay all, or substantially all,many of such expenses. Accordingly, the Debtors
anticipate limited need for the funding available under the Cash Flow DIP Facility. The Cash
Flow DIP Facility nonetheless is essential to ensure the Debtors will have sufficient liquidity
during these cases to honor all their postpetition obligations.

        The Debtors propose to provide toprovided the Cash Flow DIP Lender with a lien on
substantially all their assets, other than assets that constitute collateral under the DIP Repo
Facility (as defined below), to secure the Debtors’ obligations under the Cash Flow DIP Facility.
Such lien will primeprimed the prepetition lien securing the claims of the Notes pursuant to
section 364(d) of the Bankruptcy Code. Holders of the Notes will beare adequately protected in
connection with such priming, and also in connection with the Debtors’ proposed use of the
Notes’ cash collateral. The Bankruptcy Court entered an order granting the relief requested in the
Cash Flow DIP Motion on an interim basis on July 11, 2019 [Docket No. 91] and on a final basis
on August 1, 2019 [Docket No. 209].

               2.      DIP Repo Facilities Motion

        In addition to the Cash Flow DIP Facility, the Debtors require liquidity to fund their
mortgage origination operations. In the weeks leading to the Petition Date, the Debtors and their
advisors engaged in extensive negotiations with Blackstone and the lenders under the Debtors’
Prepetition Repo Facilities regarding potential proposals for debtor in possession financing that
would provide the Debtors with (a) liquidity to fund their operations in these Chapter 11 Cases
and (b) the best path forward for their reorganization.

        Accordingly, on the Petition Date, the Debtors filed the Debtors’ Motion for Interim and
Final Orders (A) Authorizing the Debtors to Enter into Repurchase Agreement Facilities and
Related Documents; (B) Authorizing the Debtors to Sell and Repurchase Mortgage Loans in the
Ordinary Course of Business (C) Granting Backup Liens and Superpriority Administrative
Expense Claims; (D) Modifying the Automatic Stay; (E) Scheduling a Final Hearing; and (F)
Granting Related Relief (the “DIP Repo Motion”). Pursuant to the DIP Repo Motion, the
Debtors sought authority for Stearns Lending (a) to obtain up to $1.5 billion in warehouse
financing under a master repurchase agreements (the “DIP Repo Facility”) and (b) to obtain
access to over $2.0 billion in hedging capacity under certain master securities forward
transaction agreements and related netting agreements (together with the DIP Repo Facility, the
“DIP Facilities”). The DIP Facilities will ensure that the Company’s financing needs will
continue to be met and access to such financing will not be abruptly interrupted.

        The Debtors ran a marketing process designed to obtain the most favorable terms for
their debtor in possession warehouse financing. The Debtors negotiated the DIP Repo Facilities
with parties to the DIP Facility in good faith and at arm’s length, and believe that the terms of the
DIP Facilities are competitive and the best that could be obtained under the circumstances.
Further the DIP Facilities have been market tested and represent the best of three offers received

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc    Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37           Main Document
                                          Pg 97 of 141


by the Company. For these reasons, and as more fully explained in the DIP Repo Motion, the
Debtors have asked theThe Bankruptcy Court to approveentered an order approving the DIP
Facilities and grant the relief requested in the DIP Repo Motionon an interim basis on July 11,
2019 [Docket No. 91] and on a final basis on August 1, 2019 [Docket 209].

               3.     Cash Management Motion

        On the Petition Date, the Debtors filed a motion seeking authority to continue using their
cash management systems and their respective bank accounts, business forms, and intercompany
transactions. The Debtors are also seekingsought a waiver of, or extension of time to comply
with, requirements under Bankruptcy Code section 345(b). The Bankruptcy Court entered an
order approving the use of the Debtors’ cash management systems and their respective bank
accounts, business forms, and intercompany transactions on an interim basis on July 10, 2019
[Docket No. 81] and on a final basis on July 31, 2019 [Docket No. 192].

               4.     Wages and Benefits Motion

       On the Petition Date, the Debtors filed a motion seeking authorization to pay prepetition
wages, compensation, and amounts associated with employee benefit programs and continue
such programs in the ordinary course. The Bankruptcy Court entered an order approving
payments of employee wages, compensation, and benefits on an interim basis on July 10, 2019
[Docket No. 85] and on a final basis on July 31, 2019 [Docket No. 196].

               5.     Insurance Motion

         On the Petition Date, the Debtors filed a motion seeking authority to pay and maintain
various insurance policies, including, among other things, the Debtors’ property, general
liability, workers’ compensation, cyber liability, automobile liability, employers’ liability,
umbrella coverage, mortgage bankers’ bonds, mortgage bankers’ professional liability, directors’
and officers’ coverage, and excess liability. The Bankruptcy Court entered an order approving
payments under such policies on an interim basis on July 10, 2019 [Docket No. 77] and on a
final basis on July 31, 2019 [Docket No. 199].

               6.     Taxes Motion

        The Debtors filed a motion on the Petition Date seeking authorization to pay certain
prepetition fees and taxes to various federal, state, county, and city taxing and licensing
authorities. The Bankruptcy Court entered an order approving the payments of certain prepetition
fees and taxes on a final basis on July 31, 2019 [Docket No. 191].

               7.     Utilities Motion

       On the Petition Date, the Debtors filed a motion seeking to establish procedures for
determining adequate assurance of payment for future utility services. On July 31, 2019, the
Bankruptcy Court entered an order approving the Debtors’ procedures for determining adequate
assurance of payment for future utility services [Docket No. 197].



Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc    Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37           Main Document
                                          Pg 98 of 141



               8.     Mortgage Origination Motion

        On the Petition Date, the Debtors filed a motion seeking authority, but not direction, to
continue in the ordinary course of business (i) to originate and purchase mortgage loans; (ii) to
sell and securitize loans, including by performing under certain agreements with Fannie Mae,
Freddie Mac, Ginnie Mae, and private parties; (iii) to service and subservice loans pursuant to
applicable Fannie Mae, Freddie Mac, and Ginnie Mae standards; (iv) to sell loan servicing rights,
and to perform under existing related agreements, enter into amendments and modifications of
prepetition related agreements, and enter into and perform under new related agreements; (v) to
pay prepetition amounts owed to critical vendors; (vi) to fulfill compliance and regulatory
obligations; and (vii) to provide assurances of future performance to Fannie Mae, Freddie Mac,
and Ginnie Mae. The Bankruptcy Court entered an order granting such relief on an interim basis
on July 10, 2019 [Docket No. 86] and on a final basis on July 31, 2019 [Docket No. 193].

               9.     Joint Ventures Motion

        On the Petition Date, the Debtors filed a motion seeking authority, but not direction, to
continue supporting the Debtors’ joint ventures and preferred partners in the ordinary course of
business including (i) to purchase mortgage loans originated by the joint ventures and preferred
partners, (ii) to provide shared support services to the joint ventures and preferred partners
pursuant to certain shared services agreements, (iii) to extend lines of credit to the preferred
partners on terms and in amounts consistent with past practice, (iv) to make capital contributions
to the joint ventures and preferred partners pursuant to the limited liability company agreements
at each relevant joint venture and preferred partner, and (v) to receive excess cash distributions
from the joint ventures and preferred partners (when and if payable). The Bankruptcy Court
entered an order authorizing, but not directing, the Debtors to continue to support their joint
ventures and preferred partners in the ordinary course on an interim basis on July 10, 2019
[Docket No. 84] and on a final basis on July 31, 2019 [Docket No. 194].

       B.      Executory Contracts and Unexpired Leases

        The Bankruptcy Code authorizes a debtor, subject to the approval of the Bankruptcy
Court, to assume, assume and assign, or reject executory contracts and unexpired leases. The
Debtors are engaged in an evaluation of their executory contracts and unexpired leases, including
the potential assumption, rejection, or amendment and assumption thereof. As part of a
subsequently-filed supplement to the Plan or a motion to reject executory contracts and
unexpired leases to be filed with the Bankruptcy Court, the Debtors will identify contracts to be
rejected in a schedule. All remaining contracts will be assumed.

        On July 17, 2019, the Debtors filed the Debtors’ First Omnibus Motion for Entry of an
Order Authorizing the Debtors to Reject Certain Unexpired Leases of Nonresidential Real
Property Nunc Pro Tunc to the Petition Date [Docket No. 121] seeking to reject certain
unexpired leases. On July 31, 2019, the Debtors filed the Debtors’ Second Omnibus Motion for
Entry of an Order Authorizing the Debtors to Reject Certain Unexpired Leases of Nonresidential
Real Property Nunc Pro Tunc to the Effective Rejection Dates [Docket No. 205]. Both motions
shall be heard by the Bankruptcy Court on September 11, 2019 at 2:00 p.m. (Eastern Time).

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                          Pg 99 of 141



       C.      The Claims ProcessSchedules and Statements

        The Debtors filed a motion on the Petition Date seeking up to a 30 day extension to file
the Debtors’ schedules of assets and liabilities (the “Schedules”) and statements of financial
affairs (the “Statements”). As set forth therein, the Debtors intend to file their Schedules and
Statements at least one day prior to the hearing to approve the Disclosure Statement.

        The Schedules and Statements will provide certain information pertaining to Claims.
Interested parties may review the Schedules and Statements at the office of the Clerk of the
United States Bankruptcy Court for the Southern District of New York, One Bowling Green,
New York, New York 10004 or online at http://www.nysb.uscourts.gov.

VI.    THE PLAN OF REORGANIZATION

        As set forth in Section I of this Disclosure Statement, pursuant to the Plan, a Plan
Sponsor (as defined below) will inject a new money investment into the Debtors to fund
recoveries to holders of Class 2 Notes Secured Claims. The Plan provides that holders of claims
in Class 1 (Priority Non-Tax Claims), Class 2 (Notes Secured Claims), and Class 3 (Other
Secured Claims) will receive payment in full in cash on the effective date of the Plan or
reinstatement or such other treatment that the Debtors elect that results in holders of claims in
Class 3 being unimpaired. Claims in Class 7 (Intercompany Claims), Class 9 (Intercompany
Interests), and Class 10 (Protos Interests) are also unimpaired, but no distributions shall be made
on account of such claims. Claims in Class 5 (General Unsecured Claims), Class 6 (Artemis
Note Claims), and Class 8 (Existing Stearns Holding Interests) will not receive any distributions
under the Plan and are conclusively deemed to have rejected the Plan.

       Holders of Claims in Class 4 (Go-Forward Trade Claims) are entitled to vote on the Plan.

     THIS DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY BY, AND IS
SUBJECT TO, THE PLAN AS WELL AS THE EXHIBITS THERETO AND DEFINITIONS
THEREIN. THE PLAN IS ATTACHED TO THIS DISCLOSURE STATEMENT AS
EXHIBIT A.

     THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT INCLUDE
SUMMARIES OF SOME OF THE PROVISIONS CONTAINED IN THE PLAN AND IN
DOCUMENTS REFERRED TO THEREIN. THE STATEMENTS CONTAINED IN THIS
DISCLOSURE STATEMENT DO NOT PURPORT TO BE PRECISE OR COMPLETE
STATEMENTS OF ALL THE TERMS AND PROVISIONS OF THE PLAN OR
DOCUMENTS REFERRED TO THEREIN. REFERENCE IS MADE TO THE PLAN AND TO
SUCH DOCUMENTS FOR THE FULL AND COMPLETE STATEMENTS OF SUCH TERMS
AND PROVISIONS.

     THE PLAN ITSELF AND THE DOCUMENTS REFERRED TO THEREIN CONTROL
THE ACTUAL TREATMENT OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS
UNDER THE PLAN. UPON OCCURRENCE OF THE EFFECTIVE DATE, THE PLAN AND
ALL SUCH DOCUMENTS WILL BE BINDING UPON ALL HOLDERS OF CLAIMS


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                         Pg 100 of 141


AGAINST AND INTERESTS IN THE DEBTORS AND THEIR ESTATES AND ALL OTHER
PARTIES IN INTEREST. IN THE EVENT OF ANY CONFLICT BETWEEN THIS
DISCLOSURE STATEMENT, ON THE ONE HAND, AND THE PLAN OR ANY OTHER
OPERATIVE DOCUMENT, ON THE OTHER HAND, THE TERMS OF THE PLAN AND
SUCH OTHER OPERATIVE DOCUMENT WILL CONTROL.

    THE PLAN CONTAINS CERTAIN IMPORTANT RELEASE AND
EXCULPATION PROVISIONS. THOSE PROVISIONS ARE RESTATED BELOW FOR
YOUR CONVENIENCE.

       A.      Plan’s Release

               1.      Release by the Debtors

        Pursuant to Section 9.2 of the Plan, the Debtors shall release, to the maximum
extent allowed by applicable law and except as otherwise specifically provided in the Plan
or the Plan Supplement, the Released Parties (defined above) from any and all Claims,
obligations, rights, suits, judgments, damages, demands, debts, rights, causes of action,
remedies, losses, and liabilities whatsoever, including any derivative claims, asserted or
assertable on behalf of the Debtors, the Reorganized Debtors, their estates, and non-Debtor
affiliates. The Debtors do not believe they have any such claims against any of the Released
Parties.

               2.      Releases by Holders of Claims

        Pursuant to Section 9.3 of the Plan, each (i) holder of a Claim that votes to accept
the Plan or (ii) holder of a Claim that abstains from voting or votes to reject the Plan, that
does not elect to opt out of the releases contained therein by checking the box on its timely
submitted applicable Ballot, will release the Released Parties from any and all Claims,
obligations, rights, suits, judgments, damages, demands, debts, rights, causes of action,
remedies, losses, and liabilities whatsoever, including any derivative claims, asserted or
assertable on behalf of the Debtors, the Reorganized Debtors, their estates, and non-Debtor
affiliates. For the sake of clarity, the Holders of Claims who are Releasing Parties shall not
include Persons in Classes 1, 2, 3, 5, 6, 7, 8, 9, and 10 that are presumed to either accept the
Plan or reject the Plan and/or such Persons’ Related Parties. The Debtors do not believe
any such claims exist against any of the Released Parties.

       B.      Plan’s Exculpation and Injunction

               1.      Exculpation

        Pursuant to Section 9.4 of the Plan, each Released Party is released from any claim
related to any act or omission in connection with, relating to, or arising out of the Debtors’ in- or
out-of-court restructuring efforts, the Chapter 11 Cases, formulation, preparation, dissemination,
negotiation, or filing of the Disclosure Statement or the Plan, or any contract, instrument, release,
or other agreement, or document created or entered into in connection with the Disclosure
Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                         Pg 101 of 141


consummation, administration, and implementation of the Plan, including the issuance of Plan
securities, or the distribution of property under the Plan or any other related agreement. The
exculpation in Section 9.4 of the Plan is limited to claims that do not arise from Released
Parties’ gross negligence, intentional fraud or willful misconduct (to the extent such duty is
imposed by applicable non-bankruptcy law).

               2.      Injunction

        Pursuant to Section 9.6 of the Plan, all persons who have held, hold, or may hold Claims
or Interests that are released, discharged, or exculpated pursuant to the Plan shall be permanently
enjoined from taking action against the Released Parties with respect to such enjoined claims.

VII.   RISK FACTORS TO BE CONSIDERED

     PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
CLAIMS THAT ARE IMPAIRED AND ENTITLED TO VOTE SHOULD READ AND
CONSIDER CAREFULLY THE FACTORS SET FORTH HEREIN, AS WELL AS ALL
OTHER INFORMATION SET FORTH OR OTHERWISE REFERENCED IN THIS
DISCLOSURE STATEMENT. ALTHOUGH THESE RISK FACTORS ARE MANY, THESE
FACTORS SHOULD NOT BE REGARDED AS CONSTITUTING THE ONLY RISKS
PRESENT IN CONNECTION WITH THE DEBTORS’ BUSINESS OR THE PLAN AND ITS
IMPLEMENTATION.

        As noted above, there can be no guarantee that the assumptions, estimates, and
projections underlying the Plan will continue to be accurate or valid at any time after the date
hereof. This section of this Disclosure Statement explains that there are certain risk factors that
each voting holder of a Claim should consider in determining whether to vote to accept or reject
the Plan. Accordingly, each holder of a Claim who is entitled to vote on the Plan should read and
carefully consider the following factors, as well as the other information set forth in this
Disclosure Statement (and the documents delivered together herewith and/or incorporated by
reference herein), before deciding whether to vote to accept or to reject the Plan.

       A.      General

        The Plan sets forth the means for satisfying the Claims against and Interests in each of the
Debtors. Certain Claims are not expected to be paid in full. Nevertheless, the reorganization of
the Debtors’ business and operations under the proposed Plan avoids the potentially adverse
impact of the likely increased delays and costs associated with a chapter 7 liquidation of the
Debtors. The Plan has been proposed after a careful consideration of all reasonable restructuring
alternatives. Despite the risks inherent in the Plan, as described herein, the Debtors believe that
the Plan is in the best interests of creditors when compared to all reasonable alternatives.

       B.      Bankruptcy Specific Risk Factors

               1.      The Plan May Not Be Accepted by Sufficient Holders of Impaired
                       Claims.



Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc      Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37              Main Document
                                         Pg 102 of 141



       The Plan is subject to a vote of holders of impaired Claims in voting classes and to
Confirmation by the Bankruptcy Court. Article IX hereof summarizes the numerous
requirements for Confirmation of the Plan, including that the Plan be accepted by at least one
Class of impaired Claims. There can be no assurance that the requisite acceptances to confirm
the Plan will be obtained. Thus, while the Debtors believe the Plan is confirmable under the
standards set forth in Bankruptcy Code section 1129, there is no guarantee that the Plan will be
accepted by the requisite Classes entitled to vote on the Plan.

               2.     The Bankruptcy Court May Not Confirm the Plan.

        Even if all voting impaired Classes vote in favor of the Plan, and even if with respect to
any impaired Class deemed to have rejected the Plan the requirements for “cramdown”
(discussed in more detail in Section IX.E herein) are met, the Bankruptcy Court, which, as a
court of equity, has substantial discretion concerning Plan Confirmation, may choose not to
confirm the Plan. Bankruptcy Code section 1129 requires, among other things, a showing that
Confirmation of the Plan will not be followed by liquidation or the need for further financial
reorganization of the Debtors, and that the value of distributions to dissenting holders of Claims
and Interests will not be less than the value such holders would receive if the Debtors were
liquidated under chapter 7 of the Bankruptcy Code, see infra Section IX.C. Although the Debtors
believe that the Plan will meet such tests, there can be no assurance that the Bankruptcy Court
will reach the same conclusion.

               3.     The Debtors are Subject to the Risks and Uncertainties Associated
                      with the Chapter 11 Cases.

       For the duration of the Chapter 11 Cases, the Debtors’ operations and their ability to
execute their business strategy will be subject to risks and uncertainties associated with
bankruptcy. These risks include:

                      (a)   the Debtors’ ability to continue as a going concern;

                       (b) the Debtors’ ability to obtain Bankruptcy Court approval with
respect to motions filed in the Chapter 11 Cases;

                      (c) the Debtors’ ability to develop, prosecute, confirm, and consummate
the proposed Plan or any other plan of reorganization with respect to the Chapter 11 Cases;

                      (d) the ability of third parties to seek and obtain court approval to
terminate or shorten the exclusivity period for the Debtors to propose and confirm a plan of
reorganization, to appoint a chapter 11 trustee, or to convert the Chapter 11 Cases to chapter 7
cases;

                      (e)   the Debtors’ ability to retain key vendors or secure alternative
supply sources;

                      (f) the Debtors’ ability to obtain and maintain normal payment and
other terms with vendors and service providers;

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37              Main Document
                                         Pg 103 of 141



                       (g)   the Debtors’ ability to maintain contracts that are critical to their
operations;

                      (h)    the Debtors’ ability to attract, motivate, and retain management and
other key employees; and

                       (i)   the Debtors’ ability to fund and execute their business plan.

               4.      The Debtors’ Business Could Suffer From a Long and Protracted
                       Restructuring.

       Although the Debtors will seek to make their stay in chapter 11 as brief as possible and to
obtain relief from the Bankruptcy Court so as to minimize any potential disruption to their
business operations, it is possible that the commencement and pendency of the Chapter 11 Cases
could materially adversely affect the relationships among the Debtors, customers, employees,
vendors, and service providers.

       The Debtors’ future results are dependent upon the successful Confirmation and
implementation of a plan of reorganization. Failure to obtain this approval in a timely manner
could adversely affect the Debtors’ operating results, as their ability to obtain financing to fund
operations may be harmed. Accordingly, if the Plan is not confirmed and implemented in a
timely manner, there is a significant risk that the value of the Debtors’ enterprise would be
substantially eroded to the detriment of all stakeholders.

        Furthermore, the Debtors cannot predict the ultimate amount of all settlement terms for
the liabilities that will be subject to a plan of reorganization. Even once a plan of reorganization
is approved and implemented, the Debtors’ operating results may be adversely affected by the
possible reluctance of prospective lenders, customers, or vendors to do business with a company
that recently emerged from bankruptcy proceedings.

               5.      Classification and Treatment of Claims and Interests

        Bankruptcy Code section 1122 requires that the Plan classify Claims against, and
Interests in, the Debtors. The Bankruptcy Code also provides that the Plan may place a Claim or
Interest in a particular Class only if such Claim or Interest is substantially similar to the other
Claims or Interests of such Class. The Debtors believe that all Claims and Interests have been
appropriately classified in the Plan.

        To the extent that the Bankruptcy Court finds that a different classification is required for
the Plan to be confirmed, the Debtors would seek (i) to modify the Plan to provide for whatever
classification might be required for Confirmation and (ii) to use the acceptances received from
any creditor pursuant to this solicitation for the purpose of obtaining the approval of the Class or
Classes of which such creditor ultimately is deemed to be a member. Any such reclassification of
creditors, although subject to the notice and hearing requirements of the Bankruptcy Code, could
adversely affect the Class in which such creditor was initially a member, or any other Class
under the Plan, by changing the composition of such Class and the vote required for approval of


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 104 of 141


the Plan. There can be no assurance that the Bankruptcy Court, after finding that a classification
was inappropriate and requiring a reclassification, would approve the Plan based upon such
reclassification. Except to the extent that modification of classification in the Plan requires
resolicitation, the Debtors will, in accordance with the Bankruptcy Code and the Bankruptcy
Rules, seek a determination by the Bankruptcy Court that acceptance of the Plan by any holder of
Claims pursuant to this solicitation will constitute a consent to the Plan’s treatment by such
holder regardless of the Class as to which such holder is ultimately deemed to be a member. The
Debtors believe that under the Bankruptcy Rules, they would be required to resolicit votes for or
against the Plan only when a modification adversely affects the treatment of the Claim of any
creditor or equity holder.

        The Bankruptcy Code also requires that the Plan provide the same treatment for each
Claim or Interest of a particular Class unless the holder of a particular Claim or Interest agrees to
a less favorable treatment of its Claim or Interest. The Debtors believe that the Plan complies
with the requirement of equal treatment. To the extent that the Bankruptcy Court finds that the
Plan does not satisfy such requirement, the Bankruptcy Court could deny Confirmation of the
Plan.

       Issues or disputes relating to classification and/or treatment could result in a delay in the
Confirmation and consummation of the Plan and could increase the risk that the Plan will not be
consummated.

               6.      Distribution to Holders of Allowed Claims Under the Plan

        Projected distributions are based upon good faith estimates of the total amount of Claims
ultimately allowed and the funds available for distribution. Both the actual amount of allowed
Claims in a particular Class and the funds available for distribution to such Class may differ
from the Debtors’ estimates. If the total amount of allowed Claims in a Class is higher than the
Debtors’ estimates or the funds available for distribution to such Class are lower than the
Debtors’ estimates, the percentage recovery to holders of allowed Claims in such Class will be
less than projected.

               7.      Conditions Precedent to Consummation of the Plan

        Article X of the Plan provides for certain conditions that must be satisfied (or waived)
prior to the Effective Date. As of the date of this Disclosure Statement, there can be no assurance
that any or all of the conditions in the Plan will be satisfied (or waived). Accordingly, even if the
Plan is confirmed by the Bankruptcy Court, there can be no assurance that the Plan will be
consummated and the restructuring completed.

               8.      Risk of Non-Occurrence of the Effective Date

        Although the Debtors believe that the Effective Date may occur very shortly after the date
of Plan Confirmation, there can be no assurance as to such timing, or as to whether the Effective
Date will, in fact, occur.

               9.      Funding Necessary for the Consummation of the Plan


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                         Pg 105 of 141



        As of the date hereof, the Debtors contemplate that the use of cash collateral, the Cash
Flow DIP Facility, and the DIP Repo Facilities will provide the Debtors with the necessary
liquidity to fund the Debtors’ business operations and administrative expenses during these
Chapter 11 Cases. Although the Debtors have received commitments from certain parties, the
use of cash collateral, the Cash Flow DIP Facility, and the DIP Repo Facilities are still subject to
final approval by the Bankruptcy Court and such approval is not guaranteed. Should the Cash
Flow DIP Facility proceeds not be received, or the Debtors not have access to the DIP Repo
Facilities, the Debtors’ ability to continue to operate could be placed in jeopardy. Further, the
Debtors will require financing following Confirmation of the Plan in order to operate their
business. The Debtors have received an initial exit financing proposal from Barclays Bank PLC,
but finalizing and securing such exit financing will be a necessary component of consummating
the Plan.

       C.      Industry-Specific Risk Factors

        The Debtors’ business is subject to extensive regulation by federal, state, and local
governmental and regulatory authorities. Further, in recent years the policies, laws, rules, and
regulations applicable to the Debtors’ business have been rapidly evolving. Such changes, as
well as the actual or alleged failure to comply with applicable federal, state, and local laws and
regulations or to implement and adhere to adequate remedial measures designed to address any
identified compliance deficiencies, may have an adverse consequence on the Company or its
business, in addition to the following factors, risks or uncertainties that may affect the Company
or its business:

                      (a) Limitations, restrictions or complete bans on the Debtors’ business
or various segments of the business;

                       (b)   Damage to the Debtors’ reputation;

                       (c) Scrutiny of the industry by, and potential enforcement actions by,
federal and state authorities;

                      (d) The substantial resources (including senior management time and
attention) the Company devotes to, and the significant compliance costs the Company incurs in
connection with, regulatory compliance and regulatory examinations and inquiries, and any
consumer redress, fines, penalties or similar payments made in connection with resolving such
matters;

                        (e) Uncertainties relating to interest curtailment obligations and any
related financial and litigation exposure (including exposure relating to false claims);

                      (f) Potential costs and uncertainties, including the effect on future
revenues, associated with and arising from litigation, regulatory investigations, and other legal
proceedings, and uncertainties relating to the reaction of key counterparties to the announcement
of any such matters;



Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                         Pg 106 of 141



                       (g) The ability to maintain the loan origination or collection agency
licenses and/or third-party default specialists, or any other licenses necessary to operate the
business, or changes to, or ability to comply with, licensing requirements;

                        (h) Operational risks inherent in the mortgage origination businesses,
including the ability to comply with the various contracts to which the Company is a party and
reputational risks;

                     (i)     Risks related to a significant amount of senior management turnover
and employee reductions;

                       (j)   The ability to maintain or grow the mortgage loan originations
business;

                        (k) The ability to achieve the Company’s strategic initiatives,
particularly the ability to successfully develop origination capabilities and execute and realize
planned operational improvements and efficiencies;

                       (l)   The success of the business strategy in returning to sustained
profitability;

                       (m) Local, regional, national, and global economic trends and
developments in general, and local, regional, and national real estate and residential mortgage
market trends in particular, including the volume and pricing of home sales and uncertainty
regarding the levels of mortgage originations and prepayments;

                  (n) Changes in interest rates and the effectiveness of any hedge the
Company may employ against such changes;

                        (o) Risks and potential costs associated with technology and
cybersecurity, including: the risks of technology failures and of cyber-attacks against us or our
vendors; our ability to adequately respond to actual or attempted cyber-attacks; and our ability to
implement adequate internal security measures and protect confidential borrower information;

                       (p) Risks and potential costs associated with the implementation of new
or more current technology, the use of vendors, or the transfer of the Company’s servers or other
infrastructure to new data center facilities;

                       (q) The ability to renew advance financing facilities or warehouse
facilities on favorable terms, or at all, and maintain adequate borrowing capacity under such
facilities;

                     (r) The effects of competition on existing and potential future business,
including the impact of competitors with greater financial resources and broader scopes of
operation;



Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                         Pg 107 of 141



                      (s) The expiration         of,   or changes     to,    government   mortgage
modification, refinancing or other programs;

                     (t) The ability to comply with evolving and complex accounting rules,
many of which involve significant judgments and assumptions;

                       (u) The ability to implement and maintain effective internal controls
over financial reporting and disclosure controls and procedures;

                        (v) Uncertainties regarding impairment charges relating to the
intangible assets of the Company;

                       (w)   Administrative fines and financial penalties;

                       (x)   Litigation, including class action lawsuits; and

                       (y)   Civil and criminal liability.

       D.      Forward Looking Statements

               1.      Books and Records

        The financial information contained in this Disclosure Statement has not been audited. In
preparing this Disclosure Statement, the Debtors relied on financial data derived from their
books and records that was available at the time of such preparation. Although the Debtors have
used their reasonable business judgment to ensure the accuracy of the financial information
provided in this Disclosure Statement, and while the Debtors believe that such financial
information fairly reflects, in all material respects, the financial results of the Debtors, the
Debtors are unable to warrant or represent that the financial information contained in the Plan
and attached hereto is without inaccuracies.

               2.      Financial Projections

       Except for historical information, this Disclosure Statement may be deemed to contain
“forward-looking” statements. The Company is including this cautionary statement for the
express purpose of availing itself of the safe harbor provisions of the Private Securities Litigation
Reform Act of 1995.

        There are uncertainties associated with any projections and estimates, and they should not
be considered assurances or guarantees of the amount of funds or amount of Claims in the
various Classes that might be allowed. The Company cautions each reader of this Disclosure
Statement to carefully consider those factors set forth above and the acknowledgements
contained in this “Risk Factors” section of this Disclosure Statement. Such factors have, in some
instances, affected and in the future could affect the ability of the Company to achieve its
projected results and may cause actual results to differ materially from those expressed in the
Plan. The Company undertakes no obligation to update any forward-looking statements in this
Disclosure Statement.

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                         Pg 108 of 141



       E.      Risks Related to Obtaining Exit Financing

       The Debtors have received an initial exit financing proposal from Barclays Bank PLC to
refinance the DIP Repo Facility prior to the effective date of the Plan. During the course of these
Chapter 11 Cases, the Debtors will seek to obtain commitments from Barclays Bank PLC to
provide exit financing and solicit commitments from other parties to provide exit financing.
However, there is no assurance that such commitments will be obtained, which could hinder the
Debtors’ ability to consummate the transactions contemplated under the Plan. Even if the
Debtors are able to obtain a commitment for an exit facility, there can be no assurance that the
Reorganized Debtors will be able to meet the terms of such exit facility and there is a risk that
the Reorganized Debtors default thereunder and the lenders take enforcement action against the
Reorganized Debtors, including execution or foreclosure against assets of the Reorganized
Debtors.

       FE.     Disclosure Statement Disclaimer

               1.     This Disclosure Statement Was Not Approved by the Securities and
                      Exchange Commission

        This Disclosure Statement may contain “forward looking statements” within the meaning
of the Private Securities Litigation Reform Act of 1995. Such statements consist of any statement
other than a recitation of historical fact and can be identified by the use of forward looking
terminology such as “may,” “expect,” “anticipate,” “estimate,” or “continue” or the negative
thereof or other variations thereon or comparable terminology. All forward looking statements
are necessarily speculative and there are certain risks and uncertainties that could cause actual
events or results to differ materially from those referred to in such forward looking statements.
The liquidation analysis, distribution projections, and other information contained herein and
attached hereto are estimates only, and the timing and amount of actual distributions to holders
of Allowed Claims may be affected by many factors that cannot be predicted. Therefore, any
analyses, estimates, or recovery projections may or may not turn out to be accurate.

               2.     No Legal or Tax Advice Is Provided by This Disclosure Statement

        This Disclosure Statement is not legal advice. The contents of this Disclosure Statement
should not be construed as legal, business or tax advice. Each holder of a Claim or an Interest
should consult his or her own legal counsel and accountant with regard to any legal, tax and
other matters concerning his or her Claim or Interest. This Disclosure Statement may not be
relied upon for any purpose other than to determine how to vote on the Plan or object to
Confirmation of the Plan.




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37              Main Document
                                          Pg 109 of 141



               3.      No Admissions Made

        The information and statements contained in this Disclosure Statement will neither
(i) constitute an admission of any fact or liability by any entity (including, without limitation, the
Debtors) nor (ii) be deemed evidence of the tax or other legal effects of the Plan on the Debtors,
holders of Allowed Claims or Interests, or any other parties in interest.

               4.      No Waiver of Right to Object or Right to Recover Transfers and
                       Assets

        The vote by a holder of an allowed Claim for or against the Plan does not constitute a
waiver or release of any Claims or rights of the Debtors (or any party in interest, as the case may
be) to object to that holder’s Allowed Claim, or recover any preferential, fraudulent or other
voidable transfer or assets, regardless of whether any Claims or causes of action of the Debtors
or their estates are specifically or generally identified herein.

               5.      Information Was Provided by the Debtors and Was Relied Upon by
                       the Debtors’ Advisors

        Counsel to and other advisors retained by the Debtors have relied upon information
provided by the Debtors in connection with the preparation of this Disclosure Statement.
Although counsel to and other advisors retained by the Debtors have performed certain limited
due diligence in connection with the preparation of this Disclosure Statement, they have not
independently verified the information contained herein.

               6.      Potential Exists for Inaccuracies and the Debtors Have No Duty to
                       Update

        The statements contained in this Disclosure Statement are made by the Debtors as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has not been a change in the information set forth herein since
that date. While the Debtors have used their reasonable business judgment so that the
information provided in this Disclosure Statement and in the Plan is as accurate as possible, the
Debtors nonetheless cannot, and do not, confirm the current accuracy of all statements appearing
in this Disclosure Statement. Further, although the Debtors may subsequently update the
information in this Disclosure Statement, the Debtors have no affirmative duty to do so unless
ordered to do so by the Bankruptcy Court.

               7.      No Representations Outside this Disclosure Statement Are
                       Authorized

        No representations concerning or relating to the Debtors, the Chapter 11 Cases, or the
Plan are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in
this Disclosure Statement or other materials included in the solicitation package. Any
representations or inducements made to secure your acceptance or rejection of the Plan that are
other than as contained in, or included with, this Disclosure Statement should not be relied upon


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 110 of 141


by you in arriving at your decision. You should promptly report unauthorized representations or
inducements to the counsel for the Debtors and the United States Trustee.

        GF.     Liquidation Under Chapter 7

        If no plan can be confirmed, the Chapter 11 Cases may be converted to a case under
chapter 7 of the Bankruptcy Code, pursuant to which a trustee would be elected or appointed to
liquidate the assets of the Debtors for distribution in accordance with the priorities established by
the Bankruptcy Code. A discussion of the effects that chapter 7 liquidation would have on
recoveries of holders of Claims and the Debtors’ liquidation analysis will be filed as part of a
supplement to the Disclosure Statement and filed prior to the Disclosure Statement Hearing (as
defined below)the Plan Supplement.

VIII. SOLICITATION AND VOTING PROCEDURES

        A.      Voting Status of Each Class

        Under the Bankruptcy Code, creditors are entitled to vote on the Plan if their contractual
rights are Impaired by the Plan and they are receiving a distribution under the Plan. Creditors are
not entitled to vote if their contractual rights are Unimpaired by the Plan or if they will receive
no distribution of property under the Plan. The following table sets forth which Classes of
Claims will or will not be entitled to vote on the Plan:

Class     Designation                               Impairment         Entitled to Vote
1         Priority Non-Tax Claims                   Unimpaired         No (deemed to accept)
2         Notes Secured Claim                       Unimpaired         No (deemed to accept)
3         Other Secured Claims                      Unimpaired         No (deemed to accept)
4         Go-Forward Trade Claims                   Impaired           Yes
5         General Unsecured Claims                  Impaired           No (deemed to reject)
6         Artemis Note Claims                       Impaired           No (deemed to reject)
7         Intercompany Claims                       Unimpaired         No (deemed to accept)
8         Existing Stearns Holdings Interests       Impaired           No (deemed to reject)
9         Intercompany Interests                    Unimpaired         No (deemed to accept)
10        Protos Interests                          Unimpaired         No (deemed to accept)

        B.      Classes Entitled to Vote

        The following Class is the only Class entitled to vote to accept or reject the Plan:

        Class                              Claim or Interest                           Status
          4             Go-Forward Trade Claims                               Impaired

        If your Claim or Interest is not included in this Class, you are not entitled to vote and you
will not receive a package containing relevant solicitation materials (the “Solicitation Package”).

        Under the Bankruptcy Code, acceptance of a plan of reorganization by a Class of Claims
is determined by calculating the number and the amount of Claims voting to accept, based on the


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                         Pg 111 of 141


actual total Allowed Claims voting on the Plan. Acceptance by a Class requires more than one-
half of the number of total Allowed Claims in the Class to vote in favor of the Plan and at least
two-thirds in dollar amount of the total Allowed Claims in the Class to vote in favor of the Plan,
counting in each case only those who actually vote.

       C.      Voting Procedures

        On the Petition Date, the Debtors filed the Debtors’ Motion forJuly 11, 2019, the
Bankruptcy Court entered the Order Scheduling the Disclosure Statement Hearing, Approving
the Form and Manner of Notice of the Disclosure Statement Hearing, and Granting Related
Relief [Docket No. 98] (the “Disclosure Statement MotionHearing Order”). Pursuant to the
Disclosure Statement Motion, the Debtors are seekingHearing Order, a hearing to consider the
adequacy of this Disclosure Statement (the “Disclosure Statement Hearing”) was scheduled on
August 22, 2019 at 10:00 a.m. (Eastern Time). Additionally, on August 1, 2019, the Debtors
intend to file a subsequent motion tofiled the Debtors’ Motion for Order (I) Approving the
Disclosure Statement; (II) Scheduling Hearing on Confirmation of the Plan; (III) Establishing
Deadlines and Procedures for Filing Objections to Confirmation of the Plan; (IV) Establishing
Deadlines and Procedures for Voting on the Plan; (V) Approving Solicitation Procedures; (VI)
Establishing Procedures for Tabulation of Votes; and (VII) Granting Related Relief [Docket No.
208] (the “Solicitation Procedures Motion” and the order approving the Solicitation Procedures
Motion, the “Solicitation Procedures Order”). The Solicitation Procedures Motion will be heard
at the Disclosure Statement Hearing thatand sets forth, and seeks approval of, the Plan
solicitation procedures. Such solicitation procedures will be as set forth, as described herein and
as will be described more fully in a subsequent motiontherein.

        Additionally, on July 31, 2019, the Bankruptcy Court entered the Order Authorizing
Retention and Appointment of Prime Clerk LLC as Administrative Advisor Nunc Pro Tunc to the
Petition Date [Docket No. 203] pursuant to which the Debtors are seekingreceived authorization
to retain Prime Clerk to, among other things, act as the Debtors’ agent in connection with the
solicitation of votes to accept or reject the Plan.

               1.      Voting Record Date

         The Voting Record Date is [August 2122, 2019] (the “Voting Record Date”). The Voting
Record Date is the date for determining (a) which holders of Claims are entitled to vote to accept
or reject the Plan and receive a Solicitation Package in accordance with the procedures for
soliciting the Plan, as set forth in the Disclosure StatementSolicitation Procedures Order and (b)
whether Claims have been properly assigned or transferred to an assignee under Bankruptcy Rule
3001(e) such that the assignee can vote as the holder of a Claim. The Voting Record Date and all
of the Debtors’ solicitation and voting procedures shall apply to all of the Debtors’ creditors and
other parties in interest.




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 112 of 141



               2.      Distribution of Solicitation Packages

       Under the Plan, holders of Claims in Class 4 are entitled to vote to accept or reject the
Plan. As such, the Debtors will provide Solicitation Packages to holders as of the Voting Record
Date of allowed Go-Forward Trade Claims.

               3.      General Voting Instructions

         In order for the holder of a Claim in Class 4 to have such holder’s ballot counted as a
vote to accept or reject the Plan, such holder’s ballot must be either (a) properly completed by
hand, executed, and delivered in accordance with the instructions included in the ballot by (i)
first class mail, (ii) courier, or (iii) personal delivery to the Solicitation Agent, or (b) properly
completed electronically using the Solicitation Agent’s E-Balloting platform. Whether
completing the ballot by hand or electronically using the Solicitation Agent’s E-Balloting
Platform, each holder’s Ballot must be actually received by [September 20, 2019] at 4:00 p.m.
(Eastern Time) (the “Voting Deadline”) at the following address: c/o Prime Clerk LLC, 850
3rd Ave., Suite 412, Brooklyn, NY 11232 prior to 4:00 p.m. (Eastern Time). It is important that
the holder of a Claim in Class 4 follow the specific instructions provided on such holder’s ballot
and the accompanying instructions. The holder of a Claim should also provide all of the
information requested by the ballot, and, if completing the ballot by hand, should complete and
return all ballots received in the enclosed, self-addressed, postage-paid envelope provided with
each such Ballot either to the Solicitation Agent or their direct participant, as applicable. Except
in the Debtors’ sole discretion, ballots may not be transmitted by facsimile, email, or other
electronic means, other than the Solicitation Agent’s E-Balloting Platform.

     IF A BALLOT IS RECEIVED AFTER THE VOTING DEADLINE, IT WILL NOT BE
COUNTED UNLESS THE DEBTORS DETERMINE OTHERWISE IN THEIR SOLE AND
ABSOLUTE DISCRETION.

     ANY BALLOT THAT IS PROPERLY EXECUTED BY THE HOLDER OF A CLAIM
BUT THAT DOES NOT CLEARLY INDICATE AN ACCEPTANCE OR REJECTION OF
THE PLAN OR ANY BALLOT THAT INDICATES BOTH AN ACCEPTANCE AND A
REJECTION OF THE PLAN WILL NOT BE COUNTED FOR PURPOSES OF ACCEPTING
OR REJECTING THE PLAN.

      EACH HOLDER OF A CLAIM MUST VOTE ALL OF ITS CLAIMS WITHIN A
PARTICULAR CLASS EITHER TO ACCEPT OR REJECT THE PLAN AND MAY NOT
SPLIT SUCH VOTES. BY SIGNING AND RETURNING A BALLOT, EACH HOLDER OF A
CLAIM WILL CERTIFY TO THE BANKRUPTCY COURT AND THE DEBTORS THAT NO
OTHER BALLOTS WITH RESPECT TO SUCH CLAIM HAVE BEEN CAST.

     IT IS IMPORTANT TO FOLLOW THE SPECIFIC INSTRUCTIONS PROVIDED ON
EACH BALLOT, AS APPROPRIATE, WHEN SUBMITTING A VOTE.

     IF YOU ARE A HOLDER OF A CLAIM ENTITLED TO VOTE ON THE PLAN AND
YOU DID NOT RECEIVE A BALLOT, YOU RECEIVED A DAMAGED BALLOT, OR YOU


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37              Main Document
                                          Pg 113 of 141


LOST YOUR BALLOT, OR IF YOU HAVE ANY QUESTIONS CONCERNING THIS
DISCLOSURE STATEMENT, THE PLAN, OR PROCEDURES FOR VOTING ON THE
PLAN, PLEASE CONTACT THE SOLICITATION AGENT, PRIME CLERK, AT (844) 234-
1461.

               4.      Miscellaneous

        All ballots must be signed by the holder of the appropriate classes of claims on such date.
An otherwise properly executed ballot that attempts to partially accept and partially reject the
Plan will likewise not be counted. If you cast more than one ballot voting the same Claim(s)
before the Voting Deadline, the last valid ballot received on or before the Voting Deadline will
be deemed to reflect your intent and, thus, to supersede any prior ballot. If you cast ballots
received by the Solicitation Agent on the same day, but which are voted inconsistently, such
ballots will not be counted.

        Except as provided below, unless the ballot is timely submitted to the Solicitation Agent
before the Voting Deadline together with any other documents required by such ballot, the
Debtors may, in their sole discretion, reject such ballot as invalid, and therefore decline to utilize
it in connection with seeking Confirmation of the Plan.

IX.    STATUTORY REQUIREMENTS FOR CONFIRMATION OF THE PLAN

        The following is a brief summary of the Confirmation process. Holders of Claims and
Interests are encouraged to review the relevant provisions of the Bankruptcy Code and to consult
with their own advisors.

       A.      The Confirmation Hearing

      Bankruptcy Code section 1128(a) provides that the Bankruptcy Court, after notice, may
conduct a Confirmation Hearing.

       Bankruptcy Code section 1128(b) provides that any party in interest may object to
Confirmation of the Plan.

       B.      Confirmation Standards

        The following requirements must be satisfied under Bankruptcy Code section 1129(a)
before the Bankruptcy Court may confirm a plan of reorganization.

       1.      The Plan complies with the applicable provisions of the Bankruptcy Code.

      2.     The proponents of the Plan have complied with the applicable provisions of the
Bankruptcy Code.

       3.      The Plan has been proposed in good faith and not by any means forbidden by law.

        4.      Any payment made or to be made by the proponent, by a Debtor, or by a person
issuing securities or acquiring property under a Plan, for services or for costs and expenses in or

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 114 of 141


in connection with the Chapter 11 Cases, in connection with the Plan and incident to the Chapter
11 Cases, has been approved by, or is subject to the approval of, the Bankruptcy Court as
reasonable.

        5.      The proponent of the Plan has disclosed the identity and affiliations of any
individual proposed to serve, after Confirmation of the Plan, as a director, officer, or voting
trustee of the Debtors, an affiliate of the Debtors participating in a joint Plan with a Debtor or a
successor to a Debtor under the Plan, and the appointment to, or continuance in, such office of
such individual is consistent with the interests of creditors and holders of Interests and with
public policies.

         6.   The proponent of the Plan has disclosed the identity of any insider that will be
employed or retained by the Reorganized Debtors and the nature of any compensation for such
insider.

       7.       Any governmental regulatory commission with jurisdiction, after Confirmation,
over the rates of the Debtors has approved any rate change provided for in the Plan.

       8.      With respect to each holder within an impaired Class of Claims or Interests, each
such holder (i) has accepted the Plan or (ii) will receive or retain under the Plan on account of
such Claim or Interest property of value, as of the Effective Date of the Plan, that is not less than
the amount that such holder would so receive or retain if the Debtors were liquidated under
chapter 7 of the Bankruptcy Code on such date.

        9.       With respect to each Class of Claims or Interests, such Class (i) has accepted the
Plan or (ii) is unimpaired under the Plan; provided, however, that if the Plan is rejected by an
impaired Class, the Plan may be confirmed if it “does not discriminate unfairly” and is “fair and
equitable” as to such Class, is feasible, and is in the “best interests” of holders of Claims and
Interests that are impaired under the Plan.

       10.     Except to the extent that the holder of a particular Claim has agreed to a different
treatment of such Claim, the Plan provides that:

                      (a) With respect to a Claim of a kind specified in Bankruptcy Code
sections 507(a)(2) or 507(a)(3), on the Effective Date of the Plan, the holder of the Claim will
receive on account of such Claim cash equal to the allowed amount of such Claim, unless
otherwise agreed;

                       (b) With respect to a Class of Claim of the kind specified in Bankruptcy
Code sections 507(a)(1), 507(a)(4), 507(a)(5), 507(a)(6), or 507(a)(7), each holder of a Claim of
such Class will receive (i) if such Class has accepted the Plan, deferred cash payments of a value,
on the Effective Date of the Plan, equal to the Allowed amount of such Claim or (ii) if such
Class has not accepted the Plan, cash on the Effective Date of the Plan equal to the Allowed
amount of such Claim; and

                    (c) With respect to a Priority Tax Claim of a kind specified in
Bankruptcy Code section 507(a)(8), the holder of such Claim will receive on account of such


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                         Pg 115 of 141


claim deferred Cash payments, over a period not exceeding five years after the date of the order
for relief, of a value, as of the Effective Date of the Plan, equal to the allowed amount of such
Claim.

        11.    If a Class of Claims is Impaired under the Plan, at least one Class of Claims that
is Impaired under the Plan has accepted the Plan, determined without including any acceptance
of the Plan by any insider (as defined by the Bankruptcy Code).

        12.    Confirmation of the Plan is not likely to be followed by the liquidation, or the
need for further financial reorganization, of the Debtors or any successor to the Debtors under
the Plan, unless such liquidation or reorganization is proposed in the Plan.

       13.     All fees payable under section 1930 of title 28, as determined by the Bankruptcy
Court at the Confirmation Hearing, have been paid or the Plan provides for the payment of all
such fees on the Effective Date of the Plan.

        14.     The Plan provides that following the Effective Date of the Plan, subject to the
Reorganized Debtors’ rights, if any, under applicable non-bankruptcy law, unless otherwise
ordered by the Bankruptcy Court, the Reorganized Debtors shall continue to pay all retiree
benefits, as that term is defined in Bankruptcy Code section 1114, at the level established under
subsection (e)(1)(B) or (g) of section 1114 of the Bankruptcy Code, at any time prior to
Confirmation, for the duration of the period the debtor has obligated itself to provide such
benefits.

       C.      Liquidation Analysis

        As described above, Bankruptcy Code section 1129(a)(7) requires that each holder of an
impaired Claim or Interest either (i) accept the Plan or (ii) receive or retain under the Plan
property of a value, as of the Effective Date, that is not less than the value such holder would
receive if the Debtors were liquidated under chapter 7 of the Bankruptcy Code.

      The Liquidation Analysis will be filed as part of a supplement to the Disclosure
Statement prior to the Disclosure Statement Hearing (as defined below)the Plan Supplement.

       D.      Financial Feasibility

       Bankruptcy Code section 1129(a)(11) requires that a debtor demonstrate that
Confirmation of a plan is not likely to be followed by liquidation or the need for further financial
reorganization. For purposes of determining whether the Plan meets this requirement, the
Debtors have analyzed their ability to meet their obligations under the Plan.

        The Debtors believe that the Plan meets the feasibility requirement set forth in
Bankruptcy Code section 1129(a)(11). As part of this analysis, the Debtors’ management, with
the assistance of their advisors, will file as a supplement to this Disclosure Statement (prior to
the Disclosure Statement Hearing) financial projections. Based on such financial projections, the
Debtors believe that they will be able to make all payments required under the Plan. Therefore,



Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                         Pg 116 of 141


the Debtors believe that Confirmation and consummation of the Plan is not likely to be followed
by liquidation or the need for further reorganization.

     THE PROJECTIONS, INCLUDING THE UNDERLYING ASSUMPTIONS, SHOULD
BE CAREFULLY REVIEWED IN EVALUATING THE PLAN. WHILE MANAGEMENT
BELIEVES THE ASSUMPTIONS UNDERLYING THE PROJECTIONS, WHEN
CONSIDERED ON AN OVERALL BASIS, ARE REASONABLE IN LIGHT OF CURRENT
CIRCUMSTANCES AND EXPECTATIONS, NO ASSURANCE CAN BE GIVEN THAT THE
PROJECTIONS WILL BE REALIZED. THE DEBTORS MAKE NO REPRESENTATION OR
WARRANTY AS TO THE ACCURACY OF THE FINANCIAL PROJECTIONS.

        The financial projections will not have been examined or compiled by independent
accountants. The Debtors make no representation as to their ability to achieve the projected
results. Many of the assumptions on which the projections are based are inherently subject to
significant economic and competitive uncertainties and contingencies beyond the control of the
Debtors and their management. Inevitably, some assumptions will not materialize and
unanticipated events and circumstances may affect the actual financial results. Therefore, the
actual results achieved throughout the financial projections may vary from the projected results,
and the variations may be material. All holders of Claims that are entitled to vote to accept or
reject the Plan are urged to examine carefully all of the assumptions on which the financial
projections are based in connection with their evaluation of the Plan.

       E.      Acceptance by Impaired Classes

        The Bankruptcy Code also requires, as a condition to Confirmation, that each Class of
Claims or Interests that is impaired but still receives distributions under the Plan vote to accept
the Plan, unless the Debtors can “cramdown” such Classes, as described below. A Class that is
unimpaired is presumed to have accepted the Plan and, therefore, solicitation of acceptances with
respect to such Class is not required. A Class is impaired unless the Plan leaves unaltered the
legal, equitable, and contractual rights to which the Claim or Interest entitles the holder of such
Claim or Interest, or the Debtors cure any default and reinstate the original terms of the
obligation.

        Under Bankruptcy Code sections 1126(c) and 1126(d) and except as otherwise provided
in Bankruptcy Code section 1126(e): (i) an impaired Class of Claims has accepted the Plan if the
holders of at least two-thirds in dollar amount and more than half in number of the voting
allowed Claims have voted to accept the Plan and (ii) an impaired Class of Interests has accepted
the Plan if the holders of at least two-thirds in amount of the allowed Interests of such Class
actually voting have voted to accept the Plan.

       F.      Confirmation Without Acceptance by All Impaired Classes

        Bankruptcy Code section 1129(b) allows the Bankruptcy Court to confirm the Plan, even
if the Plan has not been accepted by all impaired Classes, provided that the Plan has been
accepted by at least one impaired Class entitled to vote, without counting the vote of any
“Insider”, as defined in Bankruptcy Code section 101(31). Bankruptcy Code section 1129(b)
permits the Debtors to confirm the Plan, notwithstanding the failure of any impaired Class to

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37               Main Document
                                          Pg 117 of 141


accept the Plan, in a procedure commonly known as “cramdown,” so long as the Plan “does not
discriminate unfairly” and is “fair and equitable” as to each impaired Class that has not accepted
the Plan.

               1.      No Unfair Discrimination

        A plan “does not discriminate unfairly” if (i) the legal rights of a nonaccepting class are
treated in a manner that is consistent with the treatment of other classes whose legal rights are
similar to those of the nonaccepting class and (ii) no class receives payments in excess of that
which it is legally entitled to receive for its claims or interests. The test does not require that the
treatment be the same or equivalent, but that such treatment be “fair.”

        The Debtors do not believe the Plan discriminates unfairly against any impaired Class of
Claims or Interests. The Debtors believe the Plan and the treatment of all Classes of Claims and
Interests under the Plan satisfies the foregoing requirements for nonconsensual Confirmation.

               2.      Fair and Equitable Treatment

        With respect to a dissenting class of claims or interests, the “fair and equitable” standard
requires that a plan provide that either the claims or interests in each class receive everything to
which they are legally entitled or, with respect to unsecured claims, that classes junior in priority
to the class receive nothing.

       The Bankruptcy Code establishes different “fair and equitable” tests for holders of
secured claims, unsecured claims, and interests, which may be summarized as follows:

                         (a) Secured Claims. With respect to the secured amount of its allowed
claim, either (i) each holder of a claim in an impaired class of secured claims retains its liens
securing its secured claim and it receives on account of its secured claim deferred cash payments
having a present value equal to the amount of its allowed secured claim, (ii) each holder of a
claim in an impaired class of secured claims realizes the indubitable equivalent of its allowed
secured claim, or (iii) the property securing the claim is sold free and clear of liens, with such
liens to attach to the proceeds and the treatment of such liens on proceeds as provided in clause
(i) or (ii) of this subparagraph.

                        (b) Unsecured Claims. Either (i) each holder of a claim in an impaired
class of unsecured claims receives or retains under the plan property of a value equal to the
amount of its allowed claim or (ii) the holders of claims and interests that are junior to the claims
of the dissenting class will not receive any property under the chapter 11 plan, subject to the
applicability of the judicial doctrine of contributing new value or for administrative convenience
purposes only.

                         (c) Interests. Either (i) each holder of an equity interest in an impaired
class of interests will receive or retain under the chapter 11 plan property of a value equal to the
greater of (y) the fixed liquidation preference or redemption price, if any, of such stock or (z) the
value of the stock or (ii) the holders of interests that are junior to the stock will not receive any



Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                         Pg 118 of 141


property under the chapter 11 plan, subject to the applicability of the judicial doctrine of
contributing new value or for administrative convenience purposes only.

        The Debtors believe that the distributions provided under the Plan satisfy the “fair and
equitable” requirements of the Bankruptcy Code. Certain Classes of Claims and Interests will
receive no distribution under the Plan and are therefore conclusively deemed to reject the Plan.
Accordingly, the Debtors will seek to confirm the Plan under Bankruptcy Code 1129(b) with
respect to such Classes.

X.     ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
       PLAN

        The Debtors believe that the Plan affords holders of Claims and Interests the potential for
the greatest realization on the Debtors’ assets and, therefore, is in the best interests of such
holders. If the Plan is not confirmed, however, the theoretical alternatives include, without
limitation: (i) continuation of the pending Chapter 11 Cases, (ii) an alternative plan or plans of
reorganization, or (iii) the liquidation of the Debtors under chapter 7 or chapter 11 of the
Bankruptcy Code.

       A.      Continuation of the Chapter 11 Cases

         If the Debtors remain in chapter 11, they could continue to operate their business and
manage their properties as debtors in possession, but they would remain subject to the
restrictions imposed by the Bankruptcy Code. It is not clear whether the Debtors could survive as
a going concern in protracted chapter 11 cases. In particular, the Debtors could have difficulty
gaining access to sufficient liquidity to allow them to continue their operations as a going
concern. Moreover, protracted chapter 11 proceedings will make it difficult for the Debtors to
expand their customer base, which is critical to the ultimate success of the Debtors’ business.

       B.      Alternative Plans of Reorganization

        If the Plan is not confirmed, the Debtors, or, after the expiration of the Debtors’ exclusive
period in which to propose and solicit a reorganization plan, any other party in interest in the
Chapter 11 Cases, could propose a different plan or plans. Additionally, until the Plan is
consummated, subject to certain conditions, the Debtors may determine to withdraw the Plan and
propose and solicit different reorganization plans. Any such plans proposed by the Debtors or
others might involve either a reorganization and continuation of the Debtors’ business, or an
orderly liquidation of its assets, or a combination of both.

       Although alternative plans of reorganization are possible, the present Plan is the result of
a thorough assessment of restructuring alternatives undertaken in consultation with key
stakeholders. Accordingly, the Debtors believe the prospect of an alternative plan of
reorganization that delivers greater value to economic stakeholders is remote.




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 119 of 141



       C.      Liquidation Under Chapter 7 or Chapter 11

        If no plan is confirmed, the Chapter 11 Cases may be converted to cases under chapter 7
of the Bankruptcy Code. In chapter 7 cases, a trustee or trustees would be appointed to liquidate
the assets of the Debtors.

        However, the Debtors believe that creditors would lose the materially higher going
concern value if the Debtors were forced to liquidate. In addition, the Debtors believe that in
liquidation under chapter 7, before creditors received any distribution, additional administrative
expenses involved in the appointment of a trustee or trustees and attorneys, accountants, and
other professionals to assist such trustees would cause a substantial diminution in the value of
the estate. The assets available for distribution to creditors would be reduced by such additional
expenses and by claims, some of which would be entitled to priority, which would arise by
reason of the liquidation and from the rejection of leases and other executory contracts in
connection with the cessation of operations and the failure to realize the greater going concern
value of the Debtors’ assets.

        The Debtors may also be liquidated under a chapter 11 plan. In a liquidation under
chapter 11, the Debtors’ assets could be sold in an orderly fashion over a more extended period
of time than in a liquidation under chapter 7. Thus, a chapter 11 liquidation might result in larger
recoveries than a chapter 7 liquidation, but the delay in distributions could result in lower present
values received and higher administrative costs. Because a trustee is not required in a chapter 11
case, expenses for professional fees could be lower than in a chapter 7 case, in which a trustee
must be appointed. However, any distribution to the holders of Claims or Interests under a
chapter 11 liquidation plan probably would be delayed substantially. In addition, as with a
chapter 7 liquidation, the Debtors believe that creditors would lose the materially higher going
concern value if the Debtors were forced to liquidate under a chapter 11 plan.

        The Liquidation Analysis will illustrate the recoveries the Debtors anticipate in a
liquidation scenario. The Liquidation Analysis is premised upon a hypothetical liquidation in a
chapter 7 case. In the Liquidation Analysis, the Debtors have taken into account the nature,
status, and underlying value of their assets, the ultimate realizable value of their assets, and the
extent to which such assets are subject to liens and security interests. The likely form of any
liquidation in a chapter 7 proceeding would be the sale of individual assets. Based on this
analysis, it is likely that a chapter 7 liquidation of the Debtors’ assets would produce less value
for distribution to each class of creditors than that recoverable under the Plan. In the Debtors’
opinion, the recoveries projected to be available in a chapter 7 liquidation are not likely to afford
holders of Claims and Interests as great a realization potential as does the Plan.

      The Liquidation Analysis will be filed as part of a supplement to the Disclosure
Statement prior to the Disclosure Statement Hearing (as defined below)the Plan Supplement.

XI.    CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES

       The following discussion summarizes certain U.S. federal income tax consequences of
the implementation of the Plan to the Debtors and to certain holders of Claims. The following

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37              Main Document
                                          Pg 120 of 141


summary does not address the U.S. federal income tax consequences to holders whose Claims
are Unimpaired, otherwise entitled to payment in full in cash under the Plan, or deemed to reject
the Plan.

        The following summary is based on the Internal Revenue Code (the “Tax Code”),
Treasury Regulations promulgated thereunder, judicial decisions, and published administrative
rules and pronouncements of the Internal Revenue Service (the “IRS”), all as in effect on the date
hereof. Changes in such rules or new interpretations thereof may have retroactive effect and
could significantly affect the U.S. federal income tax consequences described below.

        The U.S. federal income tax consequences of the Plan are complex and are subject to
significant uncertainties. The Debtors have not requested a ruling from the IRS or an opinion of
counsel with respect to any of the tax aspects of the Plan. Thus, no assurance can be given that
the IRS will not challenge, nor that a court will sustain, any of the considerations discussed
herein. In addition, this summary generally does not address foreign, state, or local tax
consequences of the Plan, nor does it address the U.S. federal income tax consequences of the
Plan to special classes of taxpayers (such as broker-dealers, banks, mutual funds, insurance
companies, other financial institutions, small business investment companies, regulated
investment companies, tax-exempt organizations (including, without limitation, certain pension
funds), persons holding a Claim as part of a constructive sale, straddle, or other integrated
transaction, and investors in pass-through entities). Except where specifically noted below, this
summary does not address the consequences to holders of Claims that are non-U.S. holders (as
defined below).

         For purposes of this discussion, a “non-U.S. holder” means any holder of a Claim (other
than a partnership or other pass-through entity) that is not a “U.S. holder.” A “U.S. holder”
means a holder of a Claim that, for U.S. federal income tax purposes is, or is treated as, a citizen
or individual resident of the United States, a corporation (including any entity treated as a
corporation for U.S. federal income tax purposes) created or organized in or under the laws of
the United States, any state thereof or the District of Columbia, an estate the income of which is
subject to U.S. federal income taxation regardless of its source, or a trust if (i) a court within the
United States is able to exercise primary supervision over the administration of the trust and one
or more United States persons have the authority to control all substantial decisions of the trust,
or (ii) the trust has a valid election in effect under applicable Treasury Regulations to be treated
as a United States person.

       If a partnership (or other entity or arrangement treated as a partnership for U.S. federal
income tax purposes) holds a Claim, the tax treatment of a partner in the partnership will
generally depend upon the status of the partner and upon the activities of the partnership.

       The following summary of certain U.S. federal income tax consequences is for
informational purposes only.

        Each holder of a Claim should consult its tax advisor regarding the U.S. federal,
state, local and any foreign tax consequences of the transactions described herein or in the
Plan in light of such holder’s particular circumstances.


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37              Main Document
                                          Pg 121 of 141



       A.      Certain Consequences to the Debtors

        Stearns is treated as a partnership for U.S. federal income tax purposes, and each of
Stearns Lending, LLC, Stearns Ventures, LLC, bSNAP, LLC and Private Mortgage Advisors,
LLC are disregarded as separate from Stearns for U.S. federal income tax purposes. In addition,
Protos Acquisition, LLC (“Protos”) is a partnership owned by Blackstone for U.S. federal
income tax purposes. Although Stearns Co-Issuer Inc. is a corporation for U.S. federal income
tax purposes, it does not own material assets or earn material income and therefore, is generally
disregarded for purposes of this discussion. Accordingly, the Debtors generally pay no federal
income taxes and minimal state taxes. Instead, the income, gain or loss of the Debtors is
allocated to, and is reportable on, the tax returns of the existing holders of the equity interests in
Stearns (or, in the case of Protos, Blackstone). As a result of this structure, the Debtors do not
anticipate incurring any material U.S. federal income tax consequences associated with the Plan.

       To the extent that Stearns or Protos discharges any Claims that constitute indebtedness
for U.S. federal income tax purposes for less than the outstanding amount of such Claim, Stearns
or Protos, as applicable, will generally recognize cancelation of indebtedness income. Such
income will generally be allocated to the members of Stearns or Protos, as applicable, in
accordance with the Stearns or Protos operating agreement.

       B.      Consequences to Holders of Go-Forward Trade Claims

               1.      General

       Pursuant to the Plan and in satisfaction of their claims, holders of allowed Go-Forward
Trade Claims will receive Cash in the amount equal to 95% of their allowed Go-Forward Trade
Claims.

         A holder of an allowed Go-Forward Trade Claim will generally recognize gain or loss
equal to the difference between the holder's adjusted basis in its allowed Go-Forward Trade
Claim and the amount of Cash received by the holder upon consummation of the Plan that is not
attributable to accrued but unpaid interest. The character of any gain or loss that is recognized
will depend upon a number of factors, including the status of the holder of the allowed Go-
Forward Trade Claim and the nature of the allowed Go-Forward Trade Claim in its hands,
whether the allowed Go-Forward Trade Claim was purchased at a discount, whether and to what
extent the creditor has previously claimed a bad debt deduction with respect to the allowed Go-
Forward Trade Claim, and the creditor's holding period of the allowed Go-Forward Trade Claim.
If the allowed Go-Forward Trade Claim in the creditor's hands is a capital asset, the gain or loss
realized will generally be characterized as a capital gain or loss. Such gain or loss will constitute
long-term capital gain or loss if the holder of the allowed Go-Forward Trade Claim held such
allowed Go-Forward Trade Claim for longer than one year or short-term capital gain or loss if
the holder of the allowed Go-Forward Trade Claim held such allowed Go-Forward Trade Claim
for one year or less. The deductibility of capital losses is subject to limitation under the Tax
Code.




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                         Pg 122 of 141



        Pursuant to the Plan, to the extent that any Claim entitled to a distribution under the Plan
consists of indebtedness and accrued but unpaid interest thereon, such distribution shall, for U.S.
federal income tax purposes, be allocated on the Debtors’ books and records to the principal
amount of the Claim first and then, to the extent the consideration exceeds the principal amount
of the Claim, to the accrued but unpaid interest. A holder of an allowed Go-Forward Trade
Claim will generally recognize ordinary income to the extent that the Cash received under the
Plan is attributable to interest that accrued on an allowed Go-Forward Trade Claim but was not
previously paid by the Debtor or included in income by the holder of the allowed Go-Forward
Trade Claim.

        A holder of an allowed Go-Forward Trade Claim may be entitled to a bad debt deduction
if either: (i) the holder is a corporation; or (ii) the allowed Go-Forward Trade Claim constituted
(a) a debt created or acquired (as the case may be) in connection with a trade or business of the
holder or (b) a debt the loss from the worthlessness of which is incurred in the holder's trade or
business. A holder that has previously recognized a loss or deduction in respect of its allowed
Go-Forward Trade Claim may be required to include in its gross income (as ordinary income)
any amounts received under the Plan to the extent such amounts exceed the holder's adjusted
basis in such allowed Go-Forward Trade Claim.

               2.      Market Discount

        The market discount provisions of the Tax Code may apply to holders of an allowed Go-
Forward Trade Claim. If a holder of an allowed Go-Forward Trade Claim purchased the allowed
Go-Forward Trade Claim at a price less than such an allowed Go-Forward Trade Claim’s
principal amount, the difference may constitute "market discount" for federal income tax
purposes. In general, a debt obligation (other than a debt obligation with a fixed maturity of one
year or less) that is acquired by a holder in the secondary market (or, in certain circumstances,
upon original issuance) is a "market discount bond" as to that holder if its stated redemption
price at maturity (or, in the case of a debt obligation having original issue discount, the revised
issue price) exceeds the adjusted tax basis of the bond in the holder's hands immediately after its
acquisition. However, a debt obligation will not be a "market discount bond" if such excess is
less than a statutory de minimis amount. Any gain recognized by such holder on the receipt of
cash in respect of its allowed Go-Forward Trade Claim would be treated as ordinary income to
the extent of such accrued but unrecognized market discount.

       C.      Information Reporting and Withholding

        All distributions to holders of allowed Go-Forward Trade Claims under the Plan are
generally subject to any applicable tax withholding. Under U.S. federal income tax law, interest,
dividends, and other reportable payments may, under certain circumstances, be subject to
“backup withholding.” Backup withholding generally applies if the holder (i) fails to furnish its
social security number or other taxpayer identification number (“TIN”) TIN, (ii) furnishes an
incorrect TIN, (iii) fails properly to report interest or dividends, or (iv) under certain
circumstances, fails to provide a certified statement, signed under penalty of perjury, that the TIN
provided is its correct number and that it is a United States person that is not subject to backup
withholding.

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc    Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37           Main Document
                                         Pg 123 of 141



         Backup withholding is not an additional tax and may be refunded by the IRS to the extent
it results in an overpayment of tax and the appropriate information is timely supplied to the IRS.
Certain persons are exempt from backup withholding, including, in certain circumstances,
corporations and financial institutions.

        In addition, Treasury Regulations generally require disclosure by a taxpayer on its U.S.
federal income tax return of certain types of transactions in which the taxpayer participated,
including, among other types of transactions, certain transactions that result in the taxpayer’s
claiming a loss in excess of specified thresholds. Holders are urged to consult their tax advisors
regarding these regulations and whether the transactions contemplated by the Plan would be
subject to these regulations and require disclosure on the holders’ tax returns.

XII.   PLAN SUPPLEMENT

        Exhibits to the Plan not attached hereto shall be filed in one or more Plan Supplements.
Any Plan Supplement (and amendments thereto) filed by the Debtors shall be deemed an integral
part of the Plan and shall be incorporated by reference as if fully set forth therein. The Plan
Supplements may be viewed at the office of the clerk of the Bankruptcy Court or its designee
during normal business hours, by visiting the Bankruptcy Court’s website at
http://www.nysb.uscourts.gov (PACER account required) or at the Solicitation Agent website
https://cases.primeclerk.com/stearns, or by written request to the Solicitation Agent at:

       By regular mail, hand delivery, or overnight mail at:

               c/o Prime Clerk LLC
               Re: Stearns Holdings, LLC
               c/o Prime Clerk LLC
               850 3rd Avenue, Suite 412
               Brooklyn, NY 11232

       By electronic mail at:

               Stearnsinfo@primeclerk.com

       By telephone at:

               (844) 234-1461

The documents contained in any Plan Supplements shall be subject to approval by the
Bankruptcy Court pursuant to the order confirming the Plan.

                          [Remainder of Page Intentionally Left Blank]




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220      Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                          Pg 124 of 141



XIII. RECOMMENDATION AND CONCLUSION

        In the opinion of the Debtors, the Plan is preferable to all other available alternatives and
provides for a larger distribution to the Debtors’ creditors than would otherwise result in any
other scenario. Accordingly, the Debtors recommend that holders of Claims entitled to vote on
the Plan vote to accept the Plan and support Confirmation of the Plan.




                                                 45

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc     Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                    Main Document
                                           Pg 125 of 141




Dated: New York, New York
            July 9August 8, 2019                  STEARNS HOLDINGS, LLC
                                                  on behalf of itself and its subsidiary Debtors

                                                  /s/ David Schneider
                                                  Name: David Schneider
                                                  Title: Chief Executive Officer




       [Signature Page to Disclosure Statement With Respect to Joint Chapter 11 Plan of Reorganization]

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc       Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                    Main Document
                                             Pg 126 of 141




Dated:    New York, New York
          July 9August 8, 2019


                                                    PROTOS ACQUISITION, LLC

                                                    /s/ Nadim El Gabbani
                                                    Name: Nadim El Gabbani
                                                    Title: President




         [Signature Page to Disclosure Statement With Respect to Joint Chapter 11 Plan of Reorganization]

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc   Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37        Main Document
                                      Pg 127 of 141



                                        Exhibit A

                                 Plan of Reorganization




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc        Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                    Main Document
                                              Pg 128 of 141



                                                   Exhibit B


                                           Liquidation Analysis10

                                                 [TO COME]




10
     The Debtors have requested authority to include their liquidation analysis in their Plan Supplement following
     completion of the Auction.


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc   Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37        Main Document
                                      Pg 129 of 141



                                        Exhibit C

                                  Financial Projections

                                      [TO COME]




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc        Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37                     Main Document
                                              Pg 130 of 141


                          FINANCIAL INFORMATION AND PROJECTIONS
The Debtors11 prepared the financial projections set forth herein (the “Financial Projections”) based on,
among other things, the anticipated future financial condition and results of operations of the Debtors in a
recapitalization scenario. In conjunction with the Debtors’ advisors, the Debtors’ management team
developed and refined the Debtors’ business plan and prepared consolidated financial projections for
fiscal year 2019 through fiscal year 2022 (the “Projection Period”).

As described in Section IX.D of the Disclosure Statement, the Debtors believe that the Plan meets the
feasibility requirement set forth in section 1129(a)(11) of the Bankruptcy Code as confirmation of the
Plan is not likely to be followed by the liquidation or further financial reorganization of the Debtors or
any successors under the Plan. In connection with the development of the Plan, and for the purposes of
determining whether the Plan satisfies the feasibility standard, the Debtors analyzed their ability to
satisfy their financial obligations while maintaining sufficient liquidity and capital resources. In general,
as illustrated by the Financial Projections, the Debtors believe that the Reorganized Debtors will be
viable. The Debtors believe that the Reorganized Debtors will have sufficient liquidity to fund
obligations as they arise, thereby maintaining value. Accordingly, the Debtors believe the Plan satisfies
the feasibility requirement of section 1129(a)(11) of the Bankruptcy Code. The Debtors prepared the
Financial Projections in good faith, based upon estimates and assumptions made by the Debtors’
management.

The Financial Projections assume that the Effective Date of the Plan will occur in October 2019. Any
significant delay in the Effective Date may have a significant negative impact on the operations and
financial performance of the Debtors including, but not limited to, an increased risk or inability to meet
forecasts and the incurrence of higher Administrative Claims and Fee Claims, which could also impact
the Financial Projections.

Although the Financial Projections represent the Debtors’ commercially reasonable estimates and good
faith judgment of the results of the Debtors’ future operations, financial position, and cash flows, they are
only estimates and actual results may vary considerably from the Financial Projections. Consequently,
the inclusion of the Financial Projections should not be regarded as a representation by the Debtors, the
Debtors’ advisors, or any other person that the projected results of the Debtors’ operations, financial
position, and cash flows presented herein will be achieved. The Financial Projections are based on



11
     Unless otherwise defined herein, capitalized terms used in this Exhibit shall have the meaning ascribed to such
     terms in the Disclosure Statement or the Plan, as applicable, or as the context otherwise requires.


Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc         Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37                 Main Document
                                             Pg 131 of 141


forecasts of key economic variables and may be significantly impacted by, among other factors, changes
in interest rates, further competition within the mortgage industry, changes in terms with material
vendors and service providers, and/or a variety of other factors. Consequently, the estimates and
assumptions underlying the Financial Projections are inherently uncertain and are subject to material
business, economic, and other uncertainties.

The Debtors do not, as a matter of course, publish their business plan, financial projections, or
anticipated financial position. In connection with the planning and development of the Plan, these
Financial Projections were prepared by the Debtors, with the assistance of their advisors, to present the
anticipated impact of the Plan. The Debtors do not intend, and disclaim any obligation, to further update
or otherwise revise the Financial Projections to reflect circumstances that may occur after their
preparation, or to reflect the occurrence of unanticipated events, even in the event that any or all of the
underlying assumptions are shown to be in error.

Factors that could cause actual results to differ materially include, but are not limited to, the following
risks:

    •    Limitations, restrictions or complete bans on the Debtors’ business or various segments of the
         business;
    •    Scrutiny of the industry by, and potential enforcement actions by, federal and state authorities;
    •    Uncertainties relating to financial and litigation exposure (including exposure relating to false
         claims);
    •    The ability to maintain the loan origination and agency licenses, or any other licenses necessary
         to operate the business, or changes to, or ability to comply with, licensing requirements;
    •    Operational risks inherent in the mortgage origination businesses, including the ability to comply
         with the various contracts to which the Company is a party and reputational risks;
    •    The ability to maintain or grow the mortgage loan originations business;
    •    The ability to achieve the Company’s strategic initiatives, particularly the ability to successfully
         develop origination capabilities and execute and realize planned operational improvements and
         efficiencies;
    •    Local, regional, national, and global economic trends and developments in general, and local,
         regional, and national real estate and residential mortgage market trends in particular, including
         the volume and pricing of home sales and uncertainty regarding the levels of mortgage
         originations and prepayments;
                                                      2

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc          Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37            Main Document
                                                Pg 132 of 141


    •   Changes in interest rates and the effectiveness of any hedge the Company may employ against
        such changes;
    •   Competitor pricing behaviors and strategies may negatively impact performance and results; and
    •   The ability to renew warehouse facilities on favorable terms, or at all, and maintain adequate
        borrowing capacity under such facilities.


Additional information relating to the principal assumptions used in preparing the Financial Projections
is set forth below.

THE DEBTORS’               MANAGEMENT        PREPARED THE FINANCIAL PROJECTIONS.                     THE
FINANCIAL PROJECTIONS WERE NOT PREPARED TO COMPLY WITH THE GUIDELINES FOR
PROSPECTIVE FINANCIAL STATEMENTS PUBLISHED BY THE AMERICAN INSTITUTE OF
CERTIFIED PUBLIC ACCOUNTANTS OR THE RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION, AND BY THEIR NATURE ARE NOT FINANCIAL
STATEMENTS PREPARED IN ACCORDANCE WITH ACCOUNTING PRINCIPLES GENERALLY
ACCEPTED IN THE UNITED STATES OF AMERICA.

THE DEBTORS’ INDEPENDENT ACCOUNTANTS HAVE NEITHER EXAMINED NOR
COMPILED THE ACCOMPANYING FINANCIAL PROJECTIONS AND ACCORDINGLY DO NOT
EXPRESS AN OPINION OR ANY OTHER FORM OF ASSURANCE WITH RESPECT TO THE
FINANCIAL       PROJECTIONS,           ASSUME    NO       RESPONSIBILITY     FOR     THE    FINANCIAL
PROJECTIONS, AND DISCLAIM ANY ASSOCIATION WITH THE FINANCIAL PROJECTIONS.

THE FINANCIAL PROJECTIONS REFLECT AN ESTIMATE OF THE IMPACT OF FRESH START
REPORTING UNDER AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS
STATEMENT             OF     POSITION     90-7   “FINANCIAL      REPORTING         BY    ENTITIES        IN
REORGANIZATION UNDER THE BANKRUPTCY CODE.”                             THE ESTIMATED IMPACT IS
PRELIMINARY AND A FULL ASSESSMENT OF THE ACTUAL IMPACT HAS BEEN INITIATED.
AS SUCH, THE ACTUAL IMPACT OF FRESH START REPORTING AT THE EFFECTIVE DATE
MAY VARY MATERIALLY AND MAY HAVE AN IMPACT ON ASSETS, LIABILITIES, AND
SHAREHOLDER                EQUITY    AS   REFLECTED         ON   THE    REORGANIZED           DEBTORS’
CONSOLIDATED BALANCE SHEETS AND PROSPECTIVE RESULTS OF OPERATIONS.

MOREOVER, THE FINANCIAL PROJECTIONS CONTAIN CERTAIN STATEMENTS THAT ARE
“FORWARD-LOOKING               STATEMENTS”       WITHIN      THE   MEANING        OF    THE    PRIVATE

                                                      3

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc   Doc 220     Filed 08/08/19 Entered 08/08/19 14:18:37       Main Document
                                       Pg 133 of 141


SECURITIES LITIGATION REFORM ACT OF 1995. THESE STATEMENTS ARE SUBJECT TO A
NUMBER OF ASSUMPTIONS, RISKS, AND UNCERTAINTIES, MANY OF WHICH ARE BEYOND
THE CONTROL OF THE DEBTORS, INCLUDING RELATED TO THE IMPLEMENTATION OF
THE PLAN, THE CHAPTER 11 CASES, MANAGEMENT’S STRATEGY, ACHIEVING
OPERATING EFFICIENCIES, INDUSTRY-SPECIFIC RISK FACTORS, AND OTHER MARKET
AND COMPETITIVE CONDITIONS. IMPORTANT ASSUMPTIONS AND OTHER IMPORTANT
FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE
EXPECTED INCLUDE, BUT ARE NOT LIMITED TO, THOSE FACTORS, RISKS AND
UNCERTAINTIES DESCRIBED IN MORE DETAIL UNDER THE HEADING “RISK FACTORS TO
BE CONSIDERED” IN SECTION VII OF THE DISCLOSURE STATEMENT AND ELSEWHERE IN
THE DEBTORS’ ANNUAL REPORTS. HOLDERS OF CLAIMS AND INTERESTS ARE
CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS SPEAK AS OF THE DATE
MADE, ARE BASED ON THE DEBTORS’ CURRENT BELIEFS, INTENTIONS AND
EXPECTATIONS, AND ARE NOT GUARANTEES OF FUTURE PERFORMANCE. ACTUAL
RESULTS OR DEVELOPMENTS MAY DIFFER MATERIALLY FROM THE EXPECTATIONS
EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING STATEMENTS, AND THE DEBTORS
UNDERTAKE NO OBLIGATION TO UPDATE ANY SUCH STATEMENTS.

THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL SPECIFICITY, ARE
NECESSARILY BASED ON A VARIETY OF ESTIMATES AND ASSUMPTIONS WHICH,
THOUGH CONSIDERED REASONABLE BY THE DEBTORS, MAY NOT BE REALIZED AND
ARE INHERENTLY SUBJECT TO SIGNIFICANT BUSINESS, ECONOMIC, INDUSTRY,
REGULATORY,       LEGAL,     MARKET,      AND     FINANCIAL      UNCERTAINTIES     AND
CONTINGENCIES, MANY OF WHICH ARE BEYOND THE DEBTORS’ OR REORGANIZED
DEBTORS’ CONTROL. THE DEBTORS CAUTION THAT NO REPRESENTATIONS CAN BE
MADE OR ARE MADE AS TO THE ACCURACY OF THE FINANCIAL PROJECTIONS OR TO
THE REORGANIZED DEBTORS’ ABILITY TO ACHIEVE THE PROJECTED RESULTS. SOME
ASSUMPTIONS      INEVITABLY     WILL   BE    INCORRECT.    MOREOVER,      EVENTS   AND
CIRCUMSTANCES OCCURRING SUBSEQUENT TO THE DATE ON WHICH THE DEBTORS
PREPARED THESE FINANCIAL PROJECTIONS MAY BE DIFFERENT FROM THOSE ASSUMED,
OR, ALTERNATIVELY, MAY HAVE BEEN UNANTICIPATED, AND THUS THE OCCURRENCE
OF THESE EVENTS MAY AFFECT FINANCIAL RESULTS IN A MATERIALLY ADVERSE OR
MATERIALLY BENEFICIAL MANNER. THE DEBTORS AND REORGANIZED DEBTORS, AS


                                            4

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc       Doc 220       Filed 08/08/19 Entered 08/08/19 14:18:37               Main Document
                                             Pg 134 of 141


APPLICABLE, DO NOT INTEND AND UNDERTAKE NO OBLIGATION TO UPDATE OR
OTHERWISE         REVISE      THE    FINANCIAL        PROJECTIONS          TO    REFLECT   EVENTS      OR
CIRCUMSTANCES EXISTING OR ARISING AFTER THE DATE HEREOF OR TO REFLECT THE
OCCURRENCE OF UNANTICIPATED EVENTS. THEREFORE, THE FINANCIAL PROJECTIONS
MAY NOT BE RELIED UPON AS A GUARANTEE OR OTHER ASSURANCE OF THE ACTUAL
RESULTS THAT WILL OCCUR. IN DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT
THE PLAN, HOLDERS OF CLAIMS IN THE VOTING CLASS MUST MAKE THEIR OWN
DETERMINATIONS AS TO THE REASONABLENESS OF SUCH ASSUMPTIONS AND THE
RELIABILITY OF THE FINANCIAL PROJECTIONS AND SHOULD CONSULT WITH THEIR
OWN ADVISORS.



                         GENERAL ASSUMPTIONS AND METHODOLOGY
    1. General Assumptions to the Financial Projections

The Financial Projections reflect management’s July business plan overview prepared in early July 2019.
The Financial Projections assume the continuation of the Debtors’ business strategy consistent with the
current operations. This strategy includes mortgage loan origination and the generation of income
primarily through gains upon the sale of mortgage loans. The Financial Projections assume the ongoing
origination of mortgage loans through the Debtors’ wholesale, retail, joint venture, and preferred partner
production channels.

The Financial Projections reflect the economic impact of the cancellation of debt and accrued interest on
such debt, as well as the rejection of certain contract and lease liabilities.

The Financial Projections are dependent on the interest rate environment (refinance) and housing sales
(purchase). These projections are driven by the Mortgage Bankers Association purchase and refinance
originations forecast published in June 2019, as well as historical trends.

The Financial Projections reflect the period of 2019 through 2022.

Upon emergence the Reorganized Debtors may adopt fresh-start accounting. The adoption of fresh-start
accounting may result in adjustments to assets and liabilities due to the assignment of reorganization
value and the effects of forgiveness or restructuring of debt which may be reflected in the final statement
of operations of the predecessor entity.


                                                       5

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc       Doc 220         Filed 08/08/19 Entered 08/08/19 14:18:37             Main Document
                                               Pg 135 of 141


    2. Projected Income Statement Assumptions

Stearns Holdings, LLC is a limited liability company classified as a partnership for federal and state
income tax purposes. Stearns Holdings, LLC does not record liabilities for federal income taxes, as such
taxes, if any, are the responsibility of its members.

Revenues are generated primarily through gain on sales of mortgages, associated hedging and trading
activity, interest and fee income, and distributions from the Debtors’ interests in joint ventures and
preferred partners.

The Debtors’ mortgage originations reflect the origination of Fannie Mae, Freddie Mac, and Ginnie Mae
eligible mortgages, as well as non-conforming and bond loans, through the Debtors’ wholesale, retail,
joint venture, and preferred partner production channels. Growth in origination volumes is projected at
each of these channels throughout the Projection Period.

The Financial Projections include the continued benefit of cost-cutting and margin-enhancing initiatives
completed in 2017/2018, as well ongoing initiatives intended to reduce corporate costs, streamline and
standardize loan fulfillment, and drive increased digital adoption.

The Financial Projections include expenses attributable to the general and administrative operations of
the business, as well as the labor and commissions due to mortgage originators and brokers. Additionally,
the Debtors’ expenses include those associated with the servicing of retained loans, representing
approximately one percent of total originations. Finally, the expenses include the impact of restructuring
activities and professional fees associated with the reorganization.

    3. Projected Balance Sheet and Liquidity Assumptions


The balance sheet and liquidity projections reflect the Reorganized Debtors’ capital structure, including
the cancellation of debt and accrued interest on such debt, as well as the rejection of certain contract and
lease liabilities. The Financial Projections do not include the assumption of any new debt or working
capital facilities at emergence.




                                                        6

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc   Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37        Main Document
                                      Pg 136 of 141




                                            7

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc   Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37        Main Document
                                      Pg 137 of 141




                                            8

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc   Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37        Main Document
                                      Pg 138 of 141




                                            9

Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
19-12226-scc   Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37        Main Document
                                      Pg 139 of 141



                                        Exhibit D

                                  Organizational Chart




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
                          19-12226-scc           Doc 220          FiledStearns
                                                                        08/08/19   Entered 08/08/19
                                                                               Organizational Chart 14:18:37                       Main Document
                                                                               Pg 140 of 141
                                          Blackstone Capital Partners VI       Blackstone Family Investment
                                                   NQ/NF L.P.                    Partnership VI-NQ ESC L.P.
                                                   (Delaware)                           (Delaware)

                                                99.755%                                          0.245%
                                                                                                                                                               Legend
                                                                  Protos Acquisition LLC                  Artemis Holdings, Inc.
                       Other Interest Holders                          (Delaware)                              (Delaware)                                Filing Entity

                                                                      69.87%
                                                                                                                                                         Non-Filing Entity
                                  1.13%                                                                          29%

                                                                                                                                                         Joint Ventures Affiliate
                                                                  Stearns Holdings, LLC
                                                                       (Delaware)                                                                        (None-Filing Entity)

                                                                                                                                                         “Preferred Partner”
                                                                                                                                                         Affiliate (Non-Filing Entity)
                                              100%                                  100%                               100%


                                                                               Stearns Management                 Stearns Lending, LLC
                                              Stearns Co-Issuer, Inc.
                                                                                  Investors I, LLC                    (California)
                                                   (Delaware)
                                                                                    (Delaware)                                                                 51%


                                                                                100%                              100%                                   Citywide Home Loans,
                                                                                                                                                                  LLC
                                                                       bSNAP, LLC                  Stearns Ventures, LLC                                        (Utah)
                                                                       (Delaware)                       (Delaware)

    47.5%                   50%                           50%                          50%                      100%                       50%                     50%



Compass Home Loans,    Gibraltar Mortgage            Home Mortgage                                             Private Mortgage          William Lyon
                                                                               Premia Mortgage, LLC                                                          Results Mortgage, LLC
        LLC               Services, LLC               Alliance, LLC                                              Advisors, LLC           Mortgage, LLC
                                                                                   (Delaware)                                                                     (Delaware)
    (Delaware)             (Delaware)                  (Delaware)                                                  (Delaware)             (Delaware)



      50%                  50%                            50.8%                            50%



                                                     Certainty Home Loans,
KBHS Home Loans, LLC   SoFi Mortgage, LLC                                           BKCO Mortgage, LLC
                                                               LLC
     (Delaware)            (Delaware)                                                   (Delaware)
                                                           (Delaware)
19-12226-scc   Doc 220    Filed 08/08/19 Entered 08/08/19 14:18:37        Main Document
                                      Pg 141 of 141




                                     Summary report:
           Litéra® Change-Pro TDC 10.1.0.400 Document comparison done on
                                   8/8/2019 10:10:28 AM
       Style name: Option 3a Strikethrough Double Score No Moves
       Intelligent Table Comparison: Active
       Original DMS: dm://CHISR02A/1138691/12
       Description: Stearns_Disclosure Statement
       Modified DMS: dm://CHISR02A/1138691/14
       Description: Stearns_Disclosure Statement
       Changes:
       Add                                                       181
       Delete                                                    137
       Move From                                                 0
       Move To                                                   0
       Table Insert                                              0
       Table Delete                                              0
       Table moves to                                            0
       Table moves from                                          0
       Embedded Graphics (Visio, ChemDraw, Images etc.)          3
       Embedded Excel                                            0
       Format changes                                            1
       Total Changes:                                            322




Redline Stearns_Disclosure Statement 1138691v12 and Stearns_Disclosure Statement
1138691v14 8/8/2019 10:10:29 AM
